 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 1 of 120 Page ID #:524




 1 Benjamin Heikali (SBN 307466)
   E-mail: bheikali@faruqilaw.com
 2 FARUQI & FARUQI, LLP
   10866 Wilshire Boulevard, Suite 1470
 3 Los Angeles, CA 90024
   Telephone: (424) 256-2884
 4 Facsimile: (424) 256-2885
 5 Attorneys for Plaintiffs Ethan Young and
   Greg Young
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10   ETHAN YOUNG and GREG YOUNG,
11   Derivatively on Behalf of Nominal
     Defendant, DPW HOLDINGS, INC.,           CASE NO.: 2:18-cv-06587-SJO-PLA
12
13                     Plaintiffs,            FIRST AMENDED VERIFIED
                                              SHAREHOLDER DERIVATIVE
14         vs.                                COMPLAINT
15
     MILTON C. AULT, III, AMOS KOHN,          JURY TRIAL DEMANDED
16   WILLIAM B. HORNE, JEFF BENTZ,
17   MORDECHAI ROSENBERG, ROBERT
     O. SMITH, and KRISTINE AULT,
18
19                     Defendants,
20         and
21
     DPW HOLDINGS, INC.,
22
23                     Nominal Defendant.
24
25
26
27
28

          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 2 of 120 Page ID #:525




 1                                  INTRODUCTION
 2        Plaintiffs Ethan Young and Greg Young (“Plaintiffs”), by and through their
 3 undersigned attorneys, submit this First Amended Verified Shareholder Derivative
 4 Complaint (the “Complaint”) against the defendants named herein. Plaintiffs allege
 5 the following based upon information and belief, except as to those allegations
 6 concerning Plaintiffs, which are alleged upon personal knowledge. Plaintiffs’
 7 information and belief is based upon, among other things, the investigation
 8 conducted by and under the supervision of their counsel which included, among
 9 other things: (a) a review and analysis of regulatory filings filed by DPW Holdings,
10 Inc. (“DPW” or the “Company”)1 with the United States Securities and Exchange
11 Commission (“SEC”), including other related SEC reporting companies; (b) a
12 review and analysis of press releases and media reports issued and disseminated by
13 DPW and other related companies; (c) a review of other publicly available
14 information concerning DPW and other related companies, including articles in the
15 news media and analyst reports; (d) complaints and related materials in litigation
16 commenced against some or all of the Individual Defendants (as identified below)
17 and/or the Company and/or other related companies; and (f) applicable rules and
18 regulations.
19                           SUMMARY OF THE ACTION
20        1.      This is a shareholder’s derivative action brought for the benefit of
21 Nominal Defendant DPW. DPW is a holding company that owns subsidiaries
22 engaged in commercial and defense solutions, cryptocurrency blockchain mining,
23 commercial lending, and advanced textile technology. The Company was formerly
24 called Digital Power Corporation. DPW is incorporated in Delaware and
25 headquartered in Newport Beach, California.       This derivative action is brought
26
27   1
         References to DPW encompass DPW Holdings, Inc. and all of its subsidiaries,
28 as well as Digital Power Corporation, the Company’s former name.
                                            1
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                    COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 3 of 120 Page ID #:526




 1 against certain c ur re n t an d fo r me r members of the Company’s Board of
 2 Directors (the “Board”) and certain of its current executive officers (collectively,
 3 the “Individual Defendants”) seeking to remedy the Individual Defendants’
 4 violations of state law and breaches of fiduciary duty.
 5        2.     In September 2016, Defendants Milton “Todd” Ault (“T. Ault”) and his
 6 wife Kristine Ault (“K. Ault” and collectively, the “Aults”) acquired a controlling
 7 interest in DPW through a change of control transaction involving their company,
 8 Philou Ventures, LLC (“Philou Ventures”). In exchange for $1.5 million in cash,
 9 Philou Ventures received DPW common stock representing 40.4% of the
10 Company’s common stock (the “Securities Purchase Agreement”). In addition, the
11 Securities Purchase Agreement provided Philou Ventures with the right to appoint a
12 number of directors to DPW’s Board.
13        3.     Prior to the Aults taking control of DPW, the Company had a positive
14 working capital of over $2.5 million. See DPW Form 10-Q for period ending
15 September 30, 2016. By the end of the second quarter of 2017 (period ending June
16 30, 2017), that had all changed and the Company had negative working capital,
17 rendering it technically insolvent. In its 2017 2Q Form 10-Q filed with the SEC on
18 August 21, 2017, the Company admits that “[i]f the Company is unable to raise
19 additional capital, it may be required to curtail operations and take additional
20 measures to reduce costs, including reducing its workforce, eliminating outside
21 consultants and reducing legal fees in order to conserve cash in amounts sufficient
22 to sustain operations and meet its obligations. These matters raise substantial doubt
23 about the Company’s ability to continue as a going concern.”
24        4.     After taking control of the Company, T. Ault became Chief Executive
25 Officer (“CEO”) and Chairman of the Board. Under his leadership, the Company
26 has entered into financing arrangements that have saddled DPW with significant
27 short-term liabilities, including large loans ostensibly secured by the Company’s
28
                                  2
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 4 of 120 Page ID #:527




 1 future receipts. For example, during the second half of 2017 and first quarter of 2018,
 2 Defendants T. Ault, William Horne (“Horne”), the Company’s Chief Financial
 3 Officer (“CFO”), and Amos Kohn (“Kohn”), DPW’s President, all three of whom
 4 are officers and directors of the Company (collectively, referred to as the
 5 “Officer/Director Defendants”), caused DPW to raise $6,989,000 in exchange for
 6 purported future receipts of $9,836,900, paying interest of approximately 41% for
 7 short term financing over usually a ten-week pay out period. These transactions are
 8 prima facie unfair to the Company and its shareholders and are the type of financing
 9 that would be offered by a loan shark or other predatory lender.
10         5.    The Individual Defendants have also caused the Company to issue tens
11 of millions of additional shares of DPW common stock at lower than market price
12 in order to pay off debt, use it as currency to satisfy vendor and consultant
13 obligations, and in many cases have failed to disclose the identity of the
14 vendor/consultant and the services provided. Indeed, in little over a year from April
15 2017 until May 2018, the Company issued over 50 million shares, thereby diluting
16 shareholder interest.
17         6.    T. Ault however, has potentially protected his ownership interest
18 through a Preferred Stock Purchase Agreement that provides for Philou Ventures to
19 purchase 500,000 shares of Series B Preferred Stock that can be converted into
20 7,142,857 shares of common stock and an equal number of warrants that can be
21 converted into an additional 7,142,857 shares. Thus, the Aults, through Philou
22 Ventures, potentially can increase their ownership interest by an additional
23 14,285,714 shares of DPW common stock. More importantly, according to the
24 Individual Defendants, the Preferred Stock Purchase Agreement permits Philou
25 Ventures to “participate in . . . future financings under substantially the same terms
26 and conditions as other investors in those respective financings in order to maintain
27 its then percentage ownership interest. Philou Ventures’ right to participate in such
28
                                  3
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 5 of 120 Page ID #:528




 1 financings shall accrue and accumulate provided that it still owns at least 100,000
 2 shares of Preferred Stock.” See DPW 2017 Form 10-K. As of April 25, 2018, Philou
 3 Ventures owns 125,000 shares of Series B Preferred Stock. The Preferred Stock
 4 Purchase Agreement was entered into in early 2017.
 5         7.    The Board has permitted the Officer/Director Defendants to funnel
 6 millions into several Ault-related entities, with Avalanche International Corp.
 7 (“AVLP”) receiving over $5.5 million in cash and DPW having a total investment
 8 in ALVP valued at $10.7 million as of March 31, 2018. Philou Ventures owns 80%
 9 of AVLP’s preferred stock giving it voting control over the company. AVLP’s
10 Chairman is T. Ault and the CFO is Defendant Horne. Also, DPW does business
11 with other Ault-related entities.
12         8.    According to the Company’s SEC filings, AVLP owns MTIX Ltd.
13 (“MTIX”) who has a purchase order with DPW purportedly valued at $50 million,
14 entered in March 2017. As of March 31, 2018, a year later, the Company has only
15 recognized $2,141,000 of revenue, none of which DPW has been paid. DPW has
16 also loaned money to Alzamend Neuro, Inc., (“Alzamend”) another Ault-related
17 entity, where T. Ault is Chairman and Defendant Horne was CFO. Phil Mansour, a
18 non-party, is CEO at AVLP and was CEO at Alzamend.
19         9.    Moreover, no one really knows the true financial condition of AVLP,
20 MTIX or Alzamend. The last publicly filed financial statements for AVLP were for
21 the second quarter of 2016, Alzamend is a private company, and MTIX is in reality
22 AVLP. Thus, the DPW shareholders have no idea what the true financial condition
23 of these Ault-related entities really are.
24         10.   While the Company has struggled, all of the Individual Defendants
25 have permitted and/or caused DPW to invest millions in Ault-related party entities,
26 shareholder interest has been heavily diluted, and the Officer/Director Defendants
27 are taking home at least $1 million in cash compensation each year, as well as stock
28
                                  4
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 6 of 120 Page ID #:529




 1 and option incentive awards. For example, Defendant T. Ault had a base salary for
 2 2018 of $400,000 cash compensation per annum; Defendant Horne received a base
 3 salary for 2018 of $250,000 per annum; and Defendant Kohn is being paid $350,000
 4 in cash compensation per annum. Further, the most recent compensation information
 5 publicly available indicates that as of February 29, 2016, T. Ault is receiving
 6 $240,000 per annum as Chairman of AVLP. Although Defendant Horne is CFO of
 7 AVLP, there has been no disclosure concerning his compensation.
 8         11.   The Company has also had to restate its financial statements during T.
 9 Ault’s tenure. On November 14, 2017, the Company filed a Form 8-K, informing
10 the public marketplace that its independent auditor had informed DPW on October
11 10, 2017 that it had misclassified related party real estate transactions and failed to
12 provide adequate disclosure regarding those related party transactions, including a
13 suspicious purchase of property in Israel for the benefit of Defendant Kohn’s
14 daughter. The Company also failed to disclose certain subsequent events. The
15 restatement was for the financial statements for the 2017 2Q ending June 30, 2017.
16 The Company continues to inform the public that its internal controls over financial
17 reporting are not effective.
18         12.   In addition, DPW indicated interest in acquiring a majority interest in
19 WSI Industries, Inc. (“WSI”) for $6.00 per share through a tender offer. The
20 response by the WSI Board was damning. In a letter dated March 19, 2018, WSI’s
21 Chairman and its Special Committee rejected the proposal and discussed the lack of
22 quality of the information in DPW’s SEC filings, including that: (i) “On October 10,
23 2017, DPW’s auditors informed DPW that DPW had misclassified related party real
24 estate transactions and failed to provide adequate disclosure regarding related party
25 transactions. As disclosed by DPW, DPW’s auditors reached the conclusion that
26 because of these misstatements, DPW’s previously issued unaudited quarterly
27 financial statements as of and for the fiscal quarter ended June 30, 2017, as presented
28
                                  5
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 7 of 120 Page ID #:530




 1 in DPW’s Quarterly Report on Form 10-Q filed with the SEC should no longer be
 2 relied upon”; (ii) “On November 20, 2017, the NYSE American stock exchange
 3 admonished DPW for ‘failure to make immediate public disclosure of all material
 4 information concerning its affairs’ relating to failure to report board and
 5 management changes as required by SEC rules”; and (iii) “From December 15, 2017
 6 to February 12, 2018, DPW filed five amendments to five prior filings with the
 7 Securities and Exchange Commission to disclose the required additional details
 8 regarding DPW’s capital transactions, including the fact that each of these
 9 transactions had closed on previously undisclosed dates.”
10         13.   Further, WSI requested on multiple occasions that DPW provide
11 additional information to substantiate its good faith and bona fide intention to
12 acquire WSI shares through the tender offer. Despite multiple requests in writing
13 and in person, DPW failed to provide the requested financial information. This is not
14 surprising given T. Ault’s prior history of misconduct concerning investors.
15         14.   T. Ault has been previously suspended by FINRA, fined $75,000 and
16 ordered to pay restitution of $312,916.06 pursuant to a settlement agreement with
17 FINRA (“FINRA Settlement”). T. Ault violated the FINRA Settlement. Both T. Ault
18 and one of his companies have filed for bankruptcy protection pursuant to the U.S.
19 Bankruptcy Code. Neither T. Ault nor his company received discharges and both
20 bankruptcies were dismissed. In fact, in the Zealous Holdings, Inc. bankruptcy
21 proceeding, the U.S. Trustee filed a motion to dismiss for: (a) debtor’s failure to file
22 any schedules and a statement of financial affairs; (b) failure to satisfy any U.S.
23 Trustee compliance requirements; and (c) failure to appear at an Initial Debtor
24 Interview scheduled by the U.S. Trustee.
25         15.   In his own personal bankruptcy, T. Ault fared no better. He failed to
26 appear at the scheduled § 341(a) meeting of creditors. The U.S. Trustee also argued
27 that T. Ault had allegedly committed fraud against investors of Zealous Holdings,
28
                                  6
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 8 of 120 Page ID #:531




 1 Inc., and may have co-mingled investor funds with related Ault-controlled
 2 companies and his personal finances. T. Ault has also had a plethora of other lawsuits
 3 filed against him and/or his companies by investors alleging misconduct. It certainly
 4 appears he’s at it again.
 5         16.    Finally, demand is futile in this case as there does not exist a majority
 6 of independent directors as conceded by the Company in its latest SEC filing. The
 7 Company has six directors. According to the Schedule 14A Preliminary Proxy
 8 Statement filed with the SEC on July 30, 2018, DPW admits that: “none of Messrs.
 9 Horne, Kohn or Ault meets the independence standards.” As officers of the
10 Company, whose misconduct is the gravamen of the complaint, the Board lacks a
11 majority of independent directors necessary to field a shareholder demand.
12         17.    The Individual Defendants breached their duties of loyalty, care and
13 good faith by: (i) failing to act in the best interests of the Company; (ii) participating
14 in transactions for the benefit of the Officer/Director Defendants that harmed the
15 Company; (iii) mismanaging the Company’s finances; (iv) failing to implement and
16 maintain a system of effective internal controls and procedures; (v) failing to adhere
17 to the Company’s applicable Code of Ethics; (vi) improperly awarding themselves
18 generous and excessive compensation; and (vii) permitting the Company to issue
19 materially false and misleading financial statements and other SEC filings.
20                             JURISDICTION AND VENUE
21         18.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
22 There is complete diversity among the parties and the amount in controversy exceeds
23 the sum or value of $75,000, exclusive of interest and costs.
24         19.    This Court has jurisdiction over each Defendant named herein because
25 each Defendant is either a corporation that conducts business in and maintains
26 operations in this District, or is an individual who has sufficient minimum contact
27 with this District so as to render the exercise of jurisdiction by this Court permissible
28
                                  7
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
  Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 9 of 120 Page ID #:532




 1 under traditional notions of fair play and substantial justice.
 2         20.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) because
 3 one or more of the defendants either resides in or maintains executive offices in this
 4 District, a substantial portion of the transactions and wrongs complained of herein,
 5 including defendants’ primary participation in the wrongful acts detailed herein and
 6 aiding in violation of fiduciary duties owed to DPW occurred in this District and
 7 defendants have received substantial compensation in this District by doing business
 8 here and engaging in numerous activities that have an effect in this District.2
 9                                       PARTIES
10 Plaintiffs
11         21.    Plaintiff Ethan Young is currently and has continuously been a
12 stockholder of DPW throughout all relevant times hereto. Ethan Young is a citizen
13 of Ohio.
14         22.    Plaintiff Greg Young is currently and has continuously been a
15 stockholder of DPW throughout all relevant times hereto. Greg Young is a citizen
16 of Ohio.
17
18
     2
            The Company’s Schedule 14A filed with the SEC on November 17, 2017 (the
     “2017 Proxy Statement”) refers to a Delaware forum selection provision in the
19   Company’s Certificate of Incorporation and Bylaws. The Delaware Certificate of
20   Incorporation dated September 22, 2017, attached to the 2017 Proxy Statement, does
     not have a Delaware forum selection clause. The Bylaws with an effective date of
21   September 25, 2017, attached to the 2017 Proxy Statement, also do not have a
22   Delaware forum selection clause. DPW attached the same Certificate of
     Incorporation and Bylaws as exhibits to its Form 10-K for the period ended
23   December 31, 2017 filed with the SEC on April 17, 2018, including links to the
24   documents on SEC.gov. Based on Plaintiffs’ investigation, the Certificate of
     Incorporation dated September 22, 2017 and the Bylaws with an effective date of
25   September 25, 2017 are the current governing documents for the Company at the
26   time of the filing of the Verified Shareholder Derivative Complaint on July 31, 2018.
     Plaintiffs are unaware of any public filing that includes a Delaware forum selection
27   clause within the Company’s Certificate of Incorporation or Bylaws. Thus, DPW
28   does not have an effective and enforceable Delaware forum selection clause.
                                                8
            FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                          COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 10 of 120 Page ID #:533




 1 The Company
 2         23.    Nominal Defendant DPW is incorporated under the laws of the State of
 3 Delaware and maintains its headquarters in Newport Beach, California. DPW was
 4 initially formed in California in 1969 with the name Digital Power Corporation and
 5 held its initial public offering in 1996.
 6         24.    On September 18, 2017, the DPW Board voted unanimously to
 7 recommend a proposal to approve a change in domicile from California to Delaware
 8 (the “Reincorporation”). On December 27, 2017, Digital Power Corporation
 9 approved the Agreement and Plan of Merger (the “Merger Agreement”) providing
10 for the merger (the “Merger”) of Digital Power Corporation with and into its wholly-
11 owned subsidiary DPW. The Reincorporation was approved by the shareholders at
12 the meeting held the next day on December 28, 2017 and consummated a day later
13 on December 29, 2017. Following the Merger, the Company’s corporate existence
14 is governed by the laws of the State of Delaware. The existing shareholders retained
15 their stake in the Company at the same percentage and share ownership as prior to
16 the Merger and name change. In addition, the officers and directors of the Company
17 remained the same.
18         25.    According to the Company’s SEC filings, DPW operates as a
19 diversified holding company owning subsidiaries engaged in the following operating
20 businesses: commercial and defense solutions, commercial lending, cryptocurrency
21 blockchain mining and advanced textile technology. DPW’s shares are listed and
22 traded on the NYSE American Stock Exchange under the ticker “DPW.” As of May
23 18, 2018, the Company had 59,256,783 shares of the Company’s common stock
24 outstanding.
25
26
27
28
                                  9
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 11 of 120 Page ID #:534




 1 Defendants
 2         Milton “Todd” C. Ault, III
 3         26.   Defendant Milton “Todd” C. Ault, III (“T. Ault”) has served as DPW’s
 4 Chief Executive Officer (“CEO”) since December 28, 2017 and its Executive
 5 Chairman of the Board since March 17, 2017. T. Ault has served as Executive
 6 Chairman of Alzamend Neuro, Inc., a company he founded, since February 16, 2016.
 7 No information concerning T. Ault’s compensation at Alzamend Neuro, Inc. is
 8 publicly available. He also has served as Chairman of Ault & Company, a holding
 9 company, since December 2015, and Avalanche International Corp. since September
10 2014, a company whose shares are registered under the Exchange Act of 1933 and
11 a company who DPW has made an investment of at least $10 million since
12 September 2016, when T. Ault became a controlling shareholder of DPW through
13 Philou Ventures, LLC. Since January 2011, T. Ault has also been the Vice President
14 of Business Development for MCKEA Holdings, LLC, a family office. He was the
15 President, CEO, Director and Chairman of the Board of Zealous, Inc. from August
16 2007 until June 4, 2010 and again from February 2011 through May 1, 2011.
17 Previously, T. Ault became majority shareholder of Franklin Capital Corp. (whose
18 name was changed to Patient Safety Technologies, Inc in April 2005), was elected
19 as a director in July 2004 and became its Chairman and CEO in October 2004 serving
20 until January 2006, and again from July 2006 to January 2007. Upon information
21 and belief, T. Ault is a citizen of California.
22         27.   Pursuant to an Independent Contractor Agreement executed by the
23 Company and T. Ault and dated September 22, 2016, T. Ault began receiving
24 $15,000 in cash per month as a consultant to DPW commencing on November 1,
25 2016. On April 13, 2018 the Company and T. Ault executed an Amended and
26 Restated Independent Contractor Agreement (“Restated Agreement”) that paid T.
27 Ault $33,333 in cash per month effective November 15, 2017, which was nearly six
28
                                 10
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 12 of 120 Page ID #:535




 1 months prior to the actual date of the Restated Agreement. The Restated Agreement
 2 had a termination date of April 30, 2018 but was renewable on a monthly basis by
 3 agreement of the parties. Subsequently, T. Ault signed an employment agreement
 4 with the Company on June 17, 2018 in his capacity as CEO of DPW (“T. Ault
 5 Executive Employment Agreement”), that pays him $400,000 in cash per annum
 6 plus annual bonuses, 1,000,000 shares of Company stock that vest ratably over 48
 7 months beginning on January 1, 2020, options to purchase 500,000 shares of
 8 common stock at $.80 per share, along with other performance awards. The initial
 9 term of the T. Ault Executive Employment Agreement runs through June 16, 2028.
10         28.   Thus, from November 1, 2016 through December 31, 2016, T. Ault
11 received $30,000 in cash compensation. For 2017, T. Ault received $207,500 in cash
12 compensation and option awards valued at $461,250 for total compensation of
13 $668,750. For 2018, T. Ault is to receive $400,000 in cash compensation for his base
14 salary.
15         29.   T. Ault has a checkered past. T. Ault once held series 7, 24, and 63
16 licenses and managed several domestic hedge funds and a bond fund. As a result of
17 a FINRA review, on April 26, 2012, T. Ault agreed to a settlement that included
18 restitution and a suspension from association with a FINRA member firm for a
19 period of two years (the “FINRA Settlement”).
20         30.   According to the FINRA Settlement, in addition to the two-year
21 suspension from associating with any member of FINRA in any capacity, T. Ault
22 was to pay a fine of $75,000 and make restitution to certain investors of $312,916.06
23 plus interest to run from certain dates in 2008. T. Ault was to submit satisfactory
24 proof of payment of the restitution, or of reasonable and documented efforts
25 undertaken to effect restitution, to FINRA’s compliance department within 120 days
26 of the April 26, 2012 settlement date. If for any reason, T. Ault was unable to locate
27 any of the certain investors after reasonable and documented efforts, T. Ault was to
28
                                 11
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 13 of 120 Page ID #:536




 1 forward any undistributed restitution and interest to the appropriate escheat,
 2 unclaimed-property or abandoned-property fund for the state in which the investor
 3 is known to have resided.
 4         31.   The Company admits in its Schedule 14A filed with the SEC on
 5 November 17, 2017 (the “2017 Proxy Statement”), that T. Ault violated the terms of
 6 the FINRA Settlement by failing to make restitution to certain investors within the
 7 prescribed time allegedly because he was unable to locate them, nor did he forward
 8 the undistributed restitution to the state where the investor was known to have
 9 resided, as required.
10         32.   In connection with the FINRA investigation that led to the FINRA
11 Settlement, it was found that during the review period (January 1, 2008 through
12 December 1, 2008 or the “Review Period”), T. Ault: (a) effected 43 transactions in
13 the accounts of four investors (and the spouses of two of those investors), without
14 the investors’ prior knowledge, authorization or consent in violation of NASD Rule
15 2110 and IM-2310-2; (b) failed to remit to another investor payment for a securities
16 transactions in violation of NASD Rule 2110; and (c) failed to deliver securities to
17 an investor in violation of NASD Rule 2110.
18         33.   T. Ault was also CEO, President and Chairman of Zealous Holdings,
19 Inc. (the “Debtor”) that filed for bankruptcy protection under Chapter 11 of Title 11
20 of the United States Code (“Bankruptcy Code”) on February 20, 2009, in the United
21 States Bankruptcy Court, Central District of California docketed at No. 8:09-bk-
22 11425. On March 12, 2009, pursuant to 11 U.S.C. §1112(b), the U.S. Trustee filed
23 a motion to dismiss the bankruptcy case for: (a) debtor’s failure to file any schedules
24 and a statement of financial affairs; (b) failure to satisfy any U.S. Trustee compliance
25 requirements; and (c) failure to appear at an Initial Debtor Interview scheduled by
26 the U.S. Trustee. On April 30, 2009, a status conference was held concerning: (i)
27 status of Chapter 11 case; and (ii) requiring a report on the status of the Chapter 11
28
                                 12
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 14 of 120 Page ID #:537




 1 case. At the status conference it was determined that the case was to be converted to
 2 a Chapter 7 because of the debtor’s substantial failure to comply with the
 3 requirements of the U.S. Trustee, failure to file status report and failure to appear at
 4 the status conference. On May 7, 2009, the U.S. Trustee’s motion to dismiss was
 5 vacated and the case converted to Chapter 7 by order of the bankruptcy court.
 6         34.   Four days later on May 11, 2009, the Debtor filed an emergency motion
 7 to dismiss the Chapter 7 bankruptcy claiming that the Debtor, a wholly owned
 8 subsidiary of Zealous, Inc., a public company where T. Ault also served as President,
 9 CEO, Director and Chairman of the Board, will be able to bring in more capital and
10 that its Board had agreed to assist Debtor in paying off all of Debtor’s creditors
11 because Zealous, Inc. had just begun executing on two exclusive distribution
12 contracts in California and another of Zealous, Inc.’s wholly owned subsidiaries had
13 launched an online retail store whose “business popularity is growing, as described
14 in recent press releases.” That emergency motion was denied by the court without
15 hearing one day later on May 12, 2009.
16         35.   Ultimately, on August 27, 2010, the Chapter 7 Trustee filed a Report of
17 No Distribution stating that the Trustee had neither received any property nor paid
18 any money on account of the estate and after diligent inquiry into the financial affairs
19 of the Debtor determined that there is no property available for distribution over and
20 above that exempted by law. After no further activity for almost nine months, the
21 case was closed, and the Debtor was not discharged.
22         36.   On the heels of the Debtor’s filing for protection under the Bankruptcy
23 Code, T. Ault filed for personal bankruptcy pursuant to Chapter 11 of the
24 Bankruptcy Code on December 8, 2009 in the U.S. Bankruptcy Court, Central
25 District of California docketed at No. 8:09-bk-23696. On January 22, 2010, the U.S.
26 Trustee moved to have the case converted from Chapter 11 to Chapter 7 for: (a)
27 failure of T. Ault to comply with the requirements set forth in the U.S. Trustee’s
28
                                 13
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 15 of 120 Page ID #:538




 1 Notice of Requirements; (b) failure of T. Ault to appear at the scheduled § 341(a)
 2 meeting of creditors; and (c) T. Ault’s failure to comply with Rule 1006(b). On
 3 March 30, 2010, the U.S. Trustee filed supplemental arguments in support of
 4 the motion, arguing that T. Ault had allegedly committed fraud against
 5 investors of Zealous Holdings, Inc., and may have co-mingled investor funds
 6 with related Ault-controlled companies and his personal finances. On April 26,
 7 2010, the bankruptcy court converted the case to Chapter 7. On May 19, 2011, the
 8 case was dismissed without prejudice with a 24-month restriction against refiling. T.
 9 Ault and his companies have had numerous lawsuits filed against them based on
10 fraud, breach of fiduciary duties and other improprieties, which remain undisclosed
11 by the Company.
12        William B. Horne
13        37.    Defendant William B. Horne (“Horne”) has served as CFO of the
14 Company since January 25, 2018. Horne has also served as a Company director
15 since October 13, 2016, at which time he was appointed to the Board by T. Ault and
16 Philou Ventures, LLC after the change of control transaction occurred on September
17 5, 2016, between Philou Ventures, LLC, Telkoor Telecom Ltd. and DPW. Until
18 Horne was appointed CFO of DPW on January 25, 2018, he served as Chairman of
19 the Audit Committee, and as a member of the Compensation Committee and
20 Nomination and Governance Committee (“NG Committee”). Horne also serves as
21 CFO and a director of Avalanche International Corp., a related party to DPW, as
22 admitted by the Company in its SEC filings. He has also served as CFO of Targeted
23 Medical Pharma, Inc. since 2013. Targeted Medical Pharma, Inc. is an SEC
24 reporting company whose last periodic filing containing any company financial
25 information was its 2015 Form 10-K filed with the SEC on April 14, 2016, in which
26 it was reported that Horne was paid cash compensation of $257,154 and $20,371 in
27 stock and option awards, for total compensation of $277,525 for 2015. For 2014,
28
                                14
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 16 of 120 Page ID #:539




 1 Horne was paid $325,000 cash compensation by Targeted Medical Pharma, Inc. It
 2 is unknown what Horne’s compensation was for 2016, 2017 and 2018 because
 3 Targeted Medical Pharma, Inc. has not filed any financial information with the SEC
 4 since April 14, 2016. Horne was CFO of Alzamend Neuro, Inc., a private company
 5 founded by T. Ault. It is unknown what his compensation was as CFO of Alzamend,
 6 Inc. Horne also served as CFO of Patient Safety Technologies, Inc., another
 7 company majority owned by T. Ault, from June 2005 to October 2008 and as the
 8 interim CEO from January 2007 to April 2008. Upon information and belief, Horne
 9 is a citizen of California.
10        38.    From the date of his appointment as a non-employee director of the
11 Company on October 13, 2016, through December 31, 2016, Horne was paid $3,333
12 in cash compensation and option awards valued at $32,145. For 2017, as a Company
13 director, Horne received $80,000 in cash compensation and option awards valued at
14 $92,250. No other Company non-employee director, other than Horne, received
15 more than $30,000 in cash compensation for 2017. On January 25, 2018, Horne
16 signed an Executive Employment Agreement (“Horne Executive Employment
17 Agreement”) to serve as the Company’s CFO and Executive Vice President.
18 Pursuant to the Horne Executive Employment Agreement, which has a five-year
19 term, Horne receives $250,000 in cash compensation per annum (or $20,833.33 per
20 month) and is eligible for cash bonuses and equity awards based on performance
21 criteria adopted by the Compensation Committee. Horne also received 1 million
22 shares of DPW common stock under the Horne Executive Employment Agreement,
23 which vest in installments of 200,000 shares annually over 5 years beginning on
24 January 1, 2019. Horne received a $25,000 signing bonus in connection with the
25 Horne Executive Employment Agreement. For 2018, Horne is to receive $250,000
26 in cash compensation for his base salary.
27
28
                                 15
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 17 of 120 Page ID #:540




 1        Amos Kohn
 2        39.    Defendant Amos Kohn (“Kohn”) has served as a director of the
 3 Company since 2003 and President since 2008. He also served as DPW’s CEO from
 4 2008 to December 2017, when T. Ault took over as CEO. From March 2011 until
 5 August 2013 and again from July 2017 until January 2018, Kohn also served as
 6 interim CFO. Kohn is currently the Company’s President and also the CEO of the
 7 Company’s subsidiary, Coolisys Technologies, Inc. Upon information and belief,
 8 Kohn is a citizen of California.
 9        40.    For 2016, Kohn received $234,866 in cash compensation, option
10 awards valued at $366,409, and other compensation of $36,269, for total
11 compensation of $637,544. Kohn signed an Executive Employment Agreement
12 (“Kohn Executive Employment Agreement”) with the Company dated November
13 30, 2016, with an effective date of September 22, 2016 (“Effective Date”), having a
14 24-month term and continuing thereafter for an indefinite term until a new agreement
15 has been entered into between Kohn and DPW. Kohn’s base salary under the Kohn
16 Executive Employment Agreement is $300,000 in cash per annum increasing to
17 $350,000 per annum provided that the Company achieves revenues in the aggregate
18 amount of at least $10 million for the trailing four calendar quarters. The Kohn
19 Executive Employment Agreement also provides for cash performance bonuses and
20 stock option or other equity incentive grants as determined by the Compensation
21 Committee.
22        41.    In addition, Kohn received a stock option grant signing bonus pursuant
23 to the Kohn Executive Employment Agreement under which he received a ten-year
24 option to purchase 1 million shares of DPW common stock at $0.65 per share under
25 the following vesting conditions: (a) options to purchase 500,000 shares of DPW
26 common stock vest on September 22, 2016 (the Effective Date); (b) options to
27 purchase 250,000 shares of DPW common stock vest ratably over six months
28
                                16
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 18 of 120 Page ID #:541




 1 beginning with the first month after the Effective Date; and (c) options to purchase
 2 250,000 shares of DPW common stock vest ratably over twelve months beginning
 3 with the first month after the Effective Date. The Kohn Executive Employment
 4 Agreement was amended on February 22, 2017, to also provide Kohn a ten-year
 5 warrant to purchase 317,460 shares of DPW common stock at an exercise price of
 6 $0.01 subject to vesting.
 7         42.   For 2017, Kohn received $300,000 salary in cash, option awards valued
 8 at $92,250 and other compensation of $36,269, for total compensation of $425,250.
 9 Mysteriously, the Company had aggregate revenues of $10,001,000, triggering a
10 $50,000 increase in salary to $350,000 per annum. For 2018, Kohn is to receive
11 $350,000 in cash compensation for his base salary.
12         Kristine Ault
13         43.   Defendant Kristine Ault (“K. Ault”) is the spouse of T. Ault. Through
14 the change of control transaction whereby Philou Ventures, LLC became controlling
15 shareholder of DPW in September 2016, K. Ault was appointed as a DPW director
16 on October 13, 2016. In 2016, K. Ault received option awards valued at $32,145. In
17 2017, K. Ault received total compensation of $112,250 in cash and common stock
18 for serving as a director of the Company. She resigned from her position as a director
19 of the Company on January 23, 2018. Upon information and belief, K. Ault is a
20 citizen of California.
21         Robert O. Smith
22         44.   Defendant Robert O. Smith (“Smith”) has served as a director of the
23 Company since September 22, 2016 and previously served as a director of the
24 Company from November 2010 until May 2015. Smith is the Chairperson of the
25 Audit Committee and a member of the Compensation Committee and NG
26 Committee. From 1990 until 2002, Smith served as the Company’s President, CEO
27 and Chairman of the Board. Smith served as a member of the Company’s advisory
28
                                 17
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 19 of 120 Page ID #:542




 1 board from 2002 until 2015. For 2016, Smith received $5,000 in cash compensation
 2 and option awards valued at $32,145, for total compensation of $37,145. For 2017,
 3 Smith received $30,000 in cash compensation and options awards valued at
 4 $184,500, for total compensation of $214,500. The options awards represented
 5 double what any other non-employee director received in 2017. Upon information
 6 and belief, Smith is a citizen of California.
 7         Mordecai “Moti” Rosenberg
 8         45.   Defendant Mordechai “Moti” Rosenberg (“Rosenberg”) has served as
 9 a director of the Company since 2015. Rosenberg is a member of the Company’s
10 Audit Committee, Compensation Committee, and NG Committee. For 2016,
11 Rosenberg received $11,666 in cash compensation and option awards valued at
12 $33,355, for total compensation of $45,021. For 2017, Rosenberg received $20,000
13 in cash compensation and option awards valued at $92,250, for total compensation
14 of $112,250. Upon information and belief, Rosenberg is a citizen of Israel.
15         Jeff Bentz
16         46.   Defendant Jeff Bentz (“Bentz”) has served as a director of the Company
17 since January 24, 2018. Bentz is a member of the Company’s Audit Committee,
18 Compensation Committee, and NG Committee. Upon information and belief, Bentz
19 is a citizen of California.
20         47.   Defendants T. Ault, Kohn, Horne, Rosenberg, Smith and Bentz are
21 sometimes collectively referred to herein as the “Current Director Defendants.”
22         48.   Defendants T. Ault, K. Ault, Kohn, Horne, Rosenberg, Smith and Bentz
23 are sometimes collectively referred to herein as the “Individual Defendants.”
24         49.   Defendants T. Ault, Kohn and Horne are sometimes collectively
25 referred to herein as the Officer/Director Defendants.
26         50.   Defendants Rosenberg, Smith and Bentz are sometimes collectively
27 referred to herein as the “Audit Committee Defendants.”
28
                                 18
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 20 of 120 Page ID #:543




 1         51.   Defendants Rosenberg, Smith and Bentz are sometimes collectively
 2 referred to herein as the “Compensation Committee Defendants.”
 3         52.   Defendants Rosenberg, Smith and Bentz are sometimes collectively
 4 referred to herein as the “NG Committee Defendants.”
 5 Related Non-Parties
 6         Philou Ventures, LLC
 7         53.   Philou Ventures, LLC (“Philou Ventures”) is a venture fund owned and
 8 controlled by Defendants T. Ault and K. Ault.        MCKEA Holdings, LLC is the
 9 majority member of Philou Ventures. Defendant K. Ault is the manager and owner
10 of MCKEA Holdings, Inc. In September 2016 pursuant to a Securities Purchase
11 Agreement dated September 4, 2016, Philou Ventures acquired a little over 40%
12 interest in DPW from Telkoor Telecom Ltd. in a change of control transaction to
13 which DPW was also a party. The Securities Purchase Agreement also gave Philou
14 Ventures the right to appoint multiple directors in exchange for $1,500,000, which
15 constituted over 40% common stock ownership of the Company at the time.
16         54.   According to the Form 10-K for the period ended December 31, 2017
17 filed with the SEC on April 17, 2018 (the “2017 10-K”), as of April 13, 2018, Philou
18 Ventures now owned approximately 12% of DPW’s outstanding common stock on
19 a fully diluted basis due to the Individual Defendants use of equity to raise capital,
20 pay vendors in kind and loan much needed cash to related parties. Philou Ventures
21 actually has much greater voting power over the election of directors then its 12%
22 common stock ownership indicates. Through a Preferred Stock Purchase Agreement
23 entered into by DPW and Philou Ventures on March 9, 2017, Philou Ventures has
24 purchased 125,000 shares of Series B Preferred Stock, which translates into an
25 additional 1,785,714 votes, even without conversion into common stock when
26 voting solely for the election of directors. That same Preferred Stock Purchase
27 Agreement provides that for each share of Series B Preferred Stock purchased by
28
                                 19
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 21 of 120 Page ID #:544




 1 Philou Ventures it also has the right to purchase warrants representing the amount
 2 of common stock the Series B Preferred Stock represents on an as converted basis.
 3 Thus, Philou Ventures has the right under the Preferred Stock Purchase Agreement
 4 to vote an additional 1.785 million shares of common stock along with their 12%
 5 interest when electing directors.
 6        55.    In May 2014, Philou Ventures acquired 73.96% of the outstanding
 7 common stock of Avalanche International, Corp. in exchange for $150,000. Over
 8 the course of T. Ault’s control of DPW, the Company has invested more than $10
 9 million in Avalanche International Corp.
10        Avalanche International Corp.
11        56.    Avalanche International Corp. (“AVLP”), now doing business as
12 MTIX International, was formed in 2011 and is publicly traded on the OTC under
13 the ticker symbol AVLP. In May 2014, Philou Ventures acquired 73.96% of AVLP
14 outstanding common stock in exchange for $150,000. T. Ault then became AVLP’s
15 Chairman of the Board. Horne has been the CFO and a director of AVLP since June
16 2016, as well as AVLP’s audit committee chairman. DPW has invested over $10
17 million into AVLP and claims to own 83.8% of the company. Philou Ventures
18 controls 80% of all AVLP shareholder votes through preferred stock that was issued
19 to Philou Ventures in March 2017.
20        57.    AVLP currently had only two holdings, MTIX Ltd. and Restaurant
21 Capital Group, LLC as of July 31, 2018. Through the filing of the Verified
22 Shareholder Derivative Complaint on July 31, 2018, AVLP had not filed a periodic
23 filing with the SEC since its Form 10-Q for the period ending February 29, 2016,
24 filed with the SEC on August 7, 2017 (“2016 1Q Form 10-Q”), more than a year
25 after the due date. As of its quarter ended February 29, 2016, AVLP had $156,870
26 in total assets, total liabilities of $2,287,230 and no revenues for the three months
27
28
                                 20
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 22 of 120 Page ID #:545




 1 ended February 29, 2016. The 2016 1Q Form 10-Q also revealed that AVLP is in
 2 default on over 10 different promissory notes.
 3        58.    AVLP admitted in its 2016 1Q Form 10-Q that “[a]s a result of the
 4 Company’s continued losses, at February 29, 2016, the Company’s current liabilities
 5 significantly exceed current assets, resulting in negative working of $2,129,516.
 6 Further, the Company does not have adequate cash to cover projected operating costs
 7 for the next 12 months. These factors raise substantial doubt about the ability of the
 8 Company to continue as a going concern.”3
 9          FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
10        59.    By reason of their positions as officers, directors and/or fiduciaries of
11 DPW at all or some of the relevant times hereto and because of their ability to
12 control the business and corporate affairs of         the Company, the Individual
13 Defendants owed DPW and its shareholders fiduciary obligations of good faith,
14 loyalty and candor, and were and are required to use their utmost ability to control
15 and manage the Company in a fair, just, honest and equitable manner. The
16 Individual Defendants were and are required to act in furtherance of the best
17 interests of DPW and its shareholders so as to benefit all shareholders equally
18 and not in furtherance of their personal interest or benefit.
19        60.    Each director and officer of the Company owes to DPW and its
20 shareholders the fiduciary duty to exercise good faith and diligence in the
21 administration of the Company’s affairs and in the use and preservation of its
22 property and assets, and the highest obligations of fair dealing.
23        61.    The Individual Defendants, because of their positions of control and
24 authority as directors and/or officers of DPW, were able to and did, directly and/or
25
     3
26   On December 6, 2018, AVLP filed its Form 10-Q for the period ended May 31,
   2016, over two years late. AVLP continued to report that it had a going concern
27 issue as of May 31, 2016. This is AVLP’s most recent SEC filing containing
28 detailed, but unaudited, financial information.
                                            21
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                       COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 23 of 120 Page ID #:546




 1 indirectly, exercise control over the wrongful acts complained of herein, as well
 2 as the contents of the various public statements issued by the Company. Due to
 3 their positions with DPW, each of the Individual Defendants had knowledge of
 4 material non-public information regarding the Company.
 5        62.   To discharge their duties, the Individual Defendants were required
 6 to exercise reasonable and prudent supervision over the management, policies,
 7 practices and controls of the Company. By virtue of such duties, the officers and
 8 directors of DPW were required to, among other things:
 9              a.    Exercise good faith to ensure that the affairs of the Company
10                    were conducted in an efficient, business-like manner so as to
11                    make it possible to provide the highest quality performance of
12                    their business;
13              b.    Exercise good faith to ensure that the Company was operated in
14                    a diligent, honest and prudent manner and complied with all
15                    applicable federal, state and foreign laws, rules, regulations and
16                    requirements, and all contractual obligations, including acting
17                    only within the scope of its legal authority;
18              c.    Exercise good faith in supervising the preparation, filing and/or
19                    dissemination of financial statements, press releases, audits,
20                    reports or other information required by law, and in examining
21                    and evaluating any reports or examinations, audits, or other
22                    financial information concerning the financial condition of the
23                    Company;
24              d.    Refrain from unduly benefiting themselves and other Company
25                    insiders at the expense of the Company; and
26              e.    When put on notice of problems with the Company’s business
27                    practices   and operations, exercise good faith in taking
28
                                22
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 24 of 120 Page ID #:547




 1                     appropriate action to correct the misconduct and prevent its
 2                     recurrence.
 3        63.    Moreover, DPW maintains a Code of Ethics, which “is designed to
 4 deter wrongdoing and to promote honest and ethical conduct and compliance with
 5 applicable laws and regulations.” The Code of Ethics, which applies to all directors
 6 and officers of the Company, states the following, in relevant part:
 7        Each director, officer and employee must act with integrity and observe
 8        the highest ethical standards of business conduct in his or her dealings
 9        with the Company’s customers, suppliers, partners, service providers,
10        competitors, employees and anyone else with whom he or she has
11        contact in the course of performing his or her job.
12
13        Company personnel who violate the standards contained in this Code
14        will be subject to disciplinary action, possibly including termination of
15        employment.
16                                          ***
17        Corporate Opportunities
18
19        All directors, officers and employees owe a duty to the Company to
20        advance its interests when the opportunity arises. Directors, officers
21        and employees are prohibited from taking for themselves personally (or
22        for the benefit of friends or family members) opportunities that are
23        discovered through the use of Company assets, property, information
24        or position. Directors, officers and employees may not use Company
25        assets, property, information or position for personal gain
26        (including gain of friends or family members). In addition, no
27        director, officer or employee may compete with the Company.
28
                                23
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 25 of 120 Page ID #:548




 1                                             ***
 2       Fair Dealing
 3
 4       The Company seeks to outperform its competition fairly and honestly
 5       through superior performance and not through unethical or illegal
 6       business practices. Company personnel must deal fairly with the
 7       Company’s      customers,    suppliers,     partners,   service   providers,
 8       competitors, employees and anyone else with whom he or she has
 9       contact in the course of performing his or her job. Company personnel
10       cannot steal proprietary information, possess trade secret information
11       obtained without the owner’s consent, or induce such disclosures by
12       past or present employees of other companies. You may not take unfair
13       advantage of anyone through manipulation, concealment, abuse of
14       confidential information, misrepresentation of material facts or any
15       other intentional unfair practice. The knowing or deliberate falsification
16       of any documents or data in connection with service to the Company
17       will be the basis for immediate discharge and may subject the violator
18       to civil and/or criminal penalties.
19                                             ***
20       Protection and Proper Use of Company Assets
21
22       Company personnel must endeavor to protect the Company’s assets and
23       property and ensure their efficient use. Theft, carelessness, and waste
24       have a direct adverse impact on the Company’s profitability and are
25       prohibited. All payments with Company funds require approval by an
26       authorized officer who has knowledge of the purpose of the payment,
27       adequate substantiation of the identity of the payee and written
28
                               24
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 26 of 120 Page ID #:549




 1       contracts establishing the payment obligation. Company personnel
 2       must report any suspected incident of fraud or theft immediately for
 3       investigation. Moreover, Company personnel must use all assets and
 4       property of the Company only for legitimate business purposes.
 5                                           ***
 6       Compliance and Laws, Rules and Regulations
 7
 8       Employees, officers and directors should comply, both in letter and
 9       spirit, with all applicable laws, rules and regulations in the cities, states
10       and countries in which the Company operates. Although not all
11       employees, officers and directors are expected to know the details of all
12       applicable laws, rules and regulations, it is important to know enough
13       to determine when to seek advice from appropriate personnel.
14       Company personnel should contact the Compliance Officer with any
15       questions as to the applicability of any law, rule or regulation or the
16       appropriate manner of compliance therewith. The Compliance Officer
17       will be responsible for conferring with legal counsel and resolving the
18       issue.
19                                           ***
20       Insider Trading
21
22       Securities laws and regulations prohibit the misuse of material non-
23       public   (“inside”)    information     when     purchasing,     selling   or
24       recommending securities.
25
26       Inside information obtained by any Insider from any source must be
27       kept strictly confidential. All inside information should be kept secure
28
                               25
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 27 of 120 Page ID #:550




 1       and access to files and computer files containing such information
 2       should be restricted. Insiders shall not use, act upon, or disclose to any
 3       third party including, without limitation, any Family Member, any
 4       material inside information, except as may be necessary for the
 5       Company’s legitimate business purposes to the extent approved, in
 6       advance, by the Compliance Officer. Questions and requests for
 7       assistance regarding inside information should be promptly directed to
 8       the Compliance Officer.
 9
10       Information is generally considered “material” if (a) there is a
11       substantial likelihood that a reasonable investor would find the
12       information important in determining whether to trade in a security, or
13       (b) the information, if made public, would likely affect the market price
14       of a company’s securities. Inside information typically includes, but is
15       not limited to, knowledge of pending Company business transactions,
16       corporate finance activity, mergers or acquisitions, unannounced
17       earnings and financial results and other significant developments
18       affecting the Company.
19
20       Insiders and Family Members are prohibited from insider trading
21       (buying or selling securities when in possession of material, nonpublic
22       information) or tipping (passing such information on to someone who
23       may buy or sell securities).
24       This prohibition on insider trading applies to Company securities and
25       also to the securities of Business Associates if such person learns
26       material, nonpublic information about them as a result of his or her
27       position with the Company.
28
                               26
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 28 of 120 Page ID #:551




 1                                      ***
 2       Compliance with Internal Controls and Disclosure Controls
 3
 4       The Company has adopted a system of internal controls that must be
 5       strictly adhered to by all Insiders in providing financial and business
 6       transaction information to and within the Company. The internal
 7       controls are the backbone of the integrity of the Company’s
 8       financial records and financial statements.
 9
10       Each Insider shall promptly report to the Compliance Officer any actual
11       or suspected breaches or violations of the Company’s internal controls
12       that come to the attention of the Insider. Each Insider shall promptly
13       report to the Compliance Officer any actual or suspect fraudulent or
14       questionable transactions or occurrences that come to the attention of
15       the Insider. Potentially fraudulent transactions include, without
16       limitation, embezzlement, forgery or alteration of checks and other
17       documents, theft, misappropriation or conversion to personal use of
18       Company assets, and falsification of records.
19
20       Each Insider is encouraged to bring to the attention of the Compliance
21       Officer any changes that the Insider believes may improve the
22       Company’s system of internal controls. The Company has adopted a
23       system of disclosure controls and procedures to assure that all important
24       information regarding the business and prospects of the Company is
25       brought to the attention of the Chief Executive Officer and Chief
26       Financial Officer of the Company. The accuracy and timeliness of
27       compliance with those disclosure controls and procedures is critical to
28
                               27
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 29 of 120 Page ID #:552




 1       this system of disclosure controls is critical to enabling those officers
 2       to provide the financial statement and periodic report certifications
 3       required by Federal law.
 4
 5       Each Insider shall strictly adhere to the system of disclosure controls,
 6       including the internal reporting responsibilities assigned to him or her
 7       by the Company.
 8
 9       Each Insider shall promptly report in accordance with Company policy
10       any significant event or occurrence (whether positive or negative) that
11       arises in the course of the Insider’s duties and responsibilities. Events
12       or occurrences include those that affect or may affect the Company or
13       its Business Associates, competitors or industry. General economic
14       conditions need not be reported.
15
16       Each Insider shall be candid in discussing matters concerning internal
17       controls and business disclosures with the Company’s management,
18       internal auditors, outside auditors, outside counsel and directors.
19       Factual information is important. Opinions and observations are
20       strongly encouraged.
21                                          ***
22       Compliance, Reporting and Enforcement
23
24       If you are concerned about a possible ethical or illegal situation or any
25       violation of this Code or are not sure whether specific conduct meets
26       applicable Company standards, you should discuss the situation with
27       your immediate supervisor or contact the Company’s Chief Financial
28
                               28
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 30 of 120 Page ID #:553




 1        Officer. Executive officers or members of the Company’s board of
 2        directors should discuss the situation with a member of the Audit
 3        Committee.
 4
 5        Company personnel must report violations of laws, rules, and
 6        regulations of this Code to immediate supervisors, the Company’s chief
 7        financial officer, or the chairman of the Audit Committee. Executive
 8        officers or members of the Board must report such matters to a member
 9        of the Audit Committee.
10
11        After receiving a report of an alleged prohibited action, the Audit
12        Committee or the Chief Financial Officer must promptly take all
13        appropriate actions necessary to investigate. All directors, officers and
14        employees are expected to cooperate in any internal investigation of
15        misconduct.
16 (Emphasis added.)
17        64.    Additionally, the Audit Committee is governed by the Audit Committee
18 Charter, which states that the Audit Committee has the following responsibilities, in
19 relevant part:
20        The Committee has sole responsibility for the retention, compensation,
21        and oversight of the Auditors. The Auditors report directly to the
22        Committee. The Committee also serves as an independent monitor
23        of the Company’s financial reporting process and internal control
24        over financial reporting. The Committee shall adopt procedures to
25        allow the free flow of information to the Committee regarding the
26        Company’s internal control over financial reporting and any concerns
27        by officers or employees of the Company or the Auditors regarding
28
                                 29
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 31 of 120 Page ID #:554




 1         accounting and auditing matters. In discharging its oversight role, the
 2         Committee is empowered to investigate any matters brought to its
 3         attention. In such investigations, the Committee shall have full access
 4         to all books, records, facilities, and personnel of the Company, and the
 5         power to retain outside counsel, auditors, or other experts. The
 6         Committee shall receive the funding reasonably necessary to retain the
 7         Auditors to perform its audit, and to retain any other experts required
 8         by the Committee to carry out its responsibilities.
 9 (Emphasis added.)
10         65.   Additionally, the Compensation Committee is governed by the
11 Compensation Committee Charter, which states that the Compensation Committee
12 has the following responsibilities, in relevant part:
13         [R]eviewing and recommending executive compensation policies and
14         practices to the Board, reviewing and recommending to the Board
15         salaries, bonuses and other benefits paid to Company officers, and
16         administering Company stock option plans and other benefit plans.
17         66.   Each Individual Defendant, by virtue of his or her position as a director
18 and/or officer owed to the Company and to its shareholders the fiduciary duty of
19 loyalty, good faith and the exercise of due care and diligence in the management and
20 administration of the affairs of the Company, as well as in the use and preservation
21 of its property and assets. The conduct of the Individual Defendants complained of
22 herein involves a knowing and culpable violation of their obligations as directors
23 and/or officers of DPW, the absence of good faith on their part and a reckless
24 disregard for their duties to the Company and its shareholders that the Individual
25 Defendants were aware or should have been aware posed a risk of serious injury to
26 the Company.
27         67.   The Individual Defendants breached their duties of loyalty, care and
28
                                 30
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 32 of 120 Page ID #:555




 1 good faith by: (i) failing to act in the best interests of the Company; (ii) participating
 2 in transactions for the benefit of the Officer/Director Defendants that harmed the
 3 Company; (iii) mismanaging the Company’s finances; (iv) failing to implement and
 4 maintain a system of effective internal controls and procedures; (v) failing to adhere
 5 to the Company’s applicable Code of Ethics; (vi) improperly awarding themselves
 6 generous and excessive compensation; and (vii) permitting the Company to issue
 7 materially false and misleading financial statements and other SEC filings.
 8                           SUBSTANTIVE ALLEGATIONS
 9 Background
10         68.    DPW is a Delaware corporation, initially formed in California in 1969
11 and reincorporated in Delaware in December 2017. As described in the Company’s
12 Form 10-Q for the first quarter ended March 31, 2018 filed with the SEC on May
13 21, 2018 (“2018 1Q 10-Q”), DPW operates as a diversified holding company owning
14 subsidiaries engaged in the following operating businesses: commercial and defense
15 solutions, commercial lending, cryptocurrency blockchain mining and advanced
16 textile technology. The Company’s wholly-owned subsidiaries are Coolisys
17 Technologies, Inc. (“Coolisys”), Digital Power Limited (“DP Limited”), Digital
18 Power Lending, LLC (“DP Lending”), Super Crypto Mining, Inc. (“Super Crypto
19 Mining”) and Power-Plus Technical Distributors, LLC (“Power Plus”). The
20 Company also has a controlling interest in Microphase Corporation (“Microphase”).
21 The Company has three reportable segments – North America with operations
22 conducted by Microphase, Coolisys, Power Plus and DP Lending, Europe with
23 operations through DP Limited and digital currency blockchain mining through
24 Super Crypto Mining.
25         69.    According to the 2018 1Q 10-Q, as of March 31, 2018, the Company
26 had cash and cash equivalents of $630,000, an accumulated deficit of almost $30
27 million and a negative working capital of approximately $4.8 million. The 2018 1Q
28
                                 31
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 33 of 120 Page ID #:556




 1 10-Q further reported that the Company has incurred recurring losses and reported
 2 losses for the three months ended March 31, 2018 and 2017, totaling approximately
 3 $6.1 million and $994,000, respectively. In the past the Company has financed its
 4 operations principally through issuances of convertible debt, promissory notes and
 5 equity securities. During 2018, the Company continued to obtain additional equity
 6 and debt financing and in restructuring existing debt.
 7         70.   The 2018 1Q 10-Q also reported that the Company expected to continue
 8 to incur losses for the foreseeable future and needed to raise additional capital to
 9 continue its business development initiatives and to support its working
10 requirements, and conceded that if the Company was unable to raise additional
11 capital, it may be required to curtail operations and take additional measures to
12 reduce costs, including reducing its workforce, eliminating outside consultants and
13 reducing legal fees to conserve its cash in amounts sufficient to sustain operations
14 and meet its obligations. The Company admitted that these matters raise substantial
15 doubt about DPW’s ability to continue as a going concern.
16         71.   Prior to the change of control transaction involving Philou Ventures, T.
17 Ault and K. Ault, the Company was in much better financial condition. The
18 Company’s Form 10-Q for the quarter ending September 30, 2016, filed with the
19 SEC on November 14, 2016, indicated cash and cash equivalents of almost $1.3
20 million, an accumulated deficit of $11.2 million, but a positive working capital of
21 over $2.5 million and a net loss of only $165,000. The Company was solvent and
22 had no going concern issues.
23         72.   Within three months with T. Ault and K. Ault (collectively, the “Aults”)
24 at the helm, the Company had cash and cash equivalents of $996,000 (almost
25 $300,000 less than three months before), an accumulated deficit of almost $12.2
26 million ($1 million greater than three months prior), positive working capital of less
27 than $2 million (a loss of over $500,000 from three months before), and a net loss
28
                                 32
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 34 of 120 Page ID #:557




 1 of over $1.1 million (almost eight times as large a loss than suffered three months
 2 prior). The deterioration of the Company continues while the Officer/Director
 3 Defendants take home at least $1 million in cash compensation per annum, along
 4 with substantial stock and option awards from DPW alone. The Company currently
 5 is technically insolvent, has a going concern issue and is now financing its operations
 6 through short-term bridge financing at usurious rates of repayment. DPW admits that
 7 it needs to conserve cash.
 8 Philou Ventures
 9        73.      The Aults took control of DPW in September 2016.
10        74.      On September 4, 2016, Philou Ventures, T. Ault’s family’s private
11 venture fund, entered into a Securities Purchase Agreement with DPW (at the time
12 Digital Power Corporation) and Telkoor, pursuant to which Philou Ventures
13 purchased all of Telkoor’s 2,714,610 shares of DPW’s common stock, constituting
14 approximately 40.06% of DPW’s outstanding shares of common stock (the
15 “Securities Purchase Agreement”). In consideration, Philou Ventures paid Telkoor
16 $1.5 million.
17        75.      T. Ault explained in his April 20, 2018 annual letter to the shareholders
18 (“2018 Shareholder Letter”), “Philou Ventures, LLC, my family’s private venture
19 fund, purchased a controlling interest of the Company from its former Chairman for
20 $1,500,000…Once we successfully acquired the control position of the Company in
21 September 2016 and became its largest shareholder, we started the process of
22 comprehensively reviving the Company…On March 16, 2017, I became the
23 Company’s Executive Chairman and brought a team of professionals who would
24 soon help reinvigorate the Company’s operations and finances.”
25        76.      As part of the Securities Purchase Agreement, all of DPW’s directors
26 other than Defendant Kohn were to resign and the Company would then appoint four
27 designees of Philou Ventures choosing to the Company’s Board.
28
                                 33
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 35 of 120 Page ID #:558




 1         77.   On September 20, 2016, Philou Ventures, in a letter signed by K. Ault,
 2 waived its right to require the resignation of Defendant Rosenberg as a director of
 3 the Company. In addition, Philou Ventures amended its right to designate Company
 4 directors from four directors to two directors. The letter also granted the right to the
 5 remaining two Board members, Defendants Kohn and Rosenberg, to appoint a Board
 6 member. The Company filed a Form 8-K on September 22, 2016, disclosing these
 7 changes to the Securities Purchase Agreement.
 8         78.   In the September 22, 2016 Form 8-K, the Company disclosed that
 9 following the resignations of the other three board members, the Board consisted of
10 Kohn and Rosenberg. Kohn and Rosenberg then filled one of the open Board seats
11 with Robert O. Smith.
12         79.   On October 13, 2016, pursuant to the Securities Purchase Agreement,
13 Defendants Horne and K. Ault were designated as Company directors.                  The
14 Company then filed a Form 8-K on March 21, 2017 announcing that: “[o]n March
15 16, 2017, the Board of Directors appointed Mr. Milton “Todd” Ault, III, age 47, as
16 Executive Chairman of the Board.”
17         80.   According to the Company’s 2017 Proxy Statement, in its Proposal No.
18 1 “Election of Directors”, the Company states that pursuant to the September 5, 2016
19 Securities Purchase Agreement it has the right to designate up to four directors to
20 the Board. The Company discloses that it has used its right to designate T. Ault, K.
21 Ault, and Horne. This directly contradicts the publicly filed letter from September
22 20, 2016 and the Company’s Form 8-K filed on September 22, 2016, stating that
23 Philou Ventures only has the right to designate two directors.
24         81.   The Company has disclosed that the manager of Philou Ventures was
25 K. Ault and upon her resignation, Ault & Company. In a Form 4 filed with the SEC
26 on April 25, 2018, K. Ault discloses that on that same day she resigned from her
27 position as the manager of Philou Ventures. Then on a Form 4 filed with the SEC
28
                                 34
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 36 of 120 Page ID #:559




 1 on June 5, 2018, K. Ault discloses that Ault & Company now is the manager of
 2 Philou Ventures.
 3        82.    According to DPW’s 2017 10-K: “Philou Ventures, LLC (“Philou
 4 Ventures”) beneficially owns approximately 12.0% of our currently outstanding
 5 Common Stock on a fully diluted basis, as of April 13, 2018. As a result, it will be
 6 able to exert a significant degree of influence over our management and affairs and
 7 over matters requiring stockholder approval, including the election of directors, any
 8 merger, consolidation or sale of all or substantially all of the Company’s assets, and
 9 any other significant corporate transaction. Its interests may not always coincide
10 with those of our other stockholders.”
11        83.    In order to maintain its control over DPW, Philou Ventures had
12 previously entered into a Preferred Stock Purchase Agreement (“Preferred Stock
13 Purchase Agreement”) signed by Defendants Kohn and K. Ault dated March 9,
14 2017. The Preferred Stock Purchase Agreement provided that Philou Ventures: (a)
15 has the right to participate in future offerings in order to maintain its ownership
16 interest while diluting the ownership interest of the Company’s other existing
17 shareholders; (b) the ability to purchase 500,000 shares of Series B Preferred Stock
18 at $10 per share and then convert those shares to common stock at $0.70 per share,
19 potentially increasing Philou Ventures ownership interest by 7,142,857 shares; (c)
20 the right to vote the purchased Series B Preferred Stock in director elections on an
21 as converted basis, although the shares had not yet been converted; and (d) the
22 automatic right to receive warrants to purchase DPW common stock at $0.70 per
23 share up to the amount of shares of Series B Preferred Stock purchased on an as
24 converted basis, thereby potentially increasing Philou Ventures ownership by
25 another 7,142,857 shares. According to SEC filings as of April 25, 2018, Philou
26 Ventures has purchased 125,000 shares of Series B Preferred Stock, which on an as
27
28
                                35
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 37 of 120 Page ID #:560




 1 converted basis equals 1,785,714 shares of common stock and an equal amount of
 2 warrants.
 3        84.    Further, pursuant to the Preferred Stock Purchase Agreement, should
 4 Philou Ventures exercise its right to purchase the 500,000 Series B Preferred Stock,
 5 convert at $0.70 per share and receive an equal number of warrants, it would increase
 6 its common stock ownership by 14,285,714 shares.
 7        85.    In addition, pursuant to the Preferred Stock Purchase Agreement,
 8 Philou Ventures has the right to participate in future financing arrangements under
 9 substantially the same terms and conditions as other investors in those respective
10 financing arrangements in order to maintain its ownership interest and this right
11 “shall accrue and accumulate provided that it still owns at least 100,000 shares of
12 Preferred Stock.”
13        86.    The Company stated the following in its 2017 10-K regarding its related
14 transactions with Philou Ventures concerning the Series B Preferred Stock:
15        On March 9, 2017, we entered into a Preferred Stock Purchase
16        Agreement (the “Purchase Agreement”) with Philou Ventures. Philou
17        Ventures is the Company’s largest stockholder and Kristine L. Ault, a
18        former director, controls and is a Manager of Philou Ventures. Pursuant
19        to the terms of the Purchase Agreement, Philou Ventures may invest up
20        to $5,000,000 in us through the purchase of Series B Preferred Stock
21        (“Preferred Stock”) over the Term, as specified herein. Each share of
22        Preferred Stock shall be purchased at $10.00 up to a maximum issuance
23        of 500,000 shares of Preferred Stock. Philou Ventures guarantees to
24        purchase by May 31, 2017, the greater of: (i) 100,000 shares of
25        Preferred Stock or (ii) a sufficient number of shares of Preferred Stock
26        to ensure that we have sufficient stockholders’ equity to meet the
27        minimum continued listing standards of the NYSE American. In
28
                                36
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 38 of 120 Page ID #:561




 1       addition, for as long as the Preferred Stock is outstanding, Philou
 2       Ventures agrees to purchase additional shares of Preferred Stock in a
 3       sufficient amount in order us to meet the NYSE American’s minimum
 4       stockholders’ equity continued listing requirement subject to the
 5       maximum number of 500,000 shares of Preferred Stock (collectively,
 6       “Guaranteed Purchases”). In addition, at any time during the Term,
 7       Philou Ventures may in its sole and absolute discretion purchase
 8       additional shares of Preferred Stock, up to the 500,000 share maximum
 9       (“Voluntary Purchases”). All consideration for Voluntary Purchases
10       shall be delivered through a series of varying payments (“Payments”)
11       by Philou Ventures, at its sole and absolute discretion, during the period
12       commencing on the closing date and ending 36 months therefrom (the
13       “Term”). We have the right to request, with 90-day written notice to
14       Philou Ventures, that Guaranteed Purchases be accelerated to meet
15       deadlines for maintaining the minimum stockholders’ equity required
16       by the NYSE American. The Preferred Stock shall not be callable by us
17       for 25 years from the closing date.
18
19       In addition, for each share of Preferred Stock purchased by Philou
20       Ventures, Philou Ventures will receive warrants to purchase shares of
21       common stock in a number equal to the stated value of each share of
22       Preferred Stock of $10.00 purchased divided by $0.70 at an exercise
23       price equal to $0.70 per share of common stock
24
25       Further, Philou Ventures shall have the right to participate in our future
26       financings under substantially the same terms and conditions as other
27       investors in those respective financings in order to maintain its then
28
                               37
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 39 of 120 Page ID #:562




 1         percentage ownership interest. Philou Ventures’ right to participate in
 2         such financings shall accrue and accumulate provided that it still owns
 3         at least 100,000 shares of Preferred Stock.
 4
 5         On December 29, 2016, MCKEA Holdings, LLC (“MCKEA”) lent us
 6         $250,000 in the form of a demand note bearing simple interest at
 7         6.0%. MCKEA is the majority member of Philou Ventures, LLC,
 8         which is the Company’s controlling shareholder. Kristine L. Ault, a
 9         former director and the wife of Milton C. Ault III, Chief Executive
10         Officer and Chairman of the Company’s Board of Directors, is the
11         manager and owner of MCKEA. On March 24, 2017, MCKEA
12         cancelled the $250,000 demand note to purchase 25,000 shares of
13         Preferred Stock and received warrants to purchase 357,143 shares of
14         common stock at $0.70 per share.
15
16         On March 20, 2017, Philou arranged for the Company to receive a
17         $250[,000] short-term loan. Between May 5, 2017 and June 2, 2017,
18         Philou purchased an additional 75,000 shares of Series B Preferred
19         Stock pursuant to the Preferred Stock Purchase Agreement in
20         consideration of the cancellation of the Company debt due to Philou
21         from the $250[,000] short term loan and cash of $500[,000]. In addition,
22         Philou received warrants to purchase 1,071,429 shares of common
23         stock at an exercise price of $0.70 per share of common stock.
24         87.   Pursuant to the Preferred Stock Purchase Agreement, Philou Ventures
25 has the right to designate additional directors:
26         Philou shall have the right to designate a number of directors to the
27         Company’s Board of Directors equal to a percentage determined by the
28
                                 38
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 40 of 120 Page ID #:563




 1         number of shares of Preferred Stock (determined on an “as converted”
 2         basis) divided by the sum of the number of shares of Common Stock
 3         outstanding plus the number of shares of Preferred Stock outstanding
 4         as determined on an as converted basis. Philou’s percentage to
 5         designate a number of directors shall be determined each time Philou
 6         makes a purchase of shares of Preferred Stock and cannot be decreased
 7         unless Philou converts or sells all or part of its shares of Preferred Stock
 8         in which case the number of directors that Philou may designate will be
 9         re-calculated. The right to designate a director shall be a contractual
10         right granted to Philou and not to subsequent owner of shares of
11         Preferred Stock.
12         88.   The Series B Preferred Stock is convertible upon the earlier to occur of
13 (i) 60 months from March 24, 2017, or (ii) upon DPW reaching gross revenues of
14 $10,000,000 in the aggregate over four consecutive quarters. For the year ending
15 2017, DPW reports revenue of $10,001,000. Therefore, by a mere $1,000, the Series
16 B Preferred Stock is now convertible and there is no expiration date applicable to
17 the conversion.
18         89.   According to the Preferred Stock Purchase Agreement, Series B
19 Preferred Stock has the highest priority for distribution to shareholders in the event
20 of a dissolution, liquidation or winding up of the Company.
21         90.   On May 21, 2018, in its 1Q 2018 10-Q the Company disclosed the
22 following:
23         On April 24, 2018, pursuant to the terms of the Preferred Stock
24         Purchase Agreement, Philou purchased an additional 25,000 shares of
25         Series B Preferred Stock in consideration of the cancellation of short-
26         term advances due to Philou in the aggregate amount of $250[,000]. In
27         addition, Philou received warrants to purchase 357,143 shares of
28
                                 39
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 41 of 120 Page ID #:564




 1        common stock at an exercise price of $0.70 per share of common stock,
 2        which have been classified as equity instruments. The Company
 3        determined that the estimated relative fair value of these warrants,
 4        which are classified as equity, was $142[,000] using the Black-Scholes
 5        option pricing model. Since the warrants were classified as equity
 6        securities, the Company allocated the $250[,000] purchase price based
 7        on the relative fair values of the Series B Preferred Stock and the
 8        warrants following the guidance in ASC No. 470, Debt.
 9
10        The Series B Convertible Preferred Stock is convertible at any time, in
11        whole or in part, at the option of Philou, into shares of common stock
12        at a fixed conversion price, which is subject to adjustment for stock
13        splits, stock dividends, combinations or similar events, of $0.70 per
14        share. As the effective conversion price of the Series B Convertible
15        Preferred Stock on a converted basis was below the market price of the
16        Company’s common stock on the date of issuance, it was determined
17        that these discounts represent beneficial conversion features, which
18        were valued at $108[,000] based on the difference between the effective
19        conversion price and the market price of the Company’s common stock
20        on the date of issuance. These features are analogous to preference
21        dividends and are recorded as a non-cash return to preferred
22        shareholders through accumulated deficit.
23 Avalanche International, Corp.
24        91.    More than two years prior to taking control of DPW, the Aults used a
25 similar tactic to acquire a controlling interest in AVLP.
26
27
28
                                 40
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 42 of 120 Page ID #:565




 1        92.    On May 14, 2014, Philou Ventures purchased from AVLP’s sole officer
 2 and director, John Pulos, 1,875,000 shares of AVLP’s common stock in exchange
 3 for $150,000, representing 73.96% ownership of the company.
 4        93.    T. Ault is the Chairman of the Board of AVLP, having served in this
 5 position since September 2014. Since gaining control of DPW in September 2016
 6 through the date of the filing of the Verified Shareholder Derivative Complaint on
 7 July 31, 2018, T. Ault has overseen the transfer of approximately $5.6 million of
 8 DPW cash into AVLP and invested in AVLP common stock through open market
 9 purchases of 709,633 shares of AVLP common stock for $495,023 broken down as
10 follows: (a) 2016 – 250,900 shares, total purchase price of $85,000; (b) 2017 –
11 221,333 shares, total purchase price of $192,000; (c) 2018 first quarter – 78,200
12 shares for a total purchase price of $99,000; and (d) April 2018 – 159,200 shares for
13 a total purchase price of $119,023. In April 2018 alone, DPW made 19 separate
14 purchases of AVLP stock on 13 different trading days.
15        94.    AVLP, now doing business as MTIX International, is publicly traded
16 on the OTC under the ticker symbol AVLP. According to AVLP:
17        Avalanche International, Corp. (the “Company” or “Avalanche”) was
18        incorporated under the laws of the State of Nevada on April 14, 2011.
19        The Company had plans to distribute crystallized glass tile in the North
20        American markets to wholesale customers. On May 14, 2014, the
21        Company entered into an Agreement of Conveyance, Transfer and
22        Assignment of Assets and Assumption of Obligations (the
23        “Agreement”) with John Pulos, its prior sole officer and director.
24        Pursuant to the Agreement, the Company transferred all assets related
25        to its crystallized glass tile business to Mr. Pulos and in exchange Mr.
26        Pulos assumed and cancelled all liabilities due to him. In conjunction
27        with the Agreement, there was a change in management and the
28
                                 41
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 43 of 120 Page ID #:566




 1        Company began to operate as a holding company with operations at the
 2        subsidiary levels only. The Company has formed two wholly-owned
 3        subsidiaries, Smith and Ramsay Brands, LLC (“SRB”) and Restaurant
 4        Capital Group, LLC (“RCG”). SRB was formed on May 19, 2014, and
 5        RCG was formed on October 22, 2015. SRB was originally formed as
 6        a manufacturer and distributor of flavored liquids for electronic
 7        vaporizers and eCigarettes and accessories; this business was
 8        discontinued in June 2015. RCG was formed to hold the Company’s
 9        investments in the restaurant industry.
10        95.    In March 2017, AVLP entered into an agreement to acquire a third
11 business, MTIX Ltd.
12        96.    According to AVLP’s website, the company currently has only two
13 holdings, MTIX Ltd. and Restaurant Capital Group, LLC.
14        97.    Restaurant Capital Group, LLC has one notable investment listed on its
15 website, a restaurant called Guilia. AVLP discloses that T. Ault is the manager of
16 Restaurant Capital Group, LLC.
17        98.    As of July 31, 2018, the date of the filing of the Verified Shareholder
18 Derivative Complaint, AVLP had not filed a periodic filing with the SEC since its
19 first quarter Form 10-Q for the period ending February 29, 2016, filed more than a
20 year late on August 7, 2017.4 According to the 1Q 2016 Form 10-Q, AVLP’s
21 financial condition was precarious, “[a]s a result of the Company’s continued losses,
22 at February 29, 2016, the Company’s current liabilities significantly exceed current
23 assets, resulting in negative working of $2,129,516. Further, the Company does not
24 have adequate cash to cover projected operating costs for the next 12 months. These
25 factors raise substantial doubt about the ability of the Company to continue as a
26
27   4
    On December 6, 2018, AVLP filed its Form 10-Q for the period ending May 31,
28 2016, over two years late (the “2Q 2016 Form 10-Q”).
                                           42
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                     COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 44 of 120 Page ID #:567




 1 going concern.”5 As of its quarter ended February 29, 2016, AVLP had $156,870 in
 2 total assets and almost no cash. AVLP had total liabilities of $2,287,230 and no
 3 revenue for the three months ended February 29, 2016.
 4         99.   AVLP last filed a Form 10-K with the SEC on April 28, 2017, for the
 5 fiscal year ending November 30, 2015, which was also filed well over a year late.
 6 According to AVLP’s 2015 Form 10-K, the company had $18,322 in total assets as
 7 of November 30, 2015. The company had total liabilities of $2,105,721 and a
 8 stockholders’ deficit of $2,087,389. AVLP had revenue of $38,900 for the year end
 9 November 30, 2015, which included $34,086 from related parties. The company’s
10 total loss from operations was $1,394,287 for the fiscal year ended November 30,
11 2015.
12         100. AVLP also discloses as related party transactions business dealings
13 dating back to 2016 and 2015 with MCKEA Holdings, LLC and Cross Click Media,
14 Inc, two companies owned by Philou Ventures and/or the Aults. AVLP’s related
15 party disclosures included the following: “[d]uring the three months ended February
16 28, 2015, the [AVLP] sold $10,236 in products to Vape Nation. These sales
17 represented 68% of total revenue. Vape Nation is 50% owned by MCKEA Holdings,
18 LLC (“MCKEA”). MCKEA is the majority member of Philou Ventures, which is
19 the Company’s controlling shareholder. Kristine L. Ault, the wife of Milton C. Ault
20 III, Chairman of the Company’s Board of Directors, is the manager and owner of
21 MCKEA.”
22         101. Companies run by T. Ault, including DPW, are involved in almost
23 every business dealing entered into by AVLP since AVLP’s change in management
24 in May 2014. Additionally, AVLP discloses that T. Ault has personally guaranteed
25
26  The 2Q 2016 Form 10-Q even painted a more dismal picture of ALVP’s financial
     5

   condition. AVLP repeated the going concern language that was in the 1Q 2016
27 Form 10-Q except, that negative working capital had increased by almost
28 $800,000, to $2,927,449.
                                         43
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                    COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 45 of 120 Page ID #:568




 1 certain AVLP loans. T. Ault even guaranteed a three-year lease that AVLP entered
 2 on May 15, 2014. Also, Defendant Horne has been the CFO at all relevant times
 3 hereto and a director of AVLP since June 2016, as well as AVLP’s audit committee
 4 chairman.
 5        102. Alzamend Neuro, Inc. (“Alzamend”) was founded by T. Ault in
 6 February 2016. AVLP’s CEO Phil Mansour was also the CEO for Alzamend.6 T.
 7 Ault is Alzamend’s Executive Chairman and Horne was the CFO.7 DPW loaned
 8 Alzamend $44,000.
 9        103. DPW also discloses that AVLP is a party to a management services
10 agreement (the “MSA”) pursuant to which AVLP provides management, consulting
11 and financial services to Alzamend. The term of the MSA, as amended, is for the
12 period May 1, 2016 to December 31, 2017 with AVLP having received $40,000 per
13 month and, beginning February 2017, receiving $20,000 per month for the remainder
14 of 2017.
15        104. On March 7, 2017, Philou Ventures and AVLP entered into an
16 agreement whereby Philou Ventures would surrender its 2,000,000 shares of AVLP
17 common stock in exchange for 50,000 shares of newly created AVLP preferred stock
18 that provided Philou Ventures with control over 80% of all votes entitled to vote.
19        105. As of August 2017, Philou Ventures is AVLP’s controlling
20 shareholder. According to DPW’s 2017 10-K, “Philou Ventures is the controlling
21 shareholder of Avalanche as well as our largest shareholder.”
22        106. According to DPW, the Company owns 83.8% of AVLP common stock
23 as an investment. According to a Schedule 13D/A filed by AVLP on May 9, 2018,
24
25
26   Mansour resigned as Alzamend’s CEO on November 2, 2018, effective November
     6

   5, 2018.
27 7 Horne resigned as Alzamend’s CFO on November 30, 2018 with an effective date
28 of December 15, 2018. He remained a member of Alzamend’s board of directors.
                                        44
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                  COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 46 of 120 Page ID #:569




 1 DPW is the beneficial owner of 83.81% of AVLP’s common stock.8 Although DPW
 2 owns a majority of AVLP’s common stock, Philou Ventures is the controlling
 3 shareholder through the voting power of the AVLP preferred stock it owns.
 4        107. DPW has invested a significant amount of cash in AVLP. The capital
 5 infusions from DPW began immediately after the Aults and Philou Ventures took
 6 control of DPW. DPW entered into a series of transactions involving convertible
 7 promissory notes whereby DPW extended the due date for repayment of principal
 8 and interest by restructuring the notes. The convertible promissory notes have been
 9 consolidated into a single convertible promissory note. The amount of the note as of
10 March 31, 2018 was approximately $5.6 million.
11        108. DPW’s 2017 10-K reported a total gross investment in AVLP of
12 $12,176,000 as of December 31, 2017. As of December 31, 2016, DPW reported a
13 total gross investment in AVLP of only $1,090,000. Therefore, DPW’s total
14 investment in AVLP during the calendar year 2017 increased more than $11 million
15 in value.
16        109. As of March 31, 2018, the Company reported a total gross investment
17 in AVLP of $10,675,000, a decrease in value of approximately $1.5 million from
18 three months ago. Part of that over $10 million investment is in the form of the cash
19 infusion of approximately $5.6 million as evidenced by the convertible promissory
20 note described above.9
21        110. In its 2017 10-K, the Company describes in detail the various
22
     The 83.81% beneficial ownership assumes conversion of DPW’s convertible
     8
23 promissory notes in the aggregate face amount of $5,773,720 into 11,547,440 shares
24 of AVLP’s common stock based on a conversion price of $0.50 per share and
   11,547,440 shares of AVLP’s common stock based upon the exercise of DPW’s
25 warrants at $0.50 per share. Therefore, to obtain such ownership over AVLP, DPW
26 would need to make a large cash investment.
   9
     As of June 30, 2018, the Company’s investment had deteriorated further, as DPW
27 took unrealized losses in the value of the ALVP warrants and common stock of over
28 $5 million, reducing its investment in ALVP to $7.68 million.
                                             45
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                      COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 47 of 120 Page ID #:570




 1 transactions with AVLP including the cancellation and consolidation of loan
 2 agreements, which has the effect of postponing the due dates for interest and
 3 principal to be paid back to the Company:
 4        During the year ended December 31, 2016, the Company made a
 5        strategic decision to invest in AVLP, a related party controlled by
 6        Philou, an existing majority stockholder. The Company’s investments
 7        in AVLP primarily consist of convertible promissory notes and shares
 8        of common stock of AVLP.
 9
10        On October 5, 2016, November 30, 2016, and February 22, 2017,
11        the Company entered into three 12% Convertible Promissory
12        Notes with AVLP (the “AVLP Notes”) in the principal amount of
13        $525[,000] each. The AVLP Notes included a 5% original issue
14        discount, resulting in net loans to AVLP of $1,500[,000] and an original
15        issue discount of $75[,000]. The AVLP notes accrued interest at 12%
16        per annum and were due on or before two years from the origination
17        dates of each note. The Company had the right, at its option, to convert
18        all or any portion of the principal and accrued interest into shares of
19        common stock of AVLP at approximately $0.74536 per share. Subject
20        to adjustment, the AVLP Notes, inclusive of the original issue
21        discount, were convertible into 2,113,086 shares of the Company’s
22        common stock. During the period from March 29, 2017 to August
23        16, 2017, the Company funded $1,809[,000] in excess of the
24        $1,500[,000] net loan amount required pursuant to the terms of the
25        AVLP Notes.
26
27
28
                                46
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 48 of 120 Page ID #:571




 1       On September 6, 2017, the Company and AVLP entered into a Loan
 2       and Security Agreement (“AVLP Loan Agreement”) with an effective
 3       date of August 21, 2017 pursuant to which the Company will provide
 4       Avalanche a non-revolving credit facility of up to $5,000[,000],
 5       inclusive of prior amounts loaned to AVLP, for a period ending on
 6       August 21, 2019, subject to the terms and conditions stated in the Loan
 7       Agreement, including that the Company having available funds to grant
 8       such credit.
 9
10       In consideration of entering into the AVLP Loan Agreement, the
11       Company and AVLP cancelled the AVLP Notes and consolidated
12       the AVLP Notes and prior advances totaling $3,309[,000] plus
13       original issue discount of $165[,000] and issued a new Convertible
14       Promissory Note in the aggregate principal amount of $3,474[,000]
15       (the “New Note”) that is convertible into shares of AVLP at a
16       conversion price of $0.50 per share. The New Note is due in two years
17       and accrues interest at 12% per annum on the principal amount. Prior
18       interest accrued under the AVLP Notes and advances will continue to
19       be an obligation of AVLP. The New Note contains standard events of
20       defaults. In addition, concurrent to issuing the New Note, AVLP issued
21       to the Company a five-year warrant to purchase 6,948,800 shares of
22       AVLP Common Stock at $0.50 per share. Further, the Company
23       made additional advances under the AVLP Loan Agreement in the
24       aggregate amount of $650[,000]. As a result, at December 31, 2017,
25       the Company has provided loans to AVLP in the principal amount
26       $4,124[,000] and, in addition to the 12% convertible promissory notes,
27       AVLP has issued to the Company warrants to purchase 8,248,440
28
                               47
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 49 of 120 Page ID #:572




 1       shares of AVLP common stock. Future advances under the AVLP Loan
 2       Agreement, if any, will be evidenced by a convertible promissory
 3       containing a conversion price feature at $0.50 per share and warrant
 4       with an exercise price of $0.50 per share. Further, under the terms of
 5       the AVLP Loan Agreement, any notes issued by AVLP are secured by
 6       the assets of AVLP.
 7
 8       The warrants entitle the Company to purchase up to 8,248,440 shares
 9       of AVLP common stock at an exercise price of $0.50 per share for a
10       period of five years. The exercise price of $0.50 is subject to adjustment
11       for customary stock splits, stock dividends, combinations or similar
12       events. The warrant may be exercised for cash or on a cashless
13       basis. The Company recorded an unrealized gain on its investment in
14       warrants of AVLP of $4,513[,000], representing the difference between
15       the cost basis of $2,389[,000] and the estimated fair value of the
16       warrants   net   of   tax   as   of    December    31,    2017,   in   the
17       Company’s accumulated       other     comprehensive      income   in   the
18       stockholder's equity section of the Company’s consolidated balance
19       sheet and as a change in net unrealized gains on securities available-
20       for-sale in the Company’s consolidated statements of comprehensive
21       loss. The Company’s investment in Avalanche will be revalued on each
22       balance sheet date. The fair value of the Company’s holdings in the
23       Avalanche warrants was estimated using the Black-Scholes option-
24       pricing method. The risk-free rate of 1.89% was derived from the U.S.
25       Treasury yield curve, matching the term of our investment, in effect at
26       the measurement date. The volatility factor of 82.4% was determined
27       based on historical stock prices for similar technology companies with
28
                               48
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 50 of 120 Page ID #:573




 1       market capitalizations under $100 million. The warrant valuation is a
 2       Level 3 measurement.
 3
 4       In accordance with ASC No. 310, Receivables (“ASC 310”). The
 5       Company accounts for its convertible promissory notes in AVLP at
 6       amortized cost, which represents the amount at which the convertible
 7       promissory notes were acquired, adjusted for accrued interest and
 8       accretion of original issue discount and discount attributed to the fair
 9       value of the 8,248,440 warrants that the Company received in
10       conjunction with its investment. Interest is accreted using the effective
11       interest method. The Company records interest on an accrual basis and
12       recognizes it as earned in accordance with the contractual terms of the
13       convertible promissory notes, to the extent that such amounts are
14       expected to be collected. The original issue discount of $165[,000] on
15       the New Note and the discount attributed to the fair value of the
16       warrants of $2,389[,000] is being amortized as interest income through
17       the maturity date. During the years ended December 31, 2017 and 2016,
18       the Company recorded $454[,000] and $2[,000], respectively, of
19       interest income for the discount accretion. As of December 31, 2017
20       and 2016, the Company recorded contractual interest receivable
21       attributed to the AVLP Notes and AVLP Loan Agreement of
22       $324[,000] and $11[,000], respectively.
23
24       The Company evaluated the collectability of both interest and
25       principal for the convertible promissory notes in AVLP to
26       determine whether there was an impairment. Based on current
27       information and events, the Company determined that it is
28
                               49
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 51 of 120 Page ID #:574




 1        probable that it will be able to collect amounts due according to the
 2        existing   contractual     terms.    Impairment   assessments    require
 3        significant judgments and are based on significant assumptions related
 4        to the borrower’s credit risk, financial performance, expected sales, and
 5        estimated fair value of the collateral.
 6
 7        During the years ended December 31, 2017 and 2016, the Company
 8        also acquired in the open market 221,333 shares of AVLP common
 9        stock for $192[,000] and 250,900 shares of AVLP common stock for
10        $85[,000], respectively. At December 31, 2017, the closing market
11        price of AVLP’s common stock was $1.75. The Company has
12        determined that its investment in AVLP marketable equity securities
13        are accounted for pursuant to the fair value method and based upon the
14        closing market price of common stock at December 31, 2017, the
15        Company has recognized an unrealized gain of $550[,000].
16
17 (Emphasis added.)
18        111. In summary, at March 31, 2018, DPW has provided loans to AVLP in
19 the principal amount $5,584,000 and, in addition to the 12% convertible promissory
20 notes, AVLP has issued to the Company warrants to purchase 11,167,440 shares of
21 AVLP common stock.
22        112. Further, any investment by DPW in AVLP is speculative. AVLP
23 common stock is thinly-traded with no volume at all on some trading days, according
24 to Yahoo Finance. AVLP has also defaulted on several loans to lenders other than
25 DPW.
26        113. AVLP also does not have the resources to pay back the loans that DPW
27 provided to AVLP.         Based on ALVP’s financial condition, the Individual
28
                                50
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 52 of 120 Page ID #:575




 1 Defendants knew that it was exceedingly unlikely that AVLP would be able to repay
 2 these loans when they lent the money to AVLP. DPW cancelled the initial loan
 3 agreements and entered into a new agreement, pushing off the repayment date for
 4 another two years.     Although DPW claims that the principal and interest is
 5 collectible, T. Ault and Horne in their respective positions with AVLP are in
 6 possession of adverse inside information in order to make an impairment
 7 determination as to the approximately $5.6 million plus interest convertible
 8 promissory note.
 9        114. As stated by the Company, any notes issued by DPW are secured by
10 assets of AVLP, however, AVLP does not have recent financial statements for
11 investors to review in evaluating the securitization of the loans provided to AVLP.
12 This is especially true given that as of February 29, 2016, AVLP reported assets of
13 only $156,870.10
14        115. Because AVLP had not filed any financial statements with the SEC
15 since its Form 10-Q for the first quarter of 2016 as of July 31, 2018, DPW attempted
16 to incentivize Horne with DPW stock at the time in order to get AVLP current with
17 its filings. According to a Form 4 filed by Horne on November 28, 2017, “Horne
18 received 200,000 shares of common stock of which fifty percent (50%) of such
19 common stock shall immediately vest with the remaining balance to vest once
20 Avalanche International Corporation is current with its periodic reports with the
21 SEC.” Essentially DPW was offering Horne 100,000 shares of common stock to
22 perform his job at AVLP. On December 1, 2017, Horne filed an amended Form 4,
23 indicating that the issuance of this common stock is subject to shareholder approval
24 in order to comply with NYSE American and therefore is not deemed issued.
25
26
     As of June 30, 2018, DPW’s notes were still not adequately secured, although the
     10
27 Company continued to represent that any outstanding amounts were collectible in
28 full.
                                         51
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                  COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 53 of 120 Page ID #:576




 1        116. DPW provided approximately $5.6 million in cash funding to AVLP
 2 with the understanding that AVLP would use a portion of these funds to purchase
 3 MTIX Ltd. (“MTIX”). AVLP contractually acquired the rights to MTIX in March
 4 2017 and finalized its acquisition of MTIX on August 22, 2017.
 5        117. In addition to lending AVLP approximately $5.6 million, DPW also
 6 paid off debts incurred by MTIX as disclosed in DPW’s 1Q 2018 10-Q:
 7        On December 5, 2017, the Company entered into an exchange
 8        agreement with WT Johnson pursuant to which the Company issued to
 9        WT Johnson two convertible promissory notes in the principal amount
10        of $600[,000] (“Note A”) and $1,668[,000] (“Note B”), in exchange for
11        cancellation of amounts due to WT Johnson by MTIX Ltd., a related
12        party of the Company.
13
14        During December 2017, the Company issued 600,000 shares of its
15        common stock to WT Johnson & Sons upon the conversion of Note A
16        and WT Johnson subsequently sold the 600,000 shares. The proceeds
17        from the sale of Note A were sufficient to satisfy the entire $2,268[,000]
18        obligation as well as an additional $400[,000] of value added tax due to
19        WT Johnson. Concurrent with entering into the exchange agreement,
20        the Company received a promissory note in the amount of $2,668[,000]
21        from MTIX and cancelled Note B. At March 31, 2018 and December
22        31, 2017, the Company has valued the note receivable at $600[,000],
23        the carrying amount of Note A. The Company will recognize the
24        remainder of the amount due from MTIX upon payment of the
25        promissory note by MTIX.
26        118. If DPW purchased MTIX directly, then DPW could not claim the $50
27 million purchase order from MTIX as revenue as described in detail in ¶¶ 124-127.
28
                                52
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 54 of 120 Page ID #:577




 1 As discussed below in ¶¶ 124-127, as of July 31, 2018, the purchase order from
 2 MTIX had thus far not materialized and will likely never be fulfilled.
 3        119. Furthermore, T. Ault and Horne are compensated as officers and/or
 4 directors of AVLP. According to AVLP’s Form 10-Q for the period ended February
 5 29, 2016, AVLP pays a monthly fee of $20,000 to T. Ault. AVLP has not disclosed
 6 Horne’s salary as CFO but it has disclosed that he has been granted at least 1,000,000
 7 shares of stock options to purchase AVLP common stock.
 8        120. DPW is investing millions of dollars to fund AVLP’s operations to the
 9 direct benefit of T. Ault, K. Ault and Horne, and to the direct detriment of DPW and
10 its shareholders. Indeed, DPW is in dire need of a substantial cash infusion in order
11 to maintain its business as a going concern.
12        121. DPW raised the cash that it provided to AVLP by issuing tens of
13 millions of shares of DPW common stock at below market prices and entering into
14 future receipts agreements at unreasonable rates of interest as described below in ¶¶
15 128-160. These funds were then funneled into AVLP. These actions harmed DPW
16 and its shareholders.
17        122. The Aults and Horne violated DPW’s Code of Ethics, which states in
18 part, “[d]irectors, officers and employees may not use Company assets, property,
19 information or position for personal gain (including gain of friends or family
20 members).”
21        123. The actions of the Individual Defendants in permitting and/or
22 orchestrating dealings with AVLP was improper and breached their fiduciary duties.
23 MTIX Purchase Order
24        124. DPW has touted a 3-year $50 million purchase order from MTIX
25 (“MTIX Purchase Order”) that the Company received in March 2017. MTIX is
26 owned by AVLP and for this reason DPW reports information about the MTIX
27 Purchase Order under ‘Related Parties’ on its 1Q 2018 10-Q.
28
                                 53
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 55 of 120 Page ID #:578




 1        125. In its 2017 10-K, the Company states the following, “During the year
 2 ended December 31, 2017, we recognized $174[,000] in revenues resulting from our
 3 relationship with MTIX Ltd., a company formed under the laws of England and
 4 Wales (“MTIX”). MTIX was acquired by AVLP on August 22, 2017 and is
 5 therefore deemed to be a related party. In March 2017, the Company was awarded
 6 a 3-year, $50 million purchase order by MTIX to manufacture, install and service
 7 the Multiplex Laser Surface Enhancement (“MLSE”) plasma-laser system.
 8 Management believes that the MLSE purchase order will be a source of revenue and
 9 generate significant cash flows for the Company. However, at December 31, 2017,
10 the $174[,000] in revenues had not yet been received and was reflected on the
11 financial statements as accounts receivable, related party.”
12        126. The Company states the following in its 1Q 2018 10-Q, “Management
13 believes that the [MTIX] purchase order will be a source of revenue and generate
14 significant cash flows for the Company.         However, at March 31, 2018, the
15 $1,967[,000] in revenues recognized during the three months ended March 31, 2018
16 and year ended December 31, 2017, had not yet been received and was reflected on
17 the financial statements as accounts receivable, related party.” Therefore, the
18 Company which is cash poor has yet to receive any cash at all for the MTIX Purchase
19 Order. Furthermore, the receivables for the MTIX Purchase Order are not close to
20 the $50 million promised.
21        127. As a related party, with an overlapping CFO (Horne) and Chairman of
22 the Board (T. Ault), the Individual Defendants knew, or should have known, that
23 MTIX does not have the resources to fund a $50 million purchase order and that it
24 was exceedingly unlikely that this purchase order would ever be fulfilled. Moreover,
25 as discussed above, DPW has paid off debts incurred by MTIX as revealed in the 1Q
26 2018 10-Q seemingly because MTIX did not have the available cash. The Company
27 has not written off any of the receivable amount due from MTIX or disclosed an
28
                                 54
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 56 of 120 Page ID #:579




 1 allowance for doubtful accounts for the MTIX receivables in its 1Q 2018 10-Q.
 2 Instead of properly recognizing the unlikely fulfillment of the MTIX Purchase
 3 Order, the Individual Defendants have publicly touted this agreement through press
 4 releases and social media activity, including the press release on June 18, 2018
 5 announcing T. Ault’s Executive Employment Agreement.
 6 Future Receipts Agreements
 7        128. The Company has been entering into unfair loan agreements and
 8 mortgaging the future by securing these loans with future receipts on unfavorable
 9 terms during the second half of 2017 and into 2018.
10        129. According to the Company’s 2017 10-K: “Between July 6, 2017 and
11 September 13, 2017, the Company received funding as a result of entering into
12 multiple Agreements for the Purchase and Sale of Future Receipts with TVT Capital
13 LLC pursuant to which the Company sold in the aggregate $4,068[,000] in future
14 receipts of the Company for $2,889[,000]. Under the terms of the agreements, the
15 Company will be obligated to pay the initial daily amount of $19[,000] until the
16 $4,068[,000] has been paid in full. As of December 31, 2017, the Company had
17 repaid $1,526[,000]. The term future receipts means cash, check, ACH, credit card,
18 debit card, bank card, charged card or other form of monetary payment.” This
19 equates to interest payments of $1,179,000 or 41%. Furthermore, the Company is
20 required to repay $133,000 per week until the remaining balance of $2,585,000 is
21 repaid in full.
22         130. During the quarter ended March 31, 2018, the Company entered into a
23 total of nine additional agreements (“Future Receipts Agreements”) pursuant to
24 which the Company sold its future receipts (defined as any monetary payment
25 received by the Company) of up to $5,768,900 for $4,100,000. Essentially the
26 Company is forgoing more than $1.6 million in order to have cash immediately.
27 Moreover, the Company bears the risk for repayment regardless of whether or not
28
                                 55
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 57 of 120 Page ID #:580




 1 the Company has any receipts, therefore in actuality the Future Receipts Agreements
 2 are loan agreements where the Company is the debtor.
 3        131. The Future Receipts Agreements are described as follows according to
 4 Form 424B5 Prospectus Supplement filed by the Company with the SEC on May
 5 17, 2018:
 6        During the quarter ended March 31, 2018, we entered into a total of
 7        nine Agreements for the Purchase and Sale of Future Receipts
 8        (collectively, the “Agreements on Future Receipts”) pursuant to which
 9        we sold up to $5,768,900 in our “future receipts” for a purchase price
10        in the amount of $4,100,000. The term “future receipts” means cash,
11        check, ACH, credit card, debit card, bank card, charge card or other
12        form of monetary payment. The Agreements on future receipts have
13        been personally guaranteed by our Chief Executive Officer and in one
14        instance has also been guaranteed by Philou Ventures, LLC (“Philou”).
15        The terms of the Agreements on future receipts are reflected below.
16
17        On January 10, 2018, we entered into two Agreements for the Purchase
18        and Sale of Future Receipts (together, the “Agreements”) with TVT
19        Capital LLC (“TVT”), pursuant to which Agreements we sold up to (i)
20        $476,000 in our future receipts for a purchase price of $350,000
21        (“Agreement No. 1”) and (ii) $1,700,000 in our future receipts for a
22        purchase price of $1,250,000 (“Agreement No. 2”). Under the terms of
23        Agreement No. 1, we are obligated to pay $9,445 on a weekly basis
24        until the purchase price of $350,000 has been paid in full. In connection
25        with entering into Agreement No. 1, we paid a $10,500 origination fee.
26        Under the terms of Agreement No. 2, we are obligated to pay $33,730
27        on a weekly basis until the purchase price of $1,250,000 has been paid
28
                                56
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 58 of 120 Page ID #:581




 1       in full. In connection with entering into Agreement No. 2, we paid a
 2       $37,500 origination fee.
 3
 4       On January 18, 2018, we entered into a Future Receivables Sale
 5       Agreement with Libertas Funding LLC (“Libertas”), pursuant to which
 6       we sold the rights of up to $594,000 in our future receivables for a
 7       purchase price of $400,000 (“Agreement No. 3”). In connection with
 8       entering into Agreement No. 3, we paid a $12,000 origination fee.
 9       Under the terms of Agreement No. 3, beginning in April 2018, we are
10       obligated to pay $56,191 on a weekly basis until the purchase price of
11       $594,000 has been paid in full.
12
13       On January 25, 2018, we entered into two agreements for the Purchase
14       and Sale of Future Receipts with TVT, pursuant to which we sold up to
15       (i) $562,125 in future receipts of our company to TVT for a purchase
16       price of $375,000 (“Agreement No. 4”) and (ii) $337,275 in our future
17       receipts for a purchase price of $225,000 (“Agreement No. 5”). Under
18       the terms of Agreement No. 4, we are obligated to pay $22,310 on a
19       weekly basis until the purchase amount of $562,125 has been paid in
20       full. In connection with entering into Agreement No. 4, we paid an
21       origination fee in the amount of $13,545. Agreement No. 4 also
22       includes a warrant to purchase 56,250 shares of our common stock at
23       an exercise price of $2.25 per share and a warrant to purchase 37,500
24       shares of our common stock at an exercise price of $2.50 per share.
25       Under the terms of Agreement No. 5, we are obligated to pay $13,385
26       on a weekly basis until the purchase amount of $337,275 has been paid
27       in full. In connection with entering into Agreement No.5, we paid an
28
                               57
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 59 of 120 Page ID #:582




 1       origination fee in the amount of $6,750. Agreement No. 5 also includes
 2       warrants to purchase 56,250 shares of our common stock at an exercise
 3       price of $2.25 per share.
 4
 5       On January 25, 2018, we entered into a Future Receivables Sale
 6       Agreement with Libertas, pursuant to which we sold up to $148,500 in
 7       our future receivables to Libertas for a purchase price of $100,000
 8       (“Agreement No. 6”). We are obligated to pay $14,048 on a weekly
 9       basis until the purchase amount of $148,500 has been paid in full. In
10       connection with entering into Agreement No. 6, Libertas received an
11       additional discount for due diligence in the amount of $3,000.
12       Agreement No. 6 also includes warrants to purchase 125,000 shares of
13       our common stock at an exercise price of $2.50 per share. Agreement
14       No. 6 has been guaranteed by Philou.
15
16       On March 23, 2018, we entered into two agreements for the purchase
17       and sale of future receipts with C6 Capital, LLC (“C6”), pursuant to
18       which we sold up to (i) $979,300 in future receipts of our company to
19       TVT for a purchase price of $700,000 (“Agreement No. 7”) and (ii)
20       $419,700 in future receipts of our company for a purchase price of
21       $300,000 (“Agreement No. 8”). Under the terms of Agreement No. 7,
22       we are obligated to pay $25,770 on a weekly basis until the purchase
23       amount of $979,300 has been paid in full. In connection with entering
24       into Agreement No.7, we paid an origination fee in the amount of
25       $14,000. Under the terms of Agreement No. 8, we are obligated to pay
26       $11,045 on a weekly basis until the purchase amount of $419,700 has
27
28
                               58
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 60 of 120 Page ID #:583




 1        been paid in full. In connection with entering into Agreement No.8, we
 2        paid an origination fee in the amount of $6,000.
 3
 4        On March 27, 2018, we entered into a future receivables sale agreement
 5        with Libertas, pursuant to which we sold up to $552,000 in future
 6        receivables to Libertas for a purchase price of $400,000. In connection
 7        with entering into this agreement, we paid an origination fee in the
 8        amount of $12,000. Under the terms of Agreement No. 9, we are
 9        obligated to pay $13,143 on a weekly basis until the purchase amount
10        of $552,000 has been paid in full. As additional consideration, we also
11        issued to Libertas 150,000 shares of its common stock.
12        132. In the aggregate, the Company had paid origination fees as part of the
13 Future Receipts Agreements totaling more than $100,000 through the quarter ended
14 March 31, 2018.
15        133. The Company issued 150,000 shares of common stock as part of the
16 consideration for one of the agreements (Agreement No. 9). The Company also
17 granted stock options and warrants as part of the Future Receipts Agreements.
18        134. Thus, the Company is paying $5,768,900 for $4,100,000 for short term
19 financing during the first quarter of 2018, with the obligation to make repayment in
20 full in approximately 10 weeks. The total interest being charged on these loans is
21 $1,668,900 or approximately 41% for a repayment period of only 10 weeks. The
22 repayment schedule on the Future Receipts Agreements requires the Company to
23 make payments on a weekly or daily basis, which can amount to more than $100,000
24 for some weeks depending on the timing of the various repayment schedules. In
25 addition, the Company had to pay origination fees and provide stock in order to
26 induce the lenders.
27
28
                                59
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 61 of 120 Page ID #:584




 1         135. As of March 31, 2018, the Company reports total current liabilities of
 2 $15,995,000 on its balance sheet.       The Company’s current liabilities include
 3 $3,775,000 liability for advances on future receipts and $2,776,000 for short term
 4 advances. It also includes accounts payable of $4,680,000 and notes payable of
 5 $3,160,000. The Company reports total current assets of $11,205,000 as of March
 6 31, 2018. The Company’s current assets include cash of $630,000 and marketable
 7 securities of $1,938,000 as of March 31, 2018. The Company also discloses
 8 accounts receivable of $1,565,000 from non-related parties as of March 31, 2018.
 9         136. The Company’s balance sheet demonstrates that the Company has
10 accrued significant short-term liabilities without the cash or liquid assets necessary
11 to satisfy the obligations as of March 31, 2018. As a result, the Company’s
12 independent auditors have raised substantial doubt as to the Company’s ability to
13 continue as a going concern. The Company has also raised its concern regarding the
14 going concern issue as of July 31, 2018, the date of the filing of the Verified
15 Shareholder Derivative Complaint. The going concern issue still remains a
16 substantial challenge for the Company.
17         137. In sum, during the second half of 2017 and first quarter of 2018, the
18 Company “sold” future receipts of $9,836,900 for $6,989,000, which equals interest
19 of approximately 41%.
20         138. These future receipts loan agreements provide for extremely high rates
21 of interest and very short durations. These loans are the type that would be offered
22 by a loan shark or other predatory lender.
23         139. The terms of the Future Receipts Agreements and other loans are unfair
24 to the Company and its shareholders. This is especially true given the at least $1
25 million in cash compensation per annum being paid the three Officer/Director
26 Defendants by DPW alone. This does not even take into account the cash infusion
27 DPW made into AVLP, a company controlled by Philou Ventures and the Aults, nor
28
                                 60
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 62 of 120 Page ID #:585




 1 the compensation being paid to Horne as AVLP’s CFO and T. Ault in his capacity
 2 as ALVP’s Chairman of the Board.
 3 Stock Issuances
 4        140. The Company not only entered into the Future Receipts Agreements to
 5 raise cash but also has been regularly issuing shares since the beginning of 2017, and
 6 these issuances have become even more prolific since November 2017. These stock
 7 issuances have diluted the shares outstanding and caused, in part, the steep decline
 8 in the price per share.
 9        141. As of April 5, 2017, the number of shares of common stock outstanding
10 was only 9,216,853. A little more than a year later, as of April 13, 2018, the
11 Company had 43,562,860 shares of common stock outstanding. As of May 18, 2018,
12 the Company had 59,256,783 shares of common stock outstanding.
13        142. Although the Company’s stated purpose for these stock issuances is to
14 finance DPW’s ongoing operations, the Company has proceeded to make loans to
15 related parties including AVLP, which were not in the best interests of the Company
16 or its shareholders.
17        143. Furthermore, the Company has issued shares to pay for various services
18 under unfavorable terms to the Company and, in some cases, without proper
19 disclosure to shareholders to ascertain what services were provided and being paid
20 for.
21        144. For example, as disclosed in the Company’s 1Q 2018 10-Q, “[o]n
22 September 9, 2017, the Company approved the issuance of 100,000 shares of our
23 common stock to Spartan Capital for capital advisory services. On February 2, 2018,
24 the Company amended the terms of the consulting agreement with Spartan Capital
25 and agreed to issue an additional 200,000 shares of the Company’s common stock.”
26        145. Shares have been issued to consultants for services rendered, although
27 the nature of the services and amounts owed to the consultants have not been
28
                                61
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 63 of 120 Page ID #:586




 1 disclosed by the Company. Between October 3, 2017 and December 28, 2017, the
 2 Company issued 612,000 shares of its common stock as payment for services to its
 3 consultants. Between January 1, 2018 and March 31, 2018, the Company issued an
 4 additional 1,683,059 shares of its common stock to its consultants, which the
 5 Company valued at $3,033,000, for services rendered.
 6         146. Subsequently, on May 8, 2018, the Company issued 400,000 shares of
 7 its common stock as “payment for services to a consultant.” According to the 1Q
 8 2018 10-Q, the shares were valued at $328,000.
 9         147. The Company has also issued shares in exchange for forgiveness of past
10 debts, usually under terms favorable to the lender. This is becoming a repetitive cycle
11 whereby the Company needs to borrow money to pay off past debts. Discussed
12 below are many examples of the Company issuing stock to pay for principal and
13 accrued interest on prior loans.
14         148. For example, in the 1Q 2018 10-Q the Company disclosed that, on May
15 15, 2018, the Company entered into securities purchase agreements with certain
16 investors in which it sold an aggregate of 7,691,775 shares of DPW common stock,
17 and five-year warrants to purchase such number of shares of common stock equal to
18 the shares of common stock purchased by the investors. The Company received
19 aggregate consideration of $6 million, consisting of cash of $3,225,000 and the
20 cancellation of short term advances of $2,775,000.
21         149. DPW has also frequently issued stock at lower than fair market value
22 as measured by its trading price per share in the marketplace. The Company has
23 disclosed many examples of this practice whereby debt was satisfied by issuing
24 shares at steeply discounted per share values further diluting shareholder ownership
25 interests while at the same time depressing the Company’s market price.
26         150. For example, as disclosed in the 2017 10-K, “[o]n December 13, 2017
27 and December 14, 2017, the entire $1,111[,000] of principal on the November 5%
28
                                 62
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 64 of 120 Page ID #:587




 1 Convertible Note was satisfied through the issuance of 1,851,667 shares of the
 2 Company’s common stock.” At the close of trading on December 13, 2017, DPW
 3 closed at $5.05 per share and at close of trading on December 14, 2017, DPW closed
 4 at $5 per share. Therefore, the Company issued shares with a fair market value of
 5 over $9,000,000 in order to satisfy the principal of a $1,111,000 note.
 6        151. Another example, also disclosed in the 2017 10-K, “[o]n December 28,
 7 2017, principal and accrued interest of $198[,000] and $5[,000], respectively, on
 8 the 12% Convertible Note was satisfied through the issuance of 368,760 shares of
 9 the Company’s common stock.” On December 28, 2017, DPW stock closed at
10 $3.69. Therefore, the Company satisfied a debt of $203,000 by issuing shares of
11 common stock with a fair market value of over $1,000,000.
12        152. Another example is disclosed in the 2017 10-K, “[d]uring December
13 2017, the entire principal and accrued interest of $880[,000] and $54[,000],
14 respectively, on the 10% Convertible Notes was satisfied through the issuance of
15 1,557,417 shares of the Company’s common stock.” The Company’s common stock
16 was trading in the marketplace at a high of $5.95 and a low of $1.60 during the
17 month of December. Therefore the 1,557,417 in shares had a value ranging between
18 a high of $9,266,631 and low of $2,491,867.
19        153. The Company also disclosed in its 2017 10-K that, “[d]uring the period
20 from November 27, 2017 to December 6, 2017, the entire $530[,000] of principal on
21 the Convertible Note was satisfied through the issuance of 963,636 shares of the
22 Company’s common stock.” During these 8 trading days, DPW’s share price was
23 never below $1 and had a high of $5.01.
24        154. The practice of issuing shares at lower than fair market value as
25 measured by its trading price per share in the marketplace continued in 2018. As a
26 result, shareholder ownership interest has been further diluted and the stock price
27 further depressed.
28
                                63
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 65 of 120 Page ID #:588




 1        155. For instance, on January 3, 2018, DPW stock closed at $3.08 per share.
 2 According to the 1Q 2018 10-Q, “[o]n January 3, 2018, accrued interest of $23[,000]
 3 on the 10% Convertible Notes was satisfied through the issuance of 37,750 shares
 4 of the Company’s common stock.” Therefore, the Company satisfied a $23,000 debt
 5 using stock that had a fair market value of $116,270.
 6        156. For example, on January 10, 2018, DPW stock closed at $2.70 per
 7 share. On that same day, according to the 1Q 2018 10-Q, “principal and accrued
 8 interest of $202[,000] and $6[,000], respectively, on the 12% Convertible Note was
 9 satisfied through the issuance of 377,678 shares of the Company’s common stock.”
10 Therefore, the Company satisfied a $208,000 debt using stock that had a fair market
11 value of $1,019,730.
12        157. In another example, on January 12, 2018, DPW stock closed at $2.73
13 per share. According to the 1Q 2018 10-Q, “[o]n January 12, 2018, principal and
14 accrued interest of $550[,000] and $3[,000], respectively, on the 5% Convertible
15 Note was satisfied through the issuance of 921,645 shares of the Company’s
16 common stock.” Therefore, the Company satisfied a $553,000 debt using stock that
17 had a fair market value of $2,516,090.
18        158. The Company has also engaged in raising capital by issuing equity at
19 below market prices. For instance, as disclosed in the 2017 10-K, “[o]n December
20 5, 2017 the Company entered into subscription agreements with investors for the
21 sale of 640,000 shares of common stock at $1.25 per share for the aggregate purchase
22 price of $800,000.” On December 5, 2017 DPW stock closed at $3.66 per share.
23 Therefore, the Company agreed to provide shares with a fair market value of
24 approximately $2,342,000 for $800,000.
25        159. The Company has also issued warrants on favorable terms, as disclosed
26 in the 2017 10-K, “[b]etween November 27, 2017 and December 28, 2017, the
27 Company issued a total of 1,871,864 shares of its common stock upon the cash and
28
                                64
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 66 of 120 Page ID #:589




 1 cashless exercise of warrants to purchase an aggregate of 2,113,465 shares of its
 2 common stock. These warrants were issued between November 2016 and August
 3 2017 in conjunction with various common stock and debt financings. The Company
 4 received cash of $642[,000] as a result of these warrant exercises.”
 5        160. Another example, according to the 1Q 2018 10-Q, “[d]uring January
 6 2018, the Company issued a total of 1,866,471 shares of its common stock upon the
 7 cash and cashless exercise of warrants to purchase an aggregate of 2,187,646 shares
 8 of its common stock. These warrants were issued between August 2017 and
 9 December 2017 in conjunction with various common stock and debt financings. The
10 Company received cash of $867[,000] as a result of these warrant exercises.”
11        The Shelf Registration
12        161. The Company filed a Form S-3 Shelf Registration Statement with the
13 SEC on December 18, 2017, amended it on January 8, 2018, and it was declared
14 effective on January 11, 2018 (the “Shelf Registration”). Pursuant to the Shelf
15 Registration, DPW was permitted to sell shares of the Company’s common stock,
16 having an aggregate offering price of up to $100 million from time to time.
17        162. Between February 27, 2018 and March 31, 2018, the Company, through
18 its sales agent, H.C. Wainwright & Co., LLC (“HCW”) received net proceeds of
19 $5,928,000 through the sale of 5,120,812 shares of common stock pursuant to the
20 Shelf Registration.
21        163. Between April 1, 2018 and May 15, 2018, the Company through HCW,
22 sold 7,929,950 shares of the Company’s outstanding stock for net proceeds of
23 $7,477,000 pursuant to the Shelf Registration.
24        164. The Company is paying HCW a commission in an amount equal to 5%
25 of the gross sales price per share sold, as well as reimbursing HCW up to a maximum
26 of $60,000 in expenses.
27
28
                                65
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 67 of 120 Page ID #:590




 1        165. On May 17, 2018, the Company filed a Form 424B5 prospectus
 2 supplement to the Shelf Registration detailing stock issuances for the purpose of
 3 raising $5.6 million. The filing states: “[w]e intend to use a portion of the net
 4 proceeds raised pursuant to this offering to fund the proposed acquisition of Enertec
 5 and to loan $1,000,000 to an unrelated party.” No further information was provided
 6 about who this unrelated party was and why the Company was issuing shares to
 7 finance a loan to this person or entity.
 8        166. Further, the Company continued to rely on the Shelf Registration to
 9 fund past transactions at least through May 31, 2018. For example, on March 8,
10 2018, the Company purchased cryptocurrency mining equipment for $3.2 million.
11 As of May 17, 2018, the Company paid a total of $1,676,000. The Company
12 disclosed that it intended to fund the remaining balance of $1,524,000, or
13 approximately 48% of the aggregate purchase price, through the proceeds derived
14 through its on-going Shelf Registration. That remaining balance has not been paid
15 as described in ¶ 177.
16        167. In addition to the commissions earned by HCW, the Company has
17 incurred fees, commissions and other costs in connection with its financing
18 activities. These additional fees and commissions have been substantial, including
19 the following from the 1Q 2018 10-Q:
20        In connection with the financing, pursuant to an engagement agreement
21        with Alliance Global Partners (“AGP”), a licensed broker-dealer with
22        FINRA, the Company agreed to pay to AGP a cash fee, or placement
23        agent fee, equal to 5% of the aggregate gross proceeds raised. Such fee
24        was paid at the closing of the offering. In addition, AGP shall receive a
25        cash fee equal to 5% of such cash exercise price proceeds received by
26        the Company, payable within 48 hours of our receipt of any cash
27        exercise price proceeds from the exercise of any warrants sold,
28
                                 66
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 68 of 120 Page ID #:591




 1        provided that no such fee is due and payable hereunder in the event the
 2        warrants are not exercised for cash. AGP is also entitled to receive a
 3        warrant to purchase 150,000 shares of common stock with an exercise
 4        price of $1.00, which warrant shall be exercisable for 5-years via
 5        cashless exercise until registered and via cash thereafter.
 6                                          ***
 7        The Company engaged Divine Capital Markets, LLC (“Divine”) to act
 8        as Placement Agent (the “Placement Agent”) for the 2017 private
 9        placement of the Series C Preferred Stock and warrants. For its services,
10        the Placement Agent received, in addition to a 10.0% commission on
11        the sale of each Unit and a 3.0% non refundable expense allowance,
12        warrants to purchase 10% of the Units sold at 120% of the Unit
13        purchase price. The warrants to purchase 2.1 Units equates to a warrant
14        to purchase 182,003 shares of the Company’s common stock at $0.72
15        per share and a second warrant to purchase 182,003 shares of the
16        Company’s common stock at $1.00 per share. On May 8, 2018, the
17        Company issued 279,190 shares of common stock pursuant [to] a
18        cashless exercise of these warrants.
19        168. As reported by the Company in its 1Q 2018 10-Q, for the three months
20 ended March 31, 2018, net cash provided by financing activities was $11,892,000,
21 which included financing activities related to the sale of 5,120,812 shares of
22 common stock through HCW for net proceeds of $6,243,000, gross proceeds from
23 the Company’s debt financings and from advances of future receipts of $5,542,000
24 and proceeds from the exercise of options and warrants of $965,000.
25        169. As a result, the Company’s stock has been heavily diluted and many of
26 these issuances have been at prices well below market value and have cost the
27 Company a substantial amount of money in fees, commissions and other expenses.
28
                                67
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 69 of 120 Page ID #:592




 1        170. The Company has continued to issue shares to Ault-controlled related
 2 parties, as well as warrants and other options, on very favorable terms to the related
 3 parties. For example, on October 5, 2017, Ault & Company purchased 75,000 shares
 4 of DPW common stock at $0.60 per share and a warrant to purchase up to 75,000
 5 shares of DPW common stock at $0.60 per share for an aggregate purchase price of
 6 $45,000. The shares and warrants were issued by the Company on May 8, 2018.
 7        171. Philou Ventures also received favorable terms when it received Series
 8 B Convertible Stock according to the 1Q 2018 10-Q, “the effective conversion price
 9 of the Series B Convertible Preferred Stock on a converted basis was below the
10 market price of the Company’s common stock on the date of issuance, it was
11 determined that these discounts represent beneficial conversion features, which were
12 valued at $108[,000] based on the difference between the effective conversion price
13 and the market price of the Company’s common stock on the date of issuance.”
14 Cryptocurrency
15        172. Beginning in December 2017, DPW joined the cryptocurrency frenzy.
16        173. The Company has been actively promoting its cryptocurrency
17 endeavors through press releases, social media activity, and presentations to the
18 public. The social media accounts are filled with posts regarding DPW’s purported
19 advancements in its cryptocurrency business and the prospects for its future
20 cryptocurrency endeavors.
21        174. DPW’s stock saw a sharp increase in price at the end of 2017 as a result
22 of the hype surrounding cryptocurrency. On November 21, 2017, DPW stock closed
23 at $0.56. Less than a month later, on December 13, 2017, the stock hit an all-time
24 high of $5.95. The stock traded in the $3.00-$5.00 range the remainder of December
25 2017. During this time many large holders sold their interests for huge gains
26 including Twitchwell Fund LLC and Bellridge Capital, LP.              Following the
27 December 2017 hype over DPW’s foray into cryptocurrency, the stock began a
28
                                68
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 70 of 120 Page ID #:593




 1 precipitous drop and has not closed above a dollar since April 30, 2018. On July 10,
 2 2018, the price of DPW stock closed at $0.51.
 3         175. In January 2018, DPW formed Super Crypto Mining, a wholly-owned
 4 subsidiary of DPW. Super Crypto Mining has set a goal of having 10,000 active
 5 mining machines by the end of 2018. The Company claimed that it was on track to
 6 have 10,000 cryptocurrency miners by December 31, 2018.                Based on the
 7 Company’s disclosures, however, the Company has apparently only acquired 2,100
 8 cryptocurrency mining machines based on the two deals described below.
 9 Therefore, the Company was not on pace for 10,000 cryptocurrency miners by the
10 end of the year and is still paying down debts incurred as part of the acquisition of
11 its cryptocurrency mining machines.
12         176. The Company has seemingly overpaid for its cryptocurrency mining
13 equipment. On January 25, 2018, the Company issued two 5% promissory notes,
14 each in the principal face amount of $2.5 million for an aggregate debt of $5 million.
15 The Company reports that the proceeds from these two promissory notes were then
16 used to purchase 1,000 Antminer S9s mining equipment machines manufactured by
17 Bitmain Technologies, Inc. While the price for these machines fluctuate, the
18 manufacturer has sold the machines on its website for anywhere from $1,010 to
19 $2,725 during 2018.         Amazon.com has had these machines for sale for
20 approximately $3,000. The Company instead inexplicably bought these machines
21 for $5,000 each and incurred debt to do so. According to the Company, between
22 March 23 and March 27, 2018, the Company paid the entire outstanding principal
23 and accrued interest for a total of $5,101,127 related to this purchase of
24 cryptocurrency mining machines.
25         177. On March 8, 2018, Super Crypto Mining entered into another
26 agreement with Blockchain Mining Supply & Services Ltd. to acquire an additional
27 1,100 Antminer S9s manufactured by Bitmain Technologies, Inc. for an aggregate
28
                                 69
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 71 of 120 Page ID #:594




 1 price of $3,200,000, less than $3,000 per unit. As of May 17, 2018, the Company
 2 paid a total of $1,676,000. The Company disclosed that it intended to fund the
 3 remaining balance of $1,524,000, or approximately 48% of the aggregate purchase
 4 price, through the proceeds derived through its on-going Shelf Registration. That
 5 remaining balance has not been paid.11
 6        178. Furthermore, on June 18, 2018, DPW announced that it is launching a
 7 line of crypto-mining units called the “AntEater” in order to compete against
 8 Bitmain Technologies, Inc. The Company said that they anticipate that the Anteater
 9 will be available for delivery in four weeks and can be reserved on its website. Upon
10 information and belief, no Anteater machines have been delivered to the public and
11 the Company has provided no further update on the status of the Anteater.
12        179. The Company has repeatedly made revenue projections for its
13 cryptocurrency mining operations. On June 6, 2018, the Company claimed that
14 Super Crypto Mining is currently mining between $450,000 to $500,000 in bitcoin
15 monthly. As of May 31, 2018, the Company had recognized merely $166,000 of
16 digital currencies on its balance sheet and $0 as of December 31, 2017. In the LD
17 Micro presentation made by T. Ault on June 6, 2018, the Company slideshow states
18 that as of March 31, 2018, the Company successfully mined $237,000 in
19 cryptocurrency assets and that the Company expects to mine $876,786 as of June
20 30, 2018. That means that for the three-month period, April 1, 2018 through June
21 30, 2018, only $213,262 cryptocurrency assets were expected to be mined per
22 month. These figures are far less than the $450,000 to $500,000 that is purportedly
23 being mined monthly.
24
25   11
     A lawsuit was filed against the Company and its subsidiary Super Crypto Mining,
26 Inc. on November 28, 2018 (Blockchain Mining Supply and Servs. Ltd. v. Super
   Crypto Mining, Inc. et al., Docket No. 1:18-cv-11099 (S.D.N.Y. Nov 28, 2018)).
27 According to the complaint, DPW failed to make payment on the remaining mining
28 machines it ordered and never took possession of those machines.
                                          70
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                                     COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 72 of 120 Page ID #:595




 1        180. On June 8, 2018, the Company announced that it has repaid $500,000
 2 of debt that the Company recently borrowed by using bitcoin as currency. The
 3 Company touted this news as “significant both for its shareholders as well as the
 4 cryptocurrency community worldwide.” The Company has not disclosed the terms
 5 of the repayment, including who they repaid and what valuation was used for the
 6 bitcoin. Moreover, the Company did not disclose whether the use of bitcoin to make
 7 a partial payment of this short-term loan was negotiated prior to the parties entering
 8 into the loan. Without this information, it is impossible for an investor to know
 9 whether this is a “milestone” as the Company claims or an arrangement that was
10 already negotiated and factored into the initial payments terms.
11 Financial Statement Reporting and Internal Controls
12 The Restatement
13         181. On November 14, 2017, the Company filed a Form 8-K ‘Item 4.02 Non-
14 Reliance on Previously Issued Financial Statements or a Related Audit Report or
15 Completed Interim Review’ disclosing that DPW’s auditors Marcum LLP
16 (“Marcum”) uncovered issues with the Company’s previously issued financial
17 statements including, “the Company’s accounting treatment of a related party
18 transaction in an investment in real property and certain omitted disclosures in the
19 subsequent event footnote.”
20        182. Marcum had previously informed DPW on October 10, 2017, that the
21 Company had misclassified related party real estate transactions and failed to
22 provide adequate disclosure regarding those related party transactions.
23        183. Marcum and the Company determined that as a result of these
24 misstatements and omissions, DPW’s previously issued Form 10-Q for the quarter
25 ended June 30, 2017, as filed with the SEC on August 21, 2017, should no longer be
26 relied upon.
27
28
                                71
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 73 of 120 Page ID #:596




 1         184. The November 14, 2017 Form 8-K disclosed that the then CEO
 2 Defendant Kohn purchased certain property in Israel using Company funds of
 3 $300,000 to purportedly serve as a facility for the Company’s business operations in
 4 Israel and that this information would be added as an amendment to the Company’s
 5 June 30, 2017 10-Q, which the Company would now have to restate because it was
 6 not properly disclosed in the June 30, 2017 Form 10-Q.
 7         185. A week later, in a Form 8-K filed with the SEC on November 22, 2017,
 8 the Company disclosed that the property in Israel is actually being used by Roni
 9 Kohn, Defendant Kohn’s daughter. At the time, Kohn was the CEO of DPW.
10         186. Along with the November 22, 2017 Form 8-K, the Company attached
11 a Trust Agreement and Tenancy in Common Agreement with Roni Kohn. The
12 Company states in this 8-K that the agreements were entered on November 16, 2017
13 but with an effective date of May 14, 2017 (ostensibly the date that the property was
14 purchased). According to the agreements, executed more than five months after the
15 property was purchased, Roni Kohn will be given the right to purchase the property
16 at a nominal price with such right vesting monthly if her father remains with the
17 Company, and will be fully vested after five years. Specifically, according to the
18 Tenancy in Common Agreement, “effective October 1, 2017, for each completed
19 calendar month of employment of Kohn by Coolisys, Trustee [Roni Kohn] shall
20 have the right to purchase a twenty three and one-third one-thousandths (0.002333)
21 interest of Coolisys’ Property Interest for $1.00. By way of example only, assuming
22 that Kohn is employed by Coolisys for 120 calendar months, Trustee shall have the
23 right to purchase 100% of the Coolisys Property Interest for $120.00. However,
24 such right shall be accelerated to 60 months if Kohn is continuously employed as an
25 officer of the Company.”
26         187. The Company never disclosed the gifting of a house to Kohn’s daughter
27 until its auditors flagged the issue. It was only then that the Company disclosed what
28
                                 72
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 74 of 120 Page ID #:597




 1 occurred; however, the Company, through the Individual Defendants (except for
 2 Defendant Bentz), did not make Kohn’s daughter pay for the house or otherwise
 3 undo this unfair transaction.
 4         188. In connection with the restatement, DPW filed an amended June 30,
 5 2017 Form 10-Q with the SEC on November 14, 2017, to include the following
 6 disclosure in the notes to the Company’s financial statements concerning the
 7 previously undisclosed related party transaction:
 8         During the three months ended June 30, 2017, our Chief Executive
 9         Officer Amos Kohn purchased certain real property that will serve as a
10         facility for the Company’s business operations in Israel. The Company
11         made $300,000 of payments to the seller of the property that will be
12         applied to either (i) an ownership interest, that would be transferred to
13         the Company upon the approval of certain governmental authorities
14         that authorize foreign ownership of real property in Israel or (ii) a
15         leasing arrangement providing for the Company’s use of the property
16         should such authorization not be obtained. The payments are classified
17         as Other investments, related party in the accompanying condensed
18         consolidated balance sheet at June 30, 2017.
19         189. As a result of the accounting improprieties, the Company restated its
20 balance sheet to reclassify the $300,000 from “Prepaid expenses and other currents
21 assets” line item to a noncurrent asset line item labeled “Other investments”. Prior
22 to the restatement, current assets were inflated, by $300,000, which makes the
23 Company appear more solvent than it actually was (or less insolvent that it actually
24 was).
25         190. In addition to the restating of the related party transaction involving
26 Defendant Kohn and his daughter, there were additional items that were required to
27 be restated. DPW restated its June 30, 2017 Form 10-Q filed with the SEC on
28
                                 73
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 75 of 120 Page ID #:598




 1 November 14, 2017 to add the following disclosures to its “Note 16 Subsequent
 2 Events”, which occurred prior to the filing of the June 30, 2017 Form 10-Q with the
 3 SEC on August 21, 2017:
 4        On July 7, 2017, the Company entered into an asset purchase agreement
 5        to acquire the intellectual property of Coolisys.com, consisting of the
 6        common law rights associated with the trademarks and name as well as
 7        the domain name and content of www.Coolisys.com. The aggregate
 8        purchase price of $81[,000] was comprised of 50,000 shares of
 9        common stock, valued at $31[,000] based on the closing price of the
10        Common Stock on the date of the acquisition, and $50[,000].
11
12        On July 14, 2017, as a result of a notice that Microphase received from
13        Gerber identifying several events of default under the terms of the
14        Revolving Credit Facility, Microphase and Gerber entered into a
15        Forbearance Agreement (See Note 8). The events of default were
16        primarily related to (i) the change in control that occurred on June 2,
17        2017, when Digital Power acquired a majority interest in Microphase,
18        and (ii) borrowings under the Revolving Credit Facility exceeding the
19        collateral borrowing base. The Forbearance Agreement accelerated the
20        repayment of $250[,000], that was secured by eligible inventories and
21        equipment, by an amount of $20[,000] per week until such borrowings
22        were repaid and required the Company to provide a corporate guarantee
23        for amounts advanced under the Revolving Credit Facility, which
24        guarantee was provided on July 20, 2017.
25
26        Between July 6, 2017 and August 21, 2017, Milton C. Ault, III, the
27        Company’s Executive Chairman, personally guaranteed the repayment
28
                                74
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 76 of 120 Page ID #:599




 1         of (i) $1,091[,000] to TVT Capital, (ii) $400[,000] from the sale of the
 2         Convertible Note and (iii) $880[,000] from the sale of the Convertible
 3         Notes. These personal guarantees were necessary to facilitate the
 4         consummation of these financing transactions. Mr. Ault’s payment
 5         obligations would be triggered if the Company failed to perform under
 6         these financing obligations. Our board of directors has agreed to
 7         compensate Mr. Ault for his personal guarantees. The amount of annual
 8         compensation for each of these guarantees, which will be in the form
 9         of non-cash compensation, is 2% of the amount of the obligation.
10         191. The additional subsequent events include a reference to an asset
11 purchase agreement to acquire intellectual property belonging to Coolisys that was
12 entered into on July 7, 2017. The Company did not file the asset purchase agreement
13 with the SEC on or around July 7, 2017.      The Company, however, disclosed in its
14 2017 10-K that the Company had “formed” Coolisys on April 25, 2017. As a result,
15 it is not clear why the Company purchased intellectual property and how it was
16 valued.
17         192. The second additional disclosure details Microphase defaulting on a
18 loan as a result of the Company acquiring a majority interest in Microphase,
19 accelerating the repayment by $20,000 per week. The Company failed to disclose
20 and properly account for the default and the subsequent accelerated repayment as a
21 cost of acquiring Microphase in its SEC filings. The Individual Defendants had to
22 know that the change in control transaction would trigger a default under the
23 Revolving Credit Facility, which is usually a provision for most credit facilities.
24         193. Further, the last additional disclosure involves personal guarantees by
25 Defendant T. Ault and additional compensation he received in the form of
26 undisclosed non-cash compensation valued at 2% of the personal guarantees.
27
28
                                 75
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 77 of 120 Page ID #:600




 1         194. Prior to restating its June 30, 2017 Form 10-Q on November 14, 2017,
 2 the Company had disclosed other similar subsequent events in its originally filed
 3 June 30, 2017 Form 10-Q with the SEC on August 21, 2017. For example, the
 4 Company reported that on July 6, 2017 it received funding by entering into
 5 agreements whereby the Company “sold in the aggregate $1,091,220 in Future
 6 Receipts of the Company for $780,000” to TVT Capital, the same company involved
 7 in the restatement. This selective disclosure about transactions involving TVT
 8 Capital is indicative of the Individual Defendants failure to make full and fair
 9 disclosure of certain subsequent events in violation of Generally Accepted
10 Accounting Principles (“GAAP”), specifically Financial Accounting Standards
11 Board (“FASB”) Accounting Standards Codification (“ASC”) 855. The Company
12 also discloses in its originally filed June 30, 2017 Form 10-Q entering into
13 subscription agreements with six investors on July 24, 2017 and securities purchase
14 agreements that were entered on July 25, 2017. The Company’s disclosures also
15 include that on August 3, 2017, Coolisys purchased an interest in Power-Plus
16 Technical Distributors, LLC.
17         195. The Company’s failure to include certain subsequent events in its initial
18 SEC filings appears to have been the result of selective omissions and/or lack of
19 internal controls. The Individual Defendants knew about their duty to disclose
20 subsequent events, and in fact did disclose similar subsequent events, but chose not
21 to disclose these other subsequent events until it was flagged by the Company’s
22 auditor and a restatement was necessary.
23 Internal Control Deficiencies
24         196. Beginning in November 2017, the Company conceded in multiple SEC
25 filings that its internal controls are ineffective and in need of remediation.
26         197. The Company disclosed the following in its Form 8-K filed with the
27 SEC on November 14, 2017:
28
                                 76
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 78 of 120 Page ID #:601




 1         Due to the Restatement described above, the Company’s management
 2         and Audit Committee reevaluated Part I, Item 4 (“Controls and
 3         Procedures”) in the previously filed June 30, 2017 Form 10-Q and have
 4         now concluded that the Company’s disclosure controls and procedures
 5         and internal control over financial reporting were not effective as of that
 6         date. The Board has been actively engaged in developing a remediation
 7         plan to address the identified ineffective controls that existed as of June
 8         30, 2017. Implementation of the remediation plan is in process and
 9         consists of, among other things, redesigning the procedures to enhance
10         the identification, capture, review, approval and recording of contract
11         terms and required disclosures.
12         198. In its 2017 Form 10-K filed with the SEC on April 17, 2018, six months
13 after disclosing the implementation of its remediation program, the Company
14 disclosed that “[o]ur management has concluded that as of December 31, 2017, our
15 internal control over financial reporting was not effective.”
16         199. Subsequently, in its next periodic filing with the SEC on May 21, 2018,
17 DPW’s 1Q 2018 10-Q, the Company again disclosed that its internal controls were
18 still not effective:
19         Our principal executive officer and principal financial officer, with the
20         assistance of other members of the Company’s management, have
21         evaluated the effectiveness of the design and operation of our disclosure
22         controls and procedures (as such term is defined in Rules 13a-15(e) and
23         15d-15(e) under the Exchange Act) as of the end of the period covered
24         by this quarterly report and has determined that our disclosure controls
25         and procedures were not effective as of March 31, 2018 due to certain
26         material weakness as described herein.
27
28
                                 77
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 79 of 120 Page ID #:602




 1       Management has identified the following two material weaknesses:
 2
 3       (i)    a lack of sufficient internal accounting resources to provide
 4              reasonable assurance that information is accumulated and
 5              communicated to our management, including our chief executive
 6              officer and chief financial officer, as appropriate, to allow timely
 7              decisions regarding required disclosures and
 8       (ii)   a lack of segregation of duties to ensure adequate review of
 9              financial statement preparation.
10       200. Further, according to the 1Q 2018 10-Q:
11       Management, in coordination with the input, oversight and support of
12       our Board of Directors, has identified the measures below to strengthen
13       our control environment and internal control over financial report.
14
15       During January 2018 we hired a new Chief Financial Officer and
16       engaged the services of a financial accounting advisory firm. Further,
17       until we expand our internal accounting department, the Chairman of
18       the Audit Committee shall perform the following:
19              •     Assists with documentation and implementation of
20                    policies and procedures and monitoring of controls,
21              •     Reviews all anticipated transactions that are not
22                    considered in the ordinary course of business to assist in
23                    the early identification of accounting issues and ensure
24                    that appropriate disclosures are made in the Company’s
25                    financial statements.
26
27
28
                               78
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 80 of 120 Page ID #:603




 1        We are currently working to improve and simplify our internal
 2        processes and implement enhanced controls, as discussed above, to
 3        address the material weakness in our internal control over financial
 4        reporting and to remedy the ineffectiveness of our disclosure controls
 5        and procedures.
 6        201. The Company’s CFO Horne, the CFO that was hired by the Company
 7 in January 2018, is the same person who was Chairman of the Audit Committee
 8 during the period that the Company failed to have internal controls in place that
 9 purportedly caused the restatement. Further, Horne is also currently providing
10 services as the CFO for multiple companies, including AVLP (a related party he is
11 charged with bringing its financial statements current since its last filed financial
12 statements, which were the second quarter of 2016), Targeted Medical Pharma, Inc.
13 (another SEC reporting company who has failed to file any financial statements since
14 that company’s 2015 Form 10-K, filed with the SEC on April 14, 2015), and
15 Alzamend (up through December 15, 2018, a private company that is another related
16 party to both DPW and AVLP) and as a result Horne was clearly incapable of
17 devoting the time necessary to remediate the Company’s internal control issues,
18 which has harmed the Company and its shareholders.
19        202. By hiring a CFO of multiple public companies and by spending its
20 assets in the ways described throughout, the Company has not focused its resources
21 on remediating its internal control issues and expanding its internal accounting
22 department all to the detriment of the Company and its shareholders.
23        203. By failing to have internal controls in place the Current Director
24 Defendants, and especially the Audit Committee Defendants, are violating the
25 Company’s Code of Ethics, which states in part, “[t]he internal controls are the
26 backbone of the integrity of the Company’s financial records and financial
27 statements.”
28
                                 79
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 81 of 120 Page ID #:604




 1         204. The need for effective internal controls and an expanded internal
 2 accounting department has continued to expand due to the significant increase in
 3 financing, acquisitions and other transactions by the Company.
 4         205. As of July 30, 2018, there had not been any disclosures regarding the
 5 progress of the Company’s remediation efforts or AVLP’s progress in bringing its
 6 financial statements current.
 7 Disclosure Issues
 8         206. On November 20, 2017 the NYSE admonished DPW for “failure to
 9 make immediate public disclosure of all material information concerning its affairs”
10 relating to not publicly disclosing board and management changes as required by
11 SEC rules.
12         207. From December 15, 2017 to February 12, 2018, DPW filed five
13 amendments to five prior filings with the SEC to disclose the required additional
14 details regarding DPW’s capital transactions, including the fact that each of these
15 transactions closed on previously undisclosed later dates.
16         208. T. Ault has failed to disclose his beneficial ownership interest over
17 shares held by Philou Ventures on his many Form 4s filed with the SEC. T. Ault is
18 a beneficial owner of all shares held by Philou Ventures as disclosed by the
19 Company in its 2017 Proxy Statement. The SEC rules require that T. Ault file a
20 Form 4 for all transactions made by Philou Ventures as he is a beneficial owner
21 according to the SEC’s definition. In contrast, T. Ault’s wife, K. Ault, correctly
22 discloses her beneficial ownership over Philou Ventures in the Form 4s that were
23 filed on her behalf with the SEC.
24         209. On September 20, 2016, Philou Ventures, in a letter signed by K. Ault,
25 waived its right to require the resignation of Rosenberg as a director of the Company
26 and also limited its right to designate from four directors to two directors. The letter
27 also granted the right to the remaining two Board members, Kohn and Rosenberg,
28
                                 80
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 82 of 120 Page ID #:605




 1 to appoint a Board member. The Company then issued a Form 8-K on September
 2 22, 2016 noting these changes to the Securities Purchase Agreement.
 3        210. In the Company’s September 22, 2016 Form 8-K, the Company
 4 disclosed that following the resignations of three board members, the Board
 5 consisted of Kohn and Rosenberg. Kohn and Rosenberg then filled one of the open
 6 Board seats with Robert O. Smith.
 7        211. On October 13, 2016, pursuant to the September 4, 2016 Securities
 8 Purchase Agreement, Horne and K. Ault were appointed as members of the Board.
 9 Then according to a Form 8-K filed by the Company on March 21, 2017: “On March
10 16, 2017, the Board of Directors appointed Mr. Milton “Todd” Ault, III, age 47, as
11 Executive Chairman of the Board.”
12        212. According to the 2017 Proxy Statement, however, in its Proposal No. 1
13 “Election of Directors”, the Company states that pursuant to the September 5, 2016
14 Securities Purchase Agreement it has the right to designate up to four directors to
15 the Board. The Company discloses that it has used its right to designate T. Ault, K.
16 Ault, and Horne. This is in direct contradiction with the publicly filed letter from
17 September 20, 2016 and the Company’s Form 8-K filed on September 22, 2016,
18 reducing Philou Venture’s right to appoint just two directors.
19 Financial Reporting of Microphase Acquisition
20        213. DPW announced on June 5, 2017 that it acquired a controlling interest
21 in Microphase in exchange for 1,842,448 shares of DPW common stock and 378,776
22 shares of DPW Series D Preferred Stock, which shares of DPW Series D Preferred
23 Stock are convertible into an aggregate of 757,552 shares of common stock and
24 warrants to purchase an aggregate of 1,000,000 shares of common stock
25        214. As part of this acquisition, the Company valued Microphase’s
26 intangible assets at $2.6 million and goodwill at nearly $3.2 million. The Company
27 also reports significant liabilities that were acquired from Microphase.
28
                                 81
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 83 of 120 Page ID #:606




 1        215. The Company discloses a plethora of issues with Microphase’s
 2 operations, raising doubts as to the valuation of the goodwill and other intangible
 3 assets acquired and the Company’s decision to purchase the entity, including the
 4 following:
 5        During the past three fiscal years Microphase has incurred losses from
 6        operations. These losses are attributable to lower volumes of its
 7        products sold to major defense contractors partially as a result of the
 8        overall reduction in defense spending and sequestration by the U.S.
 9        Congress. As of June 30, 2017, Microphase had an accumulated deficit
10        of approximately $18 million. Since the financial crisis of 2008,
11        Microphase has been significantly short of capital needed to acquire
12        parts for production of its products to complete orders for such
13        products. At times, Microphase has not had the cash available to make
14        advance payments for the purchase of parts, and then, as a consequence,
15        Microphase would not receive the parts from its vendors required to
16        finish a customer order. This would then delay the delivery of products
17        to customers, and would also delay recognition of the resulting
18        revenues and the receipt of cash from the customer. Sometimes after
19        experiencing a delay in delivery of an order from Microphase, the
20        customer would not place its next order with Microphase, resulting in
21        a loss of business.
22                                          ***
23        In addition, Microphase is incurring significant legal, accounting, and
24        other expenses related to being a reporting company without there
25        being a trading market for any of its securities. As a result of these
26        expenditures, Microphase will have to generate and sustain increased
27        revenue to achieve and maintain future profitability.
28
                                82
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 84 of 120 Page ID #:607




 1        216. Furthermore, as discussed above, Microphase defaulted on a loan when
 2 DPW acquired the company due to the change of control transaction. As a result, the
 3 repayment was accelerated and DPW had to provide a repayment guarantee.
 4        217. DPW has an enormously overstated balance sheet, including inflated
 5 goodwill from the Microphase acquisition which was acquired using Company stock
 6 as currency and MTIX receivables that are likely never to be collected.
 7        218. DPW needs to meet a $6 million threshold in shareholder’s equity in
 8 order to remain listed on the NYSE American. By inflating the value of Microphase,
 9 an asset on its balance sheet, DPW is able to increase its shareholder’s equity.
10 Other Misleading Statements
11        219. The Company has also made many misleading statements about its
12 ownership interests and future prospects. For example, in a presentation at LD Micro
13 on June 6, 2018, T. Ault presents a slideshow, which was filed with the SEC, that
14 states that the Company owns 100% of 456 Lux Hotel in TriBeCa.                On the
15 Company’s website, however, it is disclosed that “DPW presently owns 100% of
16 456 Lux Hotel NYC, LLC, which in turn is expected to own up to 28% of NYREIC
17 456 LP.” While the Company’s website clarifies that the Company does not own
18 100% of the forthcoming hotel, it is still unclear what the Company’s ownership
19 interest is. T. Ault’s presentation at LD Micro is misleading by not including that
20 the 100% ownership is ownership of an LLC and not ownership of the actual hotel
21 being built at that address.
22        220. The Company has also touted its ownership over I.AM Inc. and a
23 partnership with David J. Krause and Deborah J. Krause. The Company’s press
24 release issued on May 24, 2018 fails to explain the events that led to DPW’s
25 ownership. According to the Company’s SEC filings, I.AM owes DP Lending (a
26 wholly-owned subsidiary of the Company engaged in the business of providing
27 capital financing for small businesses), $1,715,363 in outstanding principal pursuant
28
                                 83
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 85 of 120 Page ID #:608




 1 to a loan and security agreement that the parties entered. I.AM, seemingly unable
 2 to pay the principal on the loan, sold 98.1% or 981 shares of the company to DP
 3 Lending in exchange for $981. In the event that I.AM is able to make payments on
 4 the loan at a future date, DP Lending will transfer to I.AM on a pro rata basis up to
 5 471 shares of the 981 shares of I.AM purchased by DP Lending and therefore,
 6 decreasing DP Lending’s ownership interest to 51%. The loan to I.AM is one of
 7 the largest loans that DP Lending provided to an unrelated party.
 8        221. The Company had a 9% ownership interest of WSI Industries
 9 (NASDAQ: WSCI) (“WSI”) through the acquisition of WSI’s common stock. The
10 Company then expressed interest in purchasing a controlling interest in WSI. In
11 response, in a letter dated March 19, 2018, WSI rejected DPW’s offer. WSI
12 expressed doubt as to DPW’s ability to finance its offer. WSI stated that DPW would
13 need approximately $7,000,000 to finance the offer based upon DPW’s proposed
14 $6.00 per share price and DPW’s desire to reach beneficial ownership of 50%. WSI
15 also expressed doubt about the quality and accuracy of the information found in
16 DPW’s SEC filings. WSI noted, amongst other issues, the Company’s need to
17 restate its June 30, 2017 financial statements and the November 20, 2017
18 admonishment by the NYSE American stock exchange for DPW’s “failure to make
19 immediate public disclosure of all material information concerning its affairs.” WSI
20 also noted that from December 15, 2017 to February 12, 2018, DPW filed five
21 amendments to five prior SEC filings to disclose required additional details
22 regarding DPW’s capital transactions.
23 T. Ault’s Prior Legal Issues
24        222. In addition to being sanctioned by FINRA and violating the FINRA
25 Settlement, along with the bankruptcy filings of Zealous Holdings, Inc. and his own
26 personal bankruptcy, neither of which were discharged and both of which were
27
28
                                84
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 86 of 120 Page ID #:609




 1 dismissed, T. Ault has been involved in extensive litigation involving investors,
 2 including but not limited to:
 3        (a) Bodnar Capital Management, LLC v. Ault Glazer Capital Partners, LLC,
 4 Zealous Asset Management, LLC and Milton Ault, III et al., Case No. 3:08-cv-0199
 5 (D. Conn. Feb. 2008) - Bodnar Capital Management invested in Ault, Glazer and
 6 Bodnar Acquisition Fund which was renamed the Ault Glazer Capital Fund upon the
 7 resignation of Stephen Bodnar from Ault, Glazer, Bodnar. Bodnar Capital
 8 Management requested return of its investment in the fund at the time of the
 9 resignation. This request could not be readily accommodated by the fund. Bodnar
10 Capital Management sued the entities above to recover this original investment.
11 Judgment was entered against all defendants and satisfied as of January 3, 2011.
12        (b) Bodnar Capital Management, LLC v. Milton Ault, III, William B. Horne,
13 Zealous Holdings, Inc., Ault Glazer & Co., LLC, et al., Case No.: 3:08-CV-1601 (D.
14 Conn. Feb. 23, 2009) – Plaintiff alleged fraud, breach of fiduciary duty, and breach
15 of contract. A default judgment was entered on June 18, 2009, against Milton “Todd”
16 Ault, III and Zealous Holdings, Inc. in the amount of $1,492,936.47 with interest to
17 run from the date of the entry of the default judgment.
18        (c) Motivated Minds, LLC v. Ault Glazer Capital Partners, LLC, et al., Case
19 No.: CV2009-003478 (Ariz. Superior Court Feb. 4, 2009) - Plaintiff filed a
20 complaint against Defendants for Breach of Contract. Plaintiff alleged damages in
21 an amount of $500,000 pre and post-judgment interest and attorneys’ fees and costs.
22 Default judgment was entered on July 17, 2009 for $500,000, costs of $426 and
23 attorney’s fees of $1,071. That default judgment was later renewed on June 26, 2014,
24 in the amount of $1,425,562.43. The renewal of the default judgment has not been
25 disclosed by DPW as required.
26        (d) Kent G. Wyatt, Sr. v. Adult Entertainment Capital, Inc., et al., Case No.:
27 A574309 (Nevada Dist. Ct., 8th Dist. Oct. 24, 2008) – a default judgment was
28
                                85
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 87 of 120 Page ID #:610




 1 entered on December 26, 2008 against Adult Entertainment Capital, Inc and Zealous
 2 Trading Group, Inc. T. Ault was the CEO of Adult Entertainment Capital, Inc.
 3 Following the entry of a default judgment, Plaintiffs’ filed a motion to hold
 4 defendants in contempt. Defendants eventually signed a settlement of the entire
 5 litigation for at least $525,000, however, it is not known whether the settlement
 6 terms were ever satisfied.
 7        (e) Louis Glazer, et al. v. Milton Ault III, et al., Case No.: BC407274 (Cal.
 8 Super. Ct. Feb. 06, 2009) – Plaintiffs’ filed a complaint alleging breach of fiduciary
 9 duty and fraud, amongst other claims. A default judgment was entered against T.
10 Ault and his codefendants on October 5, 2010. During the litigation a bench warrant
11 was issued for T. Ault on at least 2 occasions, as well as one bench warrant being
12 issued for K. Ault. The plaintiffs were awarded $1,416,000, certain shares of stock
13 and reimbursement of attorney’s fees. Defendants’ failed to comply and satisfy the
14 judgment.     A settlement agreement was later reached but the Plaintiffs never
15 received any money due under the settlement agreement. On February 14, 2013, T.
16 Ault filed an appeal from the default judgment. An opinion by Judge Aldrich of the
17 California Court of Appeals was filed on August 12, 2014, affirming the lower
18 court’s judgment and ordering T. Ault to pay costs. The affirming of the lower
19 court’s judgment and requiring of T. Ault to pay costs has never been disclosed by
20 DPW as required.
21        (f) Alpha Capital Anstalt v. Milton Charles Ault, III, Case No.: 602444/2009
22 (N.Y. Sup Ct. Jan. 25, 2010) – a complaint was filed on August 7, 2009 against T.
23 Ault. In this case a dozen hedge funds invested over $4.2 million in Zealous, Inc.
24 based on representations that the financing would be used for Zealous, Inc.’s
25 business.    Instead, the plaintiffs allege that they were the victims of a scam
26 perpetrated by T. Ault. The complaint alleges that “[t]he financing was a scam. Ault
27 never intended to use the money for Zealous. He intended to, and did, use plaintiffs’
28
                                 86
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 88 of 120 Page ID #:611




 1 money to fund [his] lifestyle, which included the development of a ‘swinger’s ranch’
 2 in the Catskills and other pornographic – related endeavors.” Plaintiffs do not have
 3 further information regarding the outcome of this case.
 4 The Board, Stock Options and Executive Officers’ Terms of Employment
 5        223.   In a Form 8-K filed with the SEC on December 4, 2017, DPW
 6 announced that it no longer had an independent board. Specifically, the Company
 7 announced that it had notified the NYSE American on November 29, 2017 that the
 8 Company was no longer in compliance with Rule 801(h) of the NYSE American
 9 Company Guide because the Company’s Board was not comprised of at least 50%
10 independent directors. The Form 8-K continued: “On November 28, 2017, the
11 Board of Directors approved the issuance cash compensation, and 200,000 shares of
12 common stock and warrants to purchase 1,000,000 shares of common stock subject
13 to vesting and shareholder approval, to Mr. William Horne, a director of the
14 Company, for services. As a result of this compensation, Mr. Horne may not be
15 deemed independent within the meaning of Section 803A(2) of the NYSE American
16 Company Guide.”
17        224. The Company then rescinded the compensation to Horne and also
18 clarified that the Company in fact did not provide notice to the NYSE American,
19 stating in relevant part: “[t]hat Form 8-K also inadvertently indicated that
20 notification of non compliance was filed with the NYSE American, which
21 notification was not filed…This Amendment is being filed to clarify that effective
22 December 8, 2017, the Board of Directors agreed to rescind the issuance of 200,000
23 shares of common stock and warrants to purchase 1,000,000 shares of common stock
24 to Mr. William Horne, and, as a result of such rescission, Mr. Horne continues to be
25 deemed an independent director within the meaning of Rule 803A(2)…this
26 Amendment will clarify that the Company is in compliance with Rule 801(h) of the
27 Guide because, as a smaller reporting company, the Company’s Board of Directors
28
                                87
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 89 of 120 Page ID #:612




 1 is comprised by at least 50% independent directors.”
 2        225. Less than two months later, on January 25, 2018, the Company
 3 appointed Horne as CFO and entered into a five-year employment agreement,
 4 discussed below, that pays him an annual base salary of $250,000 cash compensation
 5 in addition to other benefits.
 6        226. K. Ault resigned from the Board on January 23, 2018 in connection
 7 with the appointment of Bentz to the Board, apparently in an effort to continue to
 8 comply with Rule 801(h) requiring the Board to be comprised of at least 50%
 9 independent directors.
10        227. The Company’s directors and executive officers have received large
11 stock options. For example, on November 28, 2017, the Board approved the
12 following stock options: Smith received options for 200,000 shares, Rosenberg
13 received options for 100,000 shares, K. Ault received options for 100,000 shares, T.
14 Ault received options for 500,000 shares, Kohn received options for 100,000 shares
15 and Horne received options for 100,000 shares.
16 T. Ault’s Compensation and Terms of Employment
17        228. On September 22, 2016, the Company entered into an Independent
18 Contractor Agreement with T. Ault to “assist the Company in developing a business
19 strategy, identifying new business opportunities, developing a capital raising
20 program and implementing of a capital deployment program.” T. Ault began
21 receiving $15,000 in cash per month as a consultant to the Company commencing
22 on November 1, 2016. Thus, from November 1, 2016 through December 31, 2016,
23 T. Ault received $30,000 in cash compensation.
24        229. T. Ault received $669,750 in total compensation during the year ended
25 December 31, 2017, including $207,500 in cash. For the first three months ended
26 March 31, 2018, T. Ault was paid $100,000 in cash.
27        230. On April 13, 2018 the Company and T. Ault executed an Amended and
28
                                88
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 90 of 120 Page ID #:613




 1 Restated Independent Contractor Agreement (“Restated Agreement”) that paid T.
 2 Ault $33,333 in cash per month effective November 15, 2017. The Restated
 3 Agreement had a termination date of April 30, 2018 but was renewable on a monthly
 4 basis by agreement of the parties. The effective date being approximately five (5)
 5 months prior to the date that the parties entered into the Restated Agreement.
 6          231. Between July 6, 2017 and March 31, 2018, T. Ault personally
 7 guaranteed the repayment of $12,598,000 in loans to the Company. According to
 8 the 1Q 2018 10-Q, “[o]ur board of directors has agreed to compensate Mr. Ault for
 9 his personal guarantees. The amount of annual compensation for each of the
10 guarantees, which will be in the form of non-cash compensation, is approximately
11 1.5% of the amount of the obligation.” This equates to approximately $189,000 in
12 non-cash compensation for guaranteeing the $12,598,000 in loans.
13          232. On June 18, 2018, the Company announced that the “independent
14 directors of DPW who comprise the membership of the Compensation Committee
15 have completed and recommended approval of the proposed Executive Employment
16 Agreement with Milton “Todd” Ault, III, the Company’s Chairman and CEO. The
17 Board of Directors subsequently approved the Agreement.”
18          233. T. Ault’s Executive Employment Agreement is for a term of ten (10)
19 years continuing through June 16, 2028 and then automatically renews for
20 successive one-year periods thereafter unless it is properly terminated by either
21 party.
22          234. According to T. Ault’s Executive Employment Agreement, he will
23 receive a base salary of $400,000 cash compensation annually and “[i]n addition, the
24 Base Salary as then in effect shall be subject to such further upward adjustments as
25 shall be determined annually by the Compensation Committee of the Board of
26 Directors.”
27          235. According to T. Ault’s Executive Employment Agreement, he will be
28
                                  89
            FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                              COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 91 of 120 Page ID #:614




 1 entitled to an annual bonus “if the Company meets or exceeds criteria adopted by
 2 the Compensation Committee for earning Bonuses which shall be adopted by the
 3 Compensation Committee annually” and “[i]n addition to the foregoing, additional
 4 bonuses may be awarded by the Compensation Committee.”
 5        236. Also, T. Ault’s Executive Employment Agreement grants him
 6 1,000,000 shares of common stock, which shall vest over 48 months beginning on
 7 January 1, 2020. These shares will vest immediately if the Company’s revenues
 8 reach or exceed $100,000,000 for a fiscal year.
 9        237. Furthermore, T. Ault’s Executive Employment Agreement grants him
10 an option to purchase 500,000 shares of common stock, exercisable for a period of
11 5 years at $0.80 per share.
12        238. Moreover, T. Ault is eligible for performance-based awards based on
13 criteria detailed in T. Ault’s Executive Employment Agreement.
14        239. For 2018, T. Ault is to receive $400,000 in cash compensation for his
15 base salary.
16 Horne’s Compensation
17        240. Horne is concurrently the CFO of DPW and at least two other publicly
18 traded companies, including related party AVLP.        The other publicly traded
19 company that Horne currently acts as CFO is Targeted Medical Pharma, Inc.
20 (“Targeted Medical Pharma”). Horne was also the CFO for Alzamend up until his
21 resignation at the end of 2018. Horne is on the board of directors of numerous
22 companies, including Alzamend and AVLP.
23        241. Horne is paid $250,000 annually pursuant to a five-year employment
24 agreement that he entered with DPW on January 25, 2018. Upon signing the Horne
25 Executive Employment Agreement, Horne received a $25,000 signing bonus. In
26 addition, Horne is eligible for bonuses, performance awards and other compensation
27 as approved by the Compensation Committee.
28
                                90
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 92 of 120 Page ID #:615




 1        242. As part of the Horne Executive Employment Agreement, he also
 2 received a grant of 1,000,000 shares of common stock, which vest in installments of
 3 200,000 shares annually over five (5) years beginning on January 1, 2019. These
 4 shares will vest immediately, like T. Ault’s Executive Employment Agreement, if
 5 the Company’s revenues reach or exceed $100,000,000 for a fiscal year.
 6 Additionally, Horne received options to purchase 500,000 shares of common stock
 7 at $2.32 per share and vesting over 60 months.
 8        243. Horne’s compensation is not disclosed for his role as CFO of AVLP,
 9 due to AVLP’s most current publicly filed financial statement being as of June 30,
10 2016. Targeted Medical Pharma has not filed a periodic report since filing a Form
11 10-K with the SEC on April 14, 2016 for the period ending December 31, 2015. For
12 2015, Horne received a salary of $257,154 and total compensation of $277,525 as
13 CFO of Targeted Medical Pharma. For 2014, Horne received a salary of $275,000
14 and total compensation of $325,000 as CFO of Targeted Medical Pharma. Because
15 Targeted Medial Pharma is not current in its SEC filings, Horne’s compensation as
16 CFO is unknown for 2016, 2017 and 2018.
17        244. From the date of his appointment as a non-employee director of DPW
18 on October 13, 2016, through December 31, 2016, Horne was paid $3,333 in cash
19 compensation and option awards valued at $32,145. For 2017, prior to becoming
20 CFO, Horne received $80,000 in cash compensation and option awards valued at
21 $92,250 service as a “non-employee director.”
22        245. For 2018, Horne is to receive $250,000 in cash compensation for his
23 base salary per the Horne Executive Employment Agreement.
24 Kohn’s Compensation
25        246. For 2016, Kohn received $234,866 in cash compensation, option
26 awards valued at $366,409, and other compensation of $36,269, for total
27 compensation of $637,544.
28
                                91
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 93 of 120 Page ID #:616




 1         247. Kohn signed an Executive Employment Agreement with the Company
 2 dated November 30, 2016, with an effective date of September 22, 2016, having a
 3 24-month term and continuing thereafter for an indefinite term until a new agreement
 4 has been entered into between Kohn and DPW.
 5         248. Kohn’s base salary under the Kohn Executive Employment Agreement
 6 is $300,000 in cash per annum increasing to $350,000 per annum provided that the
 7 Company achieves revenues in the aggregate amount of at least $10 million. The
 8 Kohn Executive Employment Agreement also provides for cash performance
 9 bonuses and stock option or other equity incentive grants as determined by the
10 Compensation Committee.
11        249. In addition, Kohn received a stock option grant signing bonus pursuant
12 to the Kohn Executive Employment Agreement under which he received a ten-year
13 option to purchase 1 million shares of DPW common stock at $0.65 per share under
14 the following vesting conditions: (a) options to purchase 500,000 shares of DPW
15 common stock vest on September 22, 2016 (the Effective Date); (b) options to
16 purchase 250,000 shares of DPW common stock vest ratably over six months
17 beginning with the first month after the Effective Date; and (c) options to purchase
18 250,000 shares of DPW common stock vest ratably over twelve months beginning
19 with the first month after the effective date. The Kohn Executive Employment
20 Agreement was amended on February 22, 2017, to also provide Kohn a ten-year
21 warrant to purchase 317,460 shares of DPW common stock at an exercise price of
22 $0.01 subject to vesting.
23         250. For 2017, Kohn received $300,000 salary in cash, option awards valued
24 at $92,250 and other compensation of $36,269, for total compensation of $425,250.
25        251.   The Company’s total revenue for 2017 was $10,001,000. Therefore,
26 by a mere $1,000 in revenue, the salary increase clause of Kohn’s employment
27 agreement was triggered and Kohn’s base salary increased to $350,000 annually.
28
                                92
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 94 of 120 Page ID #:617




 1        252. For 2018, Kohn is to receive $350,000 in cash compensation for his
 2 base salary per the Kohn Executive Employment Agreement.
 3     DAMAGES TO DPW CAUSED BY THE INDIVIDUAL DEFENDANTS
 4        253. As a direct and proximate result of the Individual Defendants’
 5 misconduct, DPW failed to maintain proper internal controls and caused the
 6 Company to file materially false and misleading financial statements and other
 7 filings with the SEC.
 8        254. As a direct and result of Individual Defendants’ misconduct, DPW has
 9 raised funds using a variety of methods unfair to the Company and its shareholders,
10 resulting in significant damage to the Company’s finances and its stock price.
11        255. As a direct and proximate result of the Individual Defendants’
12 misconduct, DPW has improperly provided loans to related parties including
13 millions of dollars to AVLP for the benefit of the Aults and Horne and damaging the
14 Company.
15        256. As a direct and proximate result of the Individual Defendants’
16 misconduct, DPW has provided the Officer/Director Defendants with excessive
17 compensation while the Company struggles to raise capital and has going concern
18 issues. Further, the terms of many of the loans and securities used to raise capital
19 have been on unfair terms. Indeed, paying more than 40% interest as demonstrated
20 by the terms of the Future Receipts Agreements is prima facie unfair to the
21 Company.
22        257. As a direct and proximate result of the Individual Defendants’
23 misconduct, DPW has expended and will continue to expend significant sums of
24 money to rectify the issues caused by the Individual Defendants.
25
26
27
28
                                93
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 95 of 120 Page ID #:618




 1           DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
 2         258. Plaintiffs bring this action derivatively in the right and for the benefit
 3 of DPW to redress injuries suffered, and to be suffered, by DPW as a direct result of
 4 breaches of fiduciary duty and unjust enrichment.
 5         259. Plaintiffs are shareholders of DPW, were shareholders of DPW at the
 6 time of the wrongdoing alleged herein, and have been shareholders of DPW
 7 continuously since that time.
 8         260. Plaintiffs will adequately and fairly represent the interests of the
 9 Company and its shareholders in enforcing and prosecuting its rights.
10         261. DPW is named as a nominal defendant in this case solely in a derivative
11 capacity. This is not a collusive action to confer jurisdiction on this Court that it
12 would not otherwise have.       Prosecution of this action, independent of the current
13 Board of Directors, is in the best interests of the Company.
14         262. The wrongful acts complained of herein subject, and will continue to
15 subject, DPW to continuing harm because the adverse consequences of the actions
16 are still in effect and ongoing.
17         263. Indeed, some of the wrongful acts complained of herein were
18 unlawfully concealed from DPW shareholders.
19         264. As a result of the facts set forth herein, Plaintiffs have not made any
20 demand on the Current Director Defendants to institute this action since demand
21 would be a futile and useless act because a majority of the Current Director
22 Defendants are incapable of making an independent and disinterested decision to
23 institute and vigorously prosecute this action.
24         265. As of July 31, 2018, the date of the filing of the Verified Shareholder
25 Derivative Complaint, the Current Board consists of the following six (6)
26 individuals: defendants T. Ault, Kohn, Horne, Bentz, Rosenberg, and Smith.
27
28
                                 94
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 96 of 120 Page ID #:619




 1        266. Three of the six Current Director Defendants are also officers of the
 2 Company (CEO T. Ault, CFO Horne and President Kohn), being paid collectively
 3 at least $1 million in cash compensation annually. They also receive bonuses and
 4 equity incentive compensation as well. Plaintiffs allege that these same
 5 Officer/Director Defendants compensation is excessive in light of the financial
 6 challenges faced by the Company and the plethora of related party transactions
 7 consummated by the Individual Defendants on terms unfair to the Company and its
 8 shareholders. The wrongful acts complained of herein show multiple breaches by
 9 the Current Director Defendants of their fiduciary duties of loyalty, due care and
10 oversight.
11        267. Therefore, for the reasons detailed below, the Board lacks a majority
12 comprising independent and disinterested directors. As a result, demand is futile and
13 the Current Director Defendants are incapable or unwilling to institute and
14 vigorously prosecute this action.
15    CURRENT DIRECTOR DEFENDANTS ARE NOT INDEPENDENT OR
                        DISINTERESTED
16
17 Milton C. Ault, III
18        268. T. Ault is the CEO of the Company and has served in this position since
19 December 2017. T. Ault has also served as a Director of the Company since March
20 2017. As conceded by the Company in the 2017 Proxy Statement, T. Ault is not an
21 independent director.
22        269. T. Ault is a highly compensated employee of the Company with a base
23 salary of $400,000 in cash and total compensation of $669,750 during the year ended
24 December 31, 2017.        This compensation is especially significant given the
25 Company’s solvency issues and the going concern opinion provided by its auditors.
26 Therefore, T. Ault cannot independently consider any demand to sue himself for
27
28
                                 95
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 97 of 120 Page ID #:620




 1 breaching his fiduciary duties to DPW, because that would expose him to liability
 2 and threaten his livelihood.
 3        270. T. Ault, alongside Horne and Kohn, make up the three directors of
 4 Coolisys.
 5        271. T. Ault is also a member of AVLP’s board of directors, serving with
 6 Horne.
 7        272. T. Ault is the Chairman of Alzamend, a company that he founded,
 8 where Horne also previously served as CFO.
 9        273. T. Ault also owns Philou Ventures and Ault & Company.
10        274. As of April 13, 2018, T. Ault beneficially owns 5,666,503 shares of
11 DPW’s common stock or 12.19% of common stock outstanding.
12        275. According to the 2017 Proxy Statement:
13        Mr. Ault was appointed Executive Chairman of the Board on March 16,
14        2017. Mr. Ault is a seasoned business professional and entrepreneur
15        that has spent more than twenty-seven years identifying value in
16        various   financial     markets   including   equities,   fixed   income,
17        commodities, and real estate. Mr. Ault founded on February 25, 2016
18        Alzamend Neuro, Inc., a biotechnology firm dedicated to finding the
19        treatment, prevention and cure for Alzheimer’s Disease and has served
20        as its Chairman since. Mr. Ault has served as Chairman of Ault &
21        Company, a holding company since December 2015, and as Chairman
22        of Avalanche International Corp since September 2014. Since January,
23        2011, Mr. Ault has been the Vice President of Business Development
24        for MCKEA Holdings, LLC, a family office. Through this position, Mr.
25        Ault has consulted for a few publicly traded and privately held
26        companies, providing each of them the benefit of his diversified
27        experience, that range from development stage to seasoned businesses.
28
                                96
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 98 of 120 Page ID #:621




 1        He was the President, Chief Executive Officer, Director and Chairman
 2        of the Board of Zealous, Inc. from August 2007 until June 4, 2010 and
 3        again from February 2011 through May 1, 2011. Mr. Ault was a
 4        registered representative at Strome Securities, LP, from July 1998 until
 5        December 2005, where he was involved in portfolio management and
 6        worked on several activism campaigns including Taco Cabana, Jack In
 7        The Box (formerly Foodmaker), and 21st Century Holdings Co. Mr.
 8        Ault became majority shareholder of Franklin Capital Corp and was
 9        elected to its board of directors in July 2004 and became its Chairman
10        and Chief Executive Officer in October 2004 serving until January
11        2006, and again from July 2006 to January 2007. In April 2005, the
12        company changed its name to Patient Safety Technologies, Inc.
13        (OTCQB: PSTX) (“PST”) and purchased SurgiCount Medical, Inc.
14        Stryker Corporation (NYSE:SYK) acquired PST at the beginning of
15        2014 in a deal valued at approximately one hundred twenty million
16        dollars ($120,000,000). PST’s wholly owned operating subsidiary,
17        SurgiCount Medical, Inc., is the company that developed the
18        SafetySponge® System; a bar coding technology for inventory control
19        that aims to detect and prevent the incidence of foreign objects left in
20        the body after surgery. We believe that Mr. Ault’s business background
21        demonstrates he has the qualifications to serve as one of our directors
22        and as Chairman.
23 William B. Horne
24         276. Horne is an executive officer of the Company, serving as the
25 Company’s CFO.
26        277. Horne was appointed a director by Philou Ventures pursuant to the
27 Securities Purchase Agreement that gave Philou Ventures the right to designate two
28
                                97
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 99 of 120 Page ID #:622




 1 directors.
 2        278. Horne is a highly compensated employee of the Company which
 3 includes a base salary of $250,000 cash, a $25,000 cash signing bonus in January
 4 2018 and other compensation. This compensation is especially significant given the
 5 Company’s solvency issues and the going concern opinion provided by its auditors.
 6 Therefore, Horne cannot independently consider any demand to sue himself for
 7 breaching his fiduciary duties to DPW, because that would expose him to liability
 8 and threaten his livelihood.
 9        279. Horne, alongside T. Ault and Kohn, make up the three directors of
10 Coolisys.
11        280. Horne is a member of AVLP’s board of directors, serving alongside T.
12 Ault. Horne is also the CFO of AVLP.
13        281. Furthermore, Horne was previously the CFO of Alzamend and is still a
14 director of the company that was founded by T. Ault.
15        282. According to the 2017 Proxy Statement:
16        Mr. Horne has served as an independent member of our board of
17        directors since October 13, 2016. He has served as the Chief Financial
18        Officer of Targeted Medical Pharma, Inc. (OTCBB: TRGM) since
19        August 2013 and has served as a member of our board of directors since
20        October 2016. Mr. Horne is a director of and chief financial officer to
21        Avalanche International, Co. Mr. Horne previously held the position of
22        Chief Financial Officer in various companies in the healthcare and
23        high-tech field, including OptimisCorp, from January 2008 to May
24        2013, a privately held, diversified healthcare technology company
25        located in Los Angeles, California. Mr. Horne served as the Chief
26        Financial Officer of Patient Safety Technologies, Inc. (OTCBB:
27        PSTX), a medical device company located in Irvine, California, from
28
                                98
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 100 of 120 Page ID #:623




 1        June 2005 to October 2008 and as the interim Chief Executive Officer
 2        from January 2007 to April 2008. In his dual role at Patient Safety
 3        Technologies, Mr. Horne was directly responsible for structuring the
 4        divestiture of non-core assets, capital financings and debt restructuring.
 5        Mr. Horne held the position of Managing Member & Chief Financial
 6        Officer of Alaska Wireless Communications, LLC, a privately held,
 7        advanced cellular communications company, from its inception in May
 8        2002 until November 2007. Mr. Horne was responsible for negotiating
 9        the sale of Alaska Wireless to General Communication Inc. (NASDAQ:
10        GNCMA). From November 1996 to December 2001, Mr. Horne held
11        the position of Chief Financial Officer of The Phoenix Partners, a
12        venture capital limited partnership located in Seattle, Washington. Mr.
13        Horne has also held supervisory positions at Price Waterhouse, LLP
14        and has a Bachelor of Arts Magna Cum Laude in Accounting from
15        Seattle University. We believe that Mr. Horne’s extensive financial and
16        accounting experience in diversified industries and with companies
17        involving complex transactions give him the qualifications and skills to
18        serve as one of our directors.
19        283. Horne was the CFO of Patient Safety Technologies, Inc. while T. Ault
20 was the CEO of the Company. Horne was also a named defendant in a lawsuit along
21 with T. Ault from their time together at Patient Safety Technologies, Inc.
22        284. In 2017, prior to becoming CFO, Horne received $172,250 for his
23 service as a “non-employee director”, including $80,000 in cash.
24 Amos Kohn
25        285. Kohn is an executive officer of the Company, serving as the President
26 of DPW and the CEO for Coolisys. He is also DPW’s former CEO and CFO.
27
28
                                99
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 101 of 120 Page ID #:624




 1        286. As of April 13, 2018, Kohn beneficially owns 1,405,156 shares of
 2 common stock or 3.14% of common stock outstanding.
 3        287. As conceded by the Company in the 2017 Proxy Statement, Kohn is not
 4 an independent director.
 5        288. Kohn is a highly compensated employee of the Company with total
 6 compensation of $425,250 in 2017 and $637,544 in 2016. Kohn is receiving a base
 7 salary in cash of $350,000 per annum for 2018. This compensation is especially
 8 significant given the Company’s solvency issues and the going concern opinion
 9 provided by its auditors. Therefore, Kohn cannot independently consider any
10 demand to sue himself for breaching his fiduciary duties to DPW, because that would
11 expose him to liability and threaten his livelihood.
12        289. As discussed, Company funds were used to purchase a house for
13 Kohn’s daughter when he was the Company’s CEO and the Company failed to
14 properly disclose the related party transaction. Kohn cannot independently consider
15 any demand to sue himself for breaching his fiduciary duties to DPW because that
16 would expose him to liability.
17        290. Kohn is the Chairman of Coolisys and with Horne and T. Ault comprise
18 Coolisys’ three directors.
19        291. According to the 2017 Proxy Statement:
20        Mr. Kohn has served as a member of our board of directors since 2003,
21        as our President and Chief Executive Officer since 2008. From March
22        2011 until August 2013 Mr. Kohn also served as interim Chief
23        Financial Officer. Mr. Kohn has more than 20 years of successful global
24        executive management experience, including multiple C-level roles
25        across private and established publicly-traded companies. Mr. Kohn
26        has successfully managed cross-functional teams, driven corporations
27        to high profitability, built customer loyalty and led businesses through
28
                                 100
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 102 of 120 Page ID #:625




 1      expansion and sustained growth. His areas of expertise include
 2      operations, technology innovation, manufacturing, strategic analysis
 3      and planning and M&A. Mr. Kohn was Vice President of Business
 4      Development at Scopus Video Networks, Inc., a Princeton, New Jersey
 5      company that develops and markets digital video networking products
 6      (2006-2007); Vice President of Solutions Engineering at ICTV Inc., a
 7      leading provider of network-based streaming media technology
 8      solutions for digital video and web-driven programming, located in Los
 9      Gatos,     California   (2003-2006);   Chief    Architect     at   Liberate
10      Technologies, a leading company in the development of a full range of
11      digital media processing for telecom and cable TV industries, located
12      in San Carlos, California (2000-2003); and Executive Vice President of
13      Engineering and Technology at Golden Channel & Co., the largest
14      cable television multiple-systems operator (MSO) in Israel, where he
15      had executive responsibility for developing and implementing the
16      entire nationwide cable TV system (1989-2000). Mr. Kohn holds a
17      degree in electrical and electronics engineering and is named as an
18      inventor on several United States and international patents. We believe
19      that Mr. Kohn’s extensive executive-level management experience in
20      diversified industries, including, but not limited to, power electronics,
21      telecommunications, cable television, broadcast and wireless, as well
22      as his service as a director on our board since 2003, give him the
23      qualifications and skills to serve as one of our directors.
24 Robert O. Smith
25      292. As of April 13, 2018, Smith beneficially owns 244,997 shares of DPW
26 common stock.
27
28
                               101
         FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                           COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 103 of 120 Page ID #:626




 1        293. Smith has a long history with the Company, having previously served
 2 as the Company’s President, CEO and Chairman of the Board. Kohn served
 3 alongside Smith for most of their time at DPW.
 4        294. Smith is a member of the Audit Committee and Compensation
 5 Committee
 6        295. According to the 2017 Proxy Statement:
 7        Mr. Smith serves as one of our independent directors. Previously, he
 8        served as a member of our Board of Directors from November 2010
 9        until May 2015, and served as a member of our Advisory Board from
10        2002 until 2015. He is currently a C-level executive consultant working
11        with Bay Area high-tech firms on various strategic initiatives in all
12        aspects of their business. From 2004 to 2007, he served on the Board
13        of Directors of Castelle Corporation. From 1990 to 2002, he was our
14        President, Chief Executive Officer and Chairman of the Board. From
15        1980 to 1990, he held several management positions with Computer
16        Products,   Inc.,   the   most      recent   being   President   of   their
17        Compower/Boschert Division. From 1970 to 1980, he held managerial
18        accounting positions with Ametek/Lamb Electric and with the JM
19        Smucker Company. Mr. Smith received his BBA degree in Accounting
20        from Ohio University. We believe that Mr. Smith’s executive-level
21        experience, including his previous service as our President, Chief
22        Executive Officer and Chairman of the Board, his extensive experience
23        in the accounting industry, and his service on our Board from
24        November 2010 until May 2015, give him the qualifications and skills
25        to serve as one of our directors.
26        296. In 2017, Smith received total compensation of $214,500 for his service
27 on the Board, including $30,000 in cash.
28
                                102
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 104 of 120 Page ID #:627




 1        297. Smith owns unvested stock options that vest monthly and entitle him to
 2 DPW common stock.
 3 Mordechai “Moti” Rosenberg
 4        298. As of April 13, 2018, Rosenberg beneficially owns 145,833 shares of
 5 DPW common stock.
 6        299. Pursuant to the Philou Ventures Agreement discussed above,
 7 Rosenberg was to resign from the Board. Two weeks after that agreement was
 8 executed, without further explanation, Philou Ventures waived its right to require
 9 the resignation of Rosenberg as a director of the Company and he remained in his
10 position.
11        300. Rosenberg is a member of the Audit Committee and Compensation
12 Committee
13        301. According to the 2017 Proxy Statement:
14        Mr. Rosenberg serves as one of our independent directors. He has
15        served as an independent consultant to various companies in the design
16        and implementation of homeland security systems in Europe and Africa
17        since 2010. From 2004 to 2009, he served as a special consultant to
18        Bullet Plate Ltd., a manufacturer of armor protection systems, and
19        NovIdea Ltd., a manufacturer of perimeter and border security systems.
20        From 2000 to 2003, Mr. Rosenberg was the general manager of ZIV
21        U.P.V.C Products Ltd.’s doors and window factory. Mr. Rosenberg is
22        an active reserve officer and a retired colonel from the Israeli Defense
23        Force (IDF), where he served for 26 years and was involved in the
24        development of weapon systems. In the IDF, Mr. Rosenberg served in
25        various capacities, including platoon, company, battalion, and brigade
26        commander, head of the training center for all IDF infantry, and head
27        of the Air Force’s Special Forces. Mr. Rosenberg received a B.A in
28
                                103
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 105 of 120 Page ID #:628




 1        History from the University of Tel Aviv and a Master of Arts in
 2        Political Science from the University of Haifa in Israel. We believe that
 3        Mr. Rosenberg’s business background give him the qualifications to
 4        serve as one of our directors.
 5        302. In 2017, Rosenberg received total compensation of $112,250 for his
 6 service on the Board, including $20,000 in cash.
 7        303. Rosenberg owns unvested stock options that vest monthly and entitle
 8 him to DPW common stock.
 9 Jeff Bentz
10        304. As of April 13, 2018, Bentz beneficially owns 30,556 shares of DPW
11 common stock.
12        305. Bentz is a member of the Audit Committee and Compensation
13 Committee.
14        306. According to the Company’s 2017 10-K:
15        Mr. Bentz is an experienced businessman who has served since 1994 as
16        President of North Star Terminal & Stevedore Company, a full-service
17        stevedoring company located in Alaska and whose major areas of
18        business include terminal operations and management, stevedore
19        services, and heavy equipment operations. He also has served as a
20        director and advisor to several private companies and agencies. Mr.
21        Bentz obtained a B.A. in Business and Finance from Western
22        Washington University in 1981. We believe that Mr. Bentz’s executive-
23        level experience, including his operational and financial oversight of
24        companies with multiple profit centers and his extensive experience in
25        the real estate and commercial services industries give him the
26        qualifications and skills to serve as one of our directors.
27
28
                                104
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 106 of 120 Page ID #:629




 1         307. The Current Director Defendants have longstanding ties to one another,
 2 which makes them incapable of independently considering a demand to commence
 3 litigation against themselves and the other Individual Defendants.
 4         308. According to the 2017 Proxy Statement: “Our Board has undertaken a
 5 review of the independence of each director and director nominee and has
 6 determined that Messrs. Smith, Horne and Rosenberg are independent, and that each
 7 director who serves on or is nominated for each of its committees is independent, as
 8 such term is defined by standards of the SEC and the NYSE American. None of
 9 Messrs. Kohn and Ault nor Ms. Ault meets the independence standards.” This was
10 issued prior to Horne becoming DPW’s CFO. With Horne becoming CFO, he is
11 now not independent for that reason alone.
12         309. According to the Schedule 14A Preliminary Proxy Statement filed with
13 the SEC on July 30, 2018, DPW admits that: “none of Messrs. Horne, Kohn or Ault
14 meets the independence standards.”
15         310. The Current Director Defendants receive lavish compensation in the
16 form of both cash and stock awards, including stock options, for their role as
17 directors and/or officers of the Company.
18         311. Demand upon the Audit Committee Defendants (Rosenberg, Smith,
19 and Bentz) would be futile. The Audit Committee Defendants failed to adequately
20 perform their oversight responsibilities as required by the Audit Committee Charter.
21 As a result, the Audit Committee Defendants face a substantial likelihood of liability
22 for their breach of fiduciary duties.
23         312. Demand upon the Compensation Committee Defendants (Rosenberg,
24 Smith, and Bentz) would be futile. The Compensation Committee Defendants failed
25 to adequately perform their oversight responsibilities and violated their duty of
26 loyalty by approving excessive cash compensation for Defendants T. Ault, Horn and
27 Kohn while the Company was cash starved, especially in light of the of the usurious
28
                                 105
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 107 of 120 Page ID #:630




 1 rates of interest paid on the Future Receipts Agreements and other cash funneled to
 2 Ault-controlled related parties such as ALVP. As a result, the Compensation
 3 Committee Defendants face a substantial likelihood of liability for their breach of
 4 fiduciary duties.
 5         313. The Individual Defendants’ conduct described herein and summarized
 6 above demonstrates a pattern of misconduct that could not have been the product of
 7 legitimate business judgment as it was based on intentional, reckless, and disloyal
 8 misconduct. Thus, none of the Individual Defendants can claim exculpation from
 9 their violations of duty pursuant to the Company’s charter (to the extent such a
10 provision exists). As a majority of the Individual Defendants face a substantial
11 likelihood of liability especially the Officer/Director Defendants, they are self-
12 interested in the transactions challenged herein and cannot be presumed to be
13 capable of exercising independent and disinterested judgment about whether to
14 pursue this action on behalf of the shareholders of the Company.
15         314. Based on the foregoing, the Current Director Defendants face a
16 sufficiently substantial likelihood of liability and accordingly, there is a reasonable
17 doubt as to each Defendant’s disinterestedness in deciding whether pursuing legal
18 action would be in the Company’s best interest. Accordingly, demand upon the
19 Current Director Defendants is excused as being futile.
20                                CAUSES OF ACTION
21                                       COUNT I
22   (Against Defendants T. Ault, Kohn and Horne for Breach of Fiduciary Duty)
23         315. Plaintiffs incorporate by reference and reallege each of the foregoing
24 allegations as though fully set forth herein.
25         316. T. Ault, Kohn and Horne owed and owe DPW fiduciary obligations,
26 including the obligations of good faith, fair dealing, loyalty and care. Among other
27 things, T. Ault, Kohn and Horne were and are required to act in furtherance of the
28
                                 106
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 108 of 120 Page ID #:631




 1 best interests of DPW and its shareholders so as to benefit all shareholders equally
 2 and not in furtherance of their personal interest or benefit. T. Ault, Kohn and Horne
 3 owe to the Company and its shareholder the fiduciary duty to exercise good faith
 4 and diligence in the administration of the Company’s affairs. T. Ault, Kohn and
 5 Horne owe a fiduciary duty to DPW to supervise the issues of its press releases and
 6 public filings and ensure that they were truthful, accurate and complete.
 7         317. T. Ault, Kohn and Horne breached their duties of loyalty, care and good
 8 faith by: (i) failing to act in the best interests of the Company; (ii) participating in
 9 transactions for the benefit of themselves that harmed the Company; (iii)
10 mismanaging the Company’s finances; (iv) failing to implement and maintain a
11 system of effective internal controls and procedures; (v) failing to adhere to the
12 Company’s applicable Code of Ethics; (vi) improperly awarding themselves
13 generous and excessive compensation; and (vii) permitting the Company to issue
14 materially false and misleading financial statements and other SEC filings.
15         318. T. Ault caused the Company to engage in the schemes set forth herein
16 including participating in transactions with related parties for the benefit of himself
17 including transactions with AVLP while T. Ault serves as the chairman of AVLP, is
18 compensated by AVLP and his company Philou Ventures controls AVLP. T. Ault
19 orchestrating the dealings with AVLP violates the duty of loyalty and DPW’s Code
20 of Ethics. T. Ault has repeatedly failed to act in the best interests of the Company
21 as described herein including allowing the Company to enter into the Future Receipts
22 Agreements at unreasonably high interest rates and issue tens of millions of shares
23 of the Company’s common stock under the terms and for the purposes described
24 herein. While the Company has suffered as a result of the schemes set forth herein,
25 T. Ault has received excessive compensation. T. Ault had actual or constructive
26 knowledge that the Company issued materially false and misleading statements and
27 failed to correct the Company’s public statements and representations. Furthermore,
28
                                 107
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 109 of 120 Page ID #:632




 1 T. Ault had actual knowledge of the misrepresentations and omissions of material
 2 facts set forth herein, or acted with reckless disregard for the truth, in that he failed
 3 to ascertain and to disclose such facts even though such facts were available to him.
 4 Such material misrepresentations and omissions were committed knowingly or
 5 recklessly. Finally, T. Ault had actual knowledge that that the Company’s internal
 6 controls were not adequately maintained and failed to maintain adequate internal
 7 controls.
 8         319. Horne caused the Company to engage in the schemes set forth herein
 9 including participating in transactions for the benefit of himself including the related
10 party transactions with AVLP while Horne is serving as the CFO of AVLP and
11 AVLP’s audit committee chairman. Horne orchestrating the dealings with AVLP
12 violates the duty of loyalty and DPW’s Code of Ethics. While serving as DPW’s
13 CFO, Horne has repeatedly failed to act in the best interests of the Company as
14 described herein including allowing the Company to enter into the Future Receipts
15 Agreements at unreasonably high interest rates and issue tens of millions of shares
16 of the Company’s common stock under the terms and for the purposes described
17 herein. Horne has received excessive compensation as DPW’s CFO while the
18 Company has suffered as a result of the schemes set forth herein. Horne had actual
19 or constructive knowledge that the Company issued materially false and misleading
20 statements and failed to correct the Company’s public statements and
21 representations.       Furthermore,     Horne     had   actual    knowledge     of   the
22 misrepresentations and omissions of material facts set forth herein, or acted with
23 reckless disregard for the truth, in that he failed to ascertain and to disclose such
24 facts even though such facts were available to him.                     Such material
25 misrepresentations and omissions were committed knowingly or recklessly. Finally,
26 Horne had actual knowledge that that the Company’s internal controls were not
27 adequately maintained and failed to maintain adequate internal controls.
28
                                 108
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 110 of 120 Page ID #:633




 1         320. Kohn caused the Company to engage in the schemes set forth herein
 2 including participating in transactions for the benefit of himself including
 3 orchestrating the use of Company funds to purchase a house for his daughter and
 4 then failing to disclose this related party transaction at a time when Kohn was DPW’s
 5 President, CEO and CFO. Kohn’s related party transaction with his daughter
 6 violates the duty of loyalty and DPW’s Code of Ethics. While serving as DPW’s
 7 President and CEO of Coolisys, Kohn repeatedly failed to act in the best interests of
 8 the Company as described herein including allowing the Company to enter into the
 9 Future Receipts Agreements at unreasonably high interest rates and issue tens of
10 millions of shares of the Company’s common stock under the terms and for the
11 purposes described herein. While the Company has suffered as a result of the
12 schemes set forth herein, Kohn has received excessive compensation as an officer of
13 the Company. While serving in various executive officer positions, Kohn had actual
14 knowledge that the Company issued materially false and misleading statements and
15 failed to correct the Company’s public statements and representations. Furthermore,
16 Kohn had actual knowledge of the misrepresentations and omissions of material
17 facts set forth herein, or acted with reckless disregard for the truth, in that he failed
18 to ascertain and to disclose such facts even though such facts were available to him.
19 Such material misrepresentations and omissions were committed knowingly or
20 recklessly.    Finally, Kohn had actual knowledge that that the Company’s internal
21 controls were not adequately maintained and failed to maintain adequate internal
22 controls.
23         321. The conduct by T. Ault, Kohn and Horne was not a good-faith exercise
24 or prudent business judgment to protect and promote the Company’s corporate
25 interests.
26         322. By reason of the foregoing, DPW has sustained and continues to sustain
27 damages.
28
                                 109
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 111 of 120 Page ID #:634




 1         323. Plaintiffs, on behalf of DPW, has no adequate remedy at law.
 2                                       COUNT II
 3     (Against Defendants Smith, Rosenberg and Bentz for Breach of Fiduciary
 4                                          Duty)
 5         324. Plaintiffs incorporate by reference and reallege each of the foregoing
 6 allegations as though fully set forth herein.
 7         325. Smith, Rosenberg and Bentz owed and                owe DPW fiduciary
 8 obligations, including the highest duty of loyalty.
 9         326. Among other things, Smith, Rosenberg and Bentz were and are required
10 to act in furtherance of the best interests of DPW and its shareholders so as to benefit
11 all shareholders equally and not in furtherance of their personal interest or benefit.
12 Smith, Rosenberg and Bentz owe to the Company and its shareholder the fiduciary
13 duty to exercise good faith and diligence in the administration of the Company’s
14 affairs. Smith, Rosenberg and Bentz owe a fiduciary duty to DPW to supervise the
15 issuance of its press releases and public filings and ensure that they were truthful,
16 accurate and complete.
17         327. Smith, Rosenberg and Bentz breached their duties of loyalty and good
18 faith by: (i) failing to act in the best interests of the Company; (ii) permitting
19 transactions for the benefit of the Officer/Director Defendants that harmed the
20 Company; (iii) mismanaging the Company’s finances; (iv) failing to implement and
21 maintain a system of effective internal controls and procedures; (v) failing to adhere,
22 and ensuring the Officer/Director Defendants adhered, to the Company’s applicable
23 Code of Ethics; (vi) improperly reviewing, recommending and/or approving the
24 Officer/Director Defendants generous and excessive cash compensation; and (vii)
25 permitting the Company to issue materially false and misleading financial statements
26 and other SEC filings.
27
28
                                 110
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 112 of 120 Page ID #:635




 1        328. Smith is the chairperson of the Audit Committee and a member of the
 2 Compensation Committee and NG Committee. In these roles, Smith had actual or
 3 constructive knowledge that the Officer/Director Defendants engaged in the
 4 schemes set forth herein. As a member of the NG Committee, Smith breached his
 5 fiduciary duties loyalty and good faith by permitting the Officer/Director schemes
 6 to continue unabated and failing to report the wrongdoing to the public or to
 7 appropriate authorities. As a member of the Compensation Committee, Smith
 8 breached his duty of loyalty and acted in bad faith by reviewing, recommending
 9 and/or approving the Officer/Director Defendants excessive cash compensation
10 while the Company was cash-starved. As the chairperson of the Audit Committee,
11 Smith had actual or constructive knowledge that the Company issued materially
12 false and misleading statements, and he failed to correct the Company’s public
13 statements and representations. Moreover, Smith had actual knowledge of the
14 misrepresentations and omissions of material facts set forth herein, or acted with
15 reckless disregard for the truth, in that he failed to ascertain and to disclose such
16 facts even though such facts were available to him. Smith breached his fiduciary
17 duties of loyalty and good faith, and his duties pursuant to the Audit Committee
18 Charter, by approving the statements described herein which were made during his
19 tenure on the Audit Committee, which he knew or was reckless in not knowing
20 contained improper statements and omissions. Finally, Smith had actual knowledge
21 that the Company’s internal controls were not adequately maintained and failed to
22 maintain adequate internal controls.
23        329. Rosenberg is a member of the Company’s Audit Committee,
24 Compensation Committee, and NG Committee. In these roles, Rosenberg had actual
25 or constructive knowledge that the Officer/Director Defendants engaged in the
26 schemes set forth herein. As a member of the NG Committee, Rosenberg breached
27 his fiduciary duties loyalty and good faith by permitting the Officer/Director
28
                                 111
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 113 of 120 Page ID #:636




 1 schemes to continue unabated and failing to report the wrongdoing to the public or
 2 to appropriate authorities.      As a member of the Compensation Committee,
 3 Rosenberg breached his duty of loyalty and acted in bad faith by reviewing,
 4 recommending and/or approving the Officer/Director Defendants excessive cash
 5 compensation while the Company was cash-starved. As a member of the Audit
 6 Committee, Rosenberg had actual or constructive knowledge that the Company
 7 issued materially false and misleading statements, and he failed to correct the
 8 Company’s public statements and representations. Moreover, Rosenberg had actual
 9 knowledge of the misrepresentations and omissions of material facts set forth herein,
10 or acted with reckless disregard for the truth, in that he failed to ascertain and to
11 disclose such facts even though such facts were available to him. Rosenberg
12 breached his fiduciary duties of loyalty and good faith, and his duties pursuant to the
13 Audit Committee Charter, by approving the statements described herein which were
14 made during his tenure on the Audit Committee, which he knew or was reckless in
15 not knowing contained improper statements and omissions. Finally, Rosenberg had
16 actual knowledge that the Company’s internal controls were not adequately
17 maintained and failed to maintain adequate internal controls.
18         330. Bentz is a member of the Company’s Audit Committee, Compensation
19 Committee, and NG Committee. In these roles, Bentz had actual or constructive
20 knowledge that the Officer/Director Defendants engaged in the schemes set forth
21 herein. As a member of the NG Committee, Bentz breached his fiduciary duties of
22 loyalty and good faith by permitting the Officer/Director schemes to continue
23 unabated and failing to report the wrongdoing to the public or to appropriate
24 authorities. As a member of the Compensation Committee, Bentz breached his duty
25 of loyalty and acted in bad faith by reviewing, recommending and/or approving the
26 Officer/Director Defendants excessive cash compensation while the Company was
27 cash-starved. As a member of the Audit Committee, Bentz had actual or constructive
28
                                 112
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 114 of 120 Page ID #:637




 1 knowledge that the Company issued materially false and misleading statements, and
 2 he failed to correct the Company’s public statements and representations. Moreover,
 3 Bentz had actual knowledge of the misrepresentations and omissions of material
 4 facts set forth herein, or acted with reckless disregard for the truth, in that he failed
 5 to ascertain and to disclose such facts even though such facts were available to him.
 6 Bentz breached his fiduciary duties of loyalty and good faith, and his duties pursuant
 7 to the Audit Committee Charter, by approving the statements described herein which
 8 were made during his tenure on the Audit Committee, which he knew or was reckless
 9 in not knowing contained improper statements and omissions. Finally, Bentz had
10 actual knowledge that the Company’s internal controls were not adequately
11 maintained and failed to maintain adequate internal controls.
12         331. The conduct by Smith, Rosenberg and Bentz was in bad faith and in
13 violation of their fiduciary duty of loyalty.
14         332. By reason of the foregoing, DPW has sustained and continues to sustain
15 damages.
16         333. Plaintiffs, on behalf of DPW, has no adequate remedy at law.
17                                       COUNT III
18             (Against Defendant K. Ault for Breach of Fiduciary Duty)
19         334. Plaintiffs incorporate by reference and reallege each of the foregoing
20 allegations as though fully set forth herein.
21         335. K. Ault owed DPW fiduciary obligations, including the duty of good
22 faith and loyalty.
23         336. Among other things, K. Ault was required to act in furtherance of the
24 best interests of DPW and its shareholders so as to benefit all shareholders equally
25 and not in furtherance of her personal interest or benefit. K. Ault owed to the
26 Company and its shareholder the fiduciary duty to exercise good faith and diligence
27 in the administration of the Company’s affairs.
28
                                 113
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 115 of 120 Page ID #:638




 1         337. K. Ault breached her fiduciary duties of loyalty and good faith by
 2 orchestrating the scheme to first obtain control of the Company, along with her
 3 husband T. Ault, and then using the Company for her own personal benefit while
 4 serving on the Board. K. Ault put the personal interests of herself, and her husband
 5 T. Ault, ahead of the Company and its shareholders while serving on the Board.
 6 Prior to resigning from the Board on January 23, 2018, K. Ault oversaw transactions
 7 with AVLP and other related party entities in direct violation of the duty of loyalty
 8 and DPW’s Code of Ethics.
 9         338. K. Ault had actual or constructive knowledge that the Officer/Director
10 Defendants engaged in the schemes set forth herein. K. Ault breached her duty of
11 loyalty and acted in bad faith by permitting the Officer/Director schemes to continue
12 unabated and failing to report the wrongdoing to the public or to appropriate
13 authorities. K. Ault breached her duty of loyalty and acted in bad faith by approving
14 the Officer/Director Defendants excessive compensation. K. Ault had actual or
15 constructive knowledge that the Company issued materially false and misleading
16 statements, and she failed to correct the Company’s public statements and
17 representations.    K. Ault had actual knowledge of the misrepresentations and
18 omissions of material facts set forth herein, or acted with reckless disregard for the
19 truth, in that she failed to ascertain and to disclose such facts even though such facts
20 were available to her.      Such material misrepresentations and omissions were
21 committed knowingly or recklessly.
22         339. K. Ault’s conduct was in bad faith and in violation of the duty of
23 loyalty.
24         340. By reason of the foregoing, DPW has sustained and continues to sustain
25 damages.
26         341. Plaintiffs, on behalf of DPW, has no adequate remedy at law.
27
28
                                 114
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 116 of 120 Page ID #:639




 1                                      COUNT IV
 2      (Against Defendants T. Ault, Kohn and Horne for Unjust Enrichment)
 3        342. Plaintiffs incorporate by reference and reallege each of the foregoing
 4 allegations as though fully set forth herein.
 5        343. Through the wrongful course of conduct and actions complained of
 6 herein, T. Ault, Kohn and Horne were unjustly enriched at the expense of, and to
 7 the detriment of DPW. The wrongful conduct was continuous and resulted in
 8 ongoing harm to the Company. T. Ault, Kohn and Horne were unjustly enriched
 9 pursuant to receiving compensation, director remuneration, and/or compensation
10 from related parties while breaching their fiduciary duties owed to the Company, as
11 alleged herein.
12        344. Plaintiffs, as shareholders of DPW, seek restitution from T. Ault,
13 Kohn and Horne, and seek an order of this Court disgorging all profits, benefits,
14 and other compensation obtained by T. Ault, Horne and Kohn, from their wrongful
15 course of conduct and fiduciary breaches.
16                                      COUNT V
17       (Against Defendants Smith, Rosenberg, Bentz and K. Ault for Unjust
18                                     Enrichment)
19        345. Plaintiffs incorporate by reference and reallege each of the foregoing
20 allegations as though fully set forth herein.
21        346. Smith, Rosenberg, Bentz and K. Ault were unjustly enriched pursuant
22 to receiving director remuneration while breaching their fiduciary duties owed to the
23 Company, as alleged herein.
24        347. Plaintiffs, as shareholders of DPW, seek restitution from Smith,
25 Rosenberg, Bentz and K. Ault, and seek an order of this Court disgorging all
26 compensation obtained by them from the Company.
27
28
                                 115
           FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                             COMPLAINT
 Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 117 of 120 Page ID #:640




 1                               PRAYER FOR RELIEF
 2 WHEREFORE, Plaintiffs demand judgment as follows:
 3           A.   Determining that this action is a proper derivative action maintainable
 4 under the law and demand is excused;
 5           B.   Directing Individual Defendants to account to DPW for all damages
 6 sustained or to be sustained by the Company by reason of the wrongs alleged herein;
 7           C.   Directing DPW to take all necessary actions to reform its corporate
 8 governance and internal procedures to comply with applicable laws and protect the
 9 Company and its shareholders from a recurrence of the events described herein,
10 including, but not limited to, a shareholder vote resolution for amendments to
11 DPW’s By-Laws or Articles of Incorporation and taking such other action as may
12 be necessary to place before shareholders for a vote on corporate governance
13 policies;
14           D.   Directing DPW to appoint independent directors and take other
15 necessary actions to the Board composition to protect the Company and its
16 shareholders from a recurrence of the events described herein;
17           E.   Awarding to DPW restitution from the Individual Defendants and
18 ordering disgorgement of all profits, benefits and other compensation obtained by
19 the Individual Defendants.
20           F.   Awarding Plaintiffs the costs and disbursements of this action,
21 including reasonable attorneys’ and experts’ fees and expenses; and
22           G.   Granting such other and further relief as the Court may deem just and
23 proper.
24 ///////
25
26
27
28
                                   116
             FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                               COMPLAINT
Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 118 of 120 Page ID #:641




 1                                      JURY DEMAND
 2 Plaintiffs demand a trial by jury.
 3
 4 Dated: March 11, 2019                       Respectfully submitted,
 5
                                               FARUQI & FARUQI, LLP
 6
                                               By: /s/ Benjamin Heikali
 7
                                               Benjamin Heikali (SBN 307466)
 8                                             10866 Wilshire Boulevard, Suite 1470
                                               Los Angeles, CA 90024
 9                                             Telephone: 424-256-2884
                                               Facsimile: 424-256-2885
10                                             E-mail: bheikali@faruqilaw.com
11
12                                             FARUQI & FARUQI, LLP
                                               Stuart J. Guber (admitted pro hac vice)
13                                             Alex B. Heller (admitted pro hac vice)
                                               1617 John F. Kennedy Boulevard
14                                             Suite 1550
                                               Philadelphia, PA 19103
15                                             Telephone: 215-277-5770
                                               Facsimile: 215-277-5771
16                                             E-mail: sguber@faruqilaw.com
                                                        aheller@faruqilaw.com
17
                                               Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                117
          FIRST AMENDED VERIFIED SHAREHOLDER DERIVATIVE
                            COMPLAINT
Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 119 of 120 Page ID #:642
Case 2:18-cv-06587-PA-PLA Document 44 Filed 03/11/19 Page 120 of 120 Page ID #:643
